UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 9/30/2009 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus/The Boston Company Emerging Markets Core Equity Fund Dreyfus/The Boston Company International Core Equity Fund Dreyfus/The Boston Company Large Cap Core Fund Dreyfus/The Boston Company Small Cap Growth Fund Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund Dreyfus/The Boston Company Small Cap Value Fund Dreyfus/The Boston Company Small/Mid Growth Fund Dreyfus/Standish Intermediate Tax Exempt Bond Fund Dreyfus/Newton International Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus/The Boston Company Emerging Markets Core Equity Fund ANNUAL REPORT September 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 21 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Important Tax Information 38 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Emerging Markets Core Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this annual report for Dreyfus/The Boston Company Emerging Markets Core Equity Fund, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices.These indicators continue to help fuel a sustained rally among domestic and international stocks, many of which hit 52-week lows back in March. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through September 30, 2009, as provided by William Patzer, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus/The Boston Company Emerging Markets Core Equity Funds Class I shares produced a total return of 14.90%. 1 Between their inception on March 31, 2009, and the end of the funds annual reporting period on September 30, 2009, Class A shares returned 67.60%, and Class C shares returned 66.94%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Emerging Markets (the MSCI EM Index) Index, produced a total return of 19.44% for the 12-month reporting period and 63.21% for the six-month period. 2 International stock markets fell sharply over the first half of a volatile reporting period as a global recession and banking crisis took their toll. However, emerging-markets stocks led the rebound when economic conditions began to stabilize, more than offsetting earlier losses. The funds Class I shares produced lower returns than its benchmark for the 12-month reporting period, primarily due to lagging results in the materials, energy and industrials sectors during the downturn. The Funds Investment Approach The fund seeks to achieve long-term growth of capital by investing, under normal circumstances, at least 80% of net assets in equity securities of companies that are located in foreign countries represented in the MSCI EM Index.The fund may invest up to 20% of its net assets in fixed income securities and may invest in preferred stocks of any credit quality if common stocks of the relevant company are not available. The fund employs a bottom-up investment approach, which emphasizes individual stock selection. Equity Markets Plunged, Then Rebounded Sharply Just weeks before the start of the reporting period, the failures of several major financial institutions sparked a financial crisis that nearly led to the collapse of the worldwide banking system. Meanwhile, rising unemployment, declining housing markets and plunging consumer confidence The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) produced the most severe global recession since the 1930s.These influences fueled a bear market that drove the worlds stock markets to multi-year lows.The emerging markets were particularly hard-hit as investors engaged in a flight to quality toward traditional safe havens. Market sentiment began to improve in March, when it became clearer that aggressive remedial actions by government and monetary authoritiesincluding historically low short-term interest rates, rescues of troubled corporations and massive injections of liquidity into the banking systemhad helped repair the worlds credit markets. Subsequently, mounting evidence of global economic stabilization propelled the worlds equity markets higher through the reporting periods end. Just as the emerging markets declined more sharply than average in the downturn, they rebounded more robustly in the rally as China and other developing nations boosted economic activity through massive fiscal stimulus programs. Health Care and Technology Stocks Led the Funds Rebound The information technology sector proved to be the best performing segment of the benchmark and fund as the adoption of personal computers gathered momentum in the emerging markets. Chinese gaming pioneer Shanda Interactive Entertainment attracted more players with a popular new product created by Korean game developer NCsoft ,bolster-ing both companies stock prices. In India, technology consultant Patni Computer Systems rebounded from a beaten-down stock price that had valued the company at less than the cash on its balance sheet. In the health care sector, China Pharmaceutical Group benefited from improved quality controls and higher prices for its products.Turkish drug distributor Selçuk Ecza Deposu Ticaret ve Sanayi climbed when concerns regarding competitive pressures failed to materialize. Among consumer discretionary companies,Korean automobile parts maker Hyundai Mobis fared well in anticipation of a global economic recovery. Disappointments during the reporting period were concentrated primarily during the reporting periods first half. In the materials sector, steel producer ArcelorMittal South Africa Ltd. was hurt by falling commodity prices and concerns about liquidity issues, prompting us to sell the funds position. We also sold Indian aluminum producer Hindalco Industries after it declined along with commodity prices, 4 triggering fears that the company might violate its debt covenants.We have continued to hold South African mining company Gold Fields despite weaker gold prices in local currency terms. Among industrial stocks, Mexican conglomerate Alfa SAB de CV was hurt by its ties to the struggling U.S. automobile industry, and we sold the funds position. South African engineering and construction firm Aveng and Brazilian aircraft maker Empresa Brasileira de Aeronáutica (Embraer) declined when orders softened in the recession. Finally, Russian energy producers LUKOIL and Gazprom fell sharply as local economic conditions deteriorated, and we added to the funds positions in both companies when they reached compelling valuations. Finding Opportunities in Recovering Markets Even in the wake of a sustained and robust market rally, we have continued to find attractive values among fundamentally strong companies in growing markets. Still, we expect a sub-par global economic recovery, and the emerging markets may remain volatile, requiring careful selectivity. In our judgment, our disciplined approach may be particularly well suited to such an environment. October 15, 2009 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Effective 3/31/2009, the fund adopted a multiple class structure.The funds existing shares were reclassified as Class I shares and Class A and Class C have been added. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation. Had these expenses not been absorbed, the funds return would have been lower. This waiver is voluntary and may be terminated or changed at any time. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity performance in global emerging markets.The index consists of 26 MSCI emerging market national indices. MSCI Indices reflect investable opportunities for global investors by taking into account local market restrictions on share ownership by foreigners. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Emerging Markets Core Equity Fund on 7/10/06 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Emerging Markets Index (the Index) on that date.All dividends and capital gain distributions are reinvested. For comparative purposes, the value of the Index on 6/30/06 is used as the beginning value on 7/10/06. Effective on December 1, 2008,The Dreyfus Corporation became the funds investment adviser and the funds name changed from The Boston Company Emerging Markets Core Equity Fund to Dreyfus/The Boston Company Emerging Markets Core Equity Fund.The fund is a series of Dreyfus Investment Funds (prior to December 1, 2008, Mellon Institutional Funds Investment Trust). Effective on March 31, 2009, Dreyfus/The Boston Company Emerging Markets Core Equity Fund implemented a multi-class structure. Existing shares were re-designated as Class I shares and Class A and Class C shares were adopted. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class I shares. Performance for Class A and Class C shares will vary from the performance of Class I shares shown above due to differences in charges and expenses.The Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity performance in global emerging markets. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/09 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 3/31/09 8.13%  8.37%  without sales charge 3/31/09 14.72%  10.38%  Class C shares with applicable redemption charge  3/31/09 13.27%  10.24%  without redemption 3/31/09 14.27%  10.24%  Class I shares 7/10/06 14.90% 10.43% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Emerging Markets Core Equity Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 13.24 $ 18.16 $ 9.61 Ending value (after expenses) $1,640.90 $1,634.40 $1,644.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 10.10 $ 13.87 $ 7.33 Ending value (after expenses) $1,015.04 $1,011.28 $1,017.80  Expenses are equal to the funds annualized expense ratio of 2.00% for Class A, 2.75% for Class C and 1.45% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2009 Common Stocks84.8% Shares Value ($) Brazil1.6% Gafisa 4,900 73,793 Redecard 6,900 106,133 Souza Cruz 2,300 80,765 Cayman Islands.7% Perfect World, ADR 2,330 a China10.5% Bank of China, Cl. H 333,000 175,307 China Construction Bank, Cl. H 332,000 265,170 China Life Insurance, Cl. H 44,000 191,612 China Petroleum & Chemical, Cl. H 170,000 144,554 Great Wall Motor, Cl. H 84,500 76,104 Industrial & Commercial Bank of China, Cl. H 290,000 218,528 PetroChina, Cl. H 178,000 201,196 Shandong Chenming Paper, Cl. H 119,500 78,484 Weichai Power, Cl. H 25,000 131,773 Yanzhou Coal Mining, Cl. H 78,000 112,521 Zhejiang Expressway, Cl. H 74,000 64,833 ZTE, Cl. H 20,040 105,759 Egypt1.2% Orascom Construction Industries 3,735 158,171 Talaat Moustafa Group 42,940 a 50,261 Hong Kong5.9% Chaoda Modern Agriculture Holdings 170,000 102,657 China Agri-Industries Holdings 193,481 180,748 China Mobile 18,000 175,586 Hopson Development Holdings 38,000 66,095 Hutchison Whampoa 25,000 180,483 New World China Land 195,200 92,436 Shanghai Industrial Holdings 26,000 117,251 Tianjin Development Holdings 144,000 75,994 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) India5.5% Bank of India 19,690 168,657 Canara Bank 10,900 72,905 Grasim Industries 1,750 100,709 ICICI Bank 2,720 51,160 Oil & Natural Gas 5,090 123,935 Patni Computer Systems, ADR 4,460 82,510 State Bank of India 3,410 155,646 Sterlite Industries India 5,090 82,040 Tata Steel 7,410 78,613 Indonesia3.8% Astra International 37,000 127,672 Bank Central Asia 99,000 47,375 Bank Mandiri 207,000 100,662 Gudang Garam 64,500 99,436 Indofood Sukses Makmur 411,000 128,637 United Tractors 80,000 129,126 Israel2.2% Bank Leumi Le-Israel 28,310 a 108,610 Teva Pharmaceutical Industries, ADR 5,160 260,890 Luxembourg.7% Evraz Group, GDR 4,410 b,c Malaysia.7% Hong Leong Bank 22,500 42,712 Kulim (Malaysia) 38,100 81,462 Mexico3.1% America Movil, ADR, Ser. L 8,500 372,555 Empresas ICA 29,500 a 69,504 Fomento Economico Mexicano, ADR 2,270 86,373 10 Common Stocks (continued) Shares Value ($) Philippines.7% Globe Telecom 5,360 Poland1.0% KGHM Polska Miedz 5,370 Russia7.2% Gazprom, ADR 19,910 462,907 LUKOIL, ADR 6,760 366,392 MMC Norilsk Nickel, ADR 6,072 a 75,293 Vimpel-Communications, ADR 11,110 a 207,757 Wimm-Bill-Dann Foods, ADR 1,440 a 102,974 South Africa5.4% ABSA Group 4,828 77,125 Aveng 29,210 d 168,175 Bidvest Group 5,230 d 82,537 Gold Fields 8,460 114,309 Impala Platinum Holdings 3,830 89,224 Metropolitan Holdings 85,818 146,114 MTN Group 8,454 137,468 Remgro 7,582 89,426 South Korea15.7% Busan Bank 8,240 91,614 Daegu Bank 9,800 140,564 Daehan Steel 7,060 81,790 Daishin Securities 5,310 73,008 Honam Petrochemical 1,583 119,170 Hyundai Mobis 1,968 276,430 Korea Electric Power 5,470 a 166,201 Korea Investment Holdings 3,440 102,185 KT 5,370 184,355 Kukdo Chemical 2,000 43,454 LG 1,203 80,659 LG Chem 986 183,267 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) South Korea (continued) LG Dacom 8,200 139,189 POSCO 332 137,224 Samsung Electronics 848 586,565 Shinhan Financial Group 1,880 a 74,993 Youngone 10,296 a 64,751 Youngone Holdings 4,504 86,582 Taiwan11.7% Asia Cement 58,620 65,644 Au Optronics 81,250 78,980 Cathay Financial Holding 41,000 a 68,104 Compal Electronics 93,723 109,180 CTCI 78,000 75,943 Formosa Plastics 48,903 99,638 Fubon Financial Holding 54,000 a 60,974 HON HAI Precision Industry 94,000 377,193 Lite-On Technology 130,142 170,632 Powertech Technology 33,500 100,663 Quanta Computer 80,596 169,224 Taishin Financial Holdings 373,000 a 162,436 Taiwan Semiconductor Manufacturing, ADR 19,679 215,682 Unimicron Technology 123,000 149,599 Yuanta Financial Holding 82,000 60,707 Thailand4.0% Asian Property Development 387,100 70,567 Bangkok Bank 26,500 93,728 Banpu 7,600 94,242 Charoen Pokphand Foods 388,900 91,922 CP ALL 169,900 96,505 Electricity Generating 21,800 48,961 12 Common Stocks (continued) Shares Value ($) Thailand (continued) PTT Exploration & Production 21,600 93,020 Thai Oil 62,800 82,767 Turkey3.0% Anadolu Anonim Turk Sigorta Sirketi 60,300 53,230 Anadolu Hayat Emeklilik 45,550 106,815 Asya Katilim Bankasi 66,020 a 137,912 Haci Omer Sabanci Holding 31,097 120,490 Turkiye Is Bankasi, Cl. C 22,907 89,529 United States.2% iShares MSCI Emerging Markets Index Fund 860 Total Common Stocks (cost $11,112,371) Preferred Stocks14.0% Brazil Banco Bradesco 6,700 133,312 Bradespar 6,400 117,769 Braskem, Cl. A 26,000 a 165,252 Cia de Bebidas das Americas 1,600 132,093 Cia Paranaense de Energia, Cl. B 8,600 152,184 Itau Unibanco Holding 11,924 240,284 Petroleo Brasileiro 38,700 764,563 Tele Norte Leste Participacoes 5,700 107,784 Usinas Siderurgicas de Minas Gerais, Cl. A 4,275 112,715 Vale, Cl. A 14,700 303,692 Vivo Participacoes 5,100 128,680 Total Preferred Stocks (cost $1,643,792) The Fund 13 STATEMENT OF INVESTMENTS (continued) Other Investment1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund (cost $220,220) 220,220 e Total Investments (cost $12,976,383) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% ADRAmerican Depository Receipts GDRGlobal Depository Receipts a Non-income producing security. b Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2009, this security amounted to $114,880 or .7% of net assets. c The valuation of this security has been determined in good faith under the direction of the Board of Trustees. d Purchased on a delayed delivery basis. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 23.8 Consumer Discretionary 4.2 Energy 14.6 Utilities 2.2 Information Technology 14.1 Health Care 1.6 Materials 13.8 Money Market Investments 1.3 Telecommunication Services 9.3 Exchange Traded Funds .2 Industrial 7.9 Consumer Staples 7.1  Based on net assets. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 12,756,163 16,584,657 Affiliated issuers 220,220 220,220 Cash 50,000 Cash denominated in foreign currencies 82,002 82,583 Receivable for investment securities sold 87,082 Dividends and interest receivable 49,421 Unrealized appreciation on forward foreign currency exchange contractsNote 4 173 Prepaid expenses 26,166 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(d) 30,868 Payable for investment securities purchased 241,596 Unrealized depreciation on forward foreign currency exchange contractsNote 4 470 Accrued expenses 39,253 Net Assets ($) Composition of Net Assets ($): Paid-in capital 18,482,272 Accumulated undistributed investment incomenet 133,280 Accumulated net realized gain (loss) on investments (5,658,558) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 3,831,121 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 24,861 177,941 16,585,313 Shares Outstanding 1,095 7,867 731,510 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended September 30, 2009 Investment Income ($): Income: Cash dividends (net of $34,062 foreign taxes withheld at source): Unaffiliated issuers 349,221 Affiliated issuers 614 Income from securities lendingNote 1(c) 1,887 Total Income Expenses: Investment advisory feeNote 3(a) 135,210 Custodian feesNote 3(d) 129,353 Auditing fees 41,696 Accounting and administrative feesNote 3(a) 33,000 Legal fees 19,127 Registration fees 18,202 Shareholder servicing costsNote 3(c,d) 17,632 Prospectus and shareholders reports 8,508 Trustees fees and expensesNote 3(e) 1,378 Loan commitment feesNote 2 198 Distribution feesNote 3(b) 175 Interest expenseNote 2 126 Miscellaneous 26,014 Total Expenses Lessexpense reimbursement from The Dreyfus Corporation due to undertakingNote 3(a) (254,594) Lessreduction in fees due to earnings creditsNote 1(c) (128) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (5,392,932) Net realized gain (loss) on forward foreign currency exchange contracts (36,513) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($1,011) net unrealized (depreciation) on forward foreign currency exchange contracts] 6,970,600 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2009 a 2008 Operations ($): Investment incomenet 175,825 196,847 Net realized gain (loss) on investments (5,429,445) 895,984 Net unrealized appreciation (depreciation) on investments 6,970,600 (6,849,560) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class I Shares (189,770) (132,037) Net realized gain on investments: Class I Shares (620,343) (1,349,478) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 17,539  Class C Shares 159,324  Class I Shares 21,038,573 7,882,079 Dividends reinvested: Class I Shares 613,697 1,416,355 Cost of shares redeemed: Class I Shares (21,275,819) (403,210) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 15,327,934 13,670,954 End of Period Undistributed investment incomenet 133,280 142,210 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, 2009 a 2008 Capital Share Transactions: Class A Shares sold  Class C Shares sold  Class I Shares sold 903,194 275,989 Shares issued for dividends reinvested 44,521 47,368 Shares redeemed (934,915) (15,900) Net Increase (Decrease) in Shares Outstanding a The fund changed to a multiple class fund on March 31, 2009.The existing shares were redesignated as Class I shares and the fund commenced offering Class A and Class C shares. See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, 2009 a Class A Shares Class C Shares Per Share Data ($): Net asset value, beginning of period 13.55 13.55 Investment Operations: Investment income (loss)net b .14 (.03) Net realized and unrealized gain (loss) on investments 9.01 9.10 Total from Investment Operations 9.15 9.07 Net asset value, end of period 22.70 22.62 Total Return (%) c,d 67.60 66.94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 11.21 3.80 Ratio of net expenses to average net assets e 2.00 2.75 Ratio of net investment income (loss) to average net assets e 1.56 (.35) Portfolio Turnover Rate f 157.45 157.45 Net Assets, end of period ($ x 1,000) 25 178 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Represents portfolio turnover for the fund for the year. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class I Shares 2009 a 2008 2007 2006 b Per Share Data ($): Net asset value, beginning of period 21.33 33.24 20.55 20.00 Investment Operations: Investment incomenet c .24 .35 .31 .06 Net realized and unrealized gain (loss) on investments 2.21 (8.86) 12.62 .49 Total from Investment Operations 2.45 (8.51) 12.93 .55 Distributions: Dividends from investment incomenet (.26) (.26) (.24)  Dividends from net realized gain on investments (.85) (3.14)   Total Distributions (1.11) (3.40) (.24)  Net asset value, end of period 22.67 21.33 33.24 20.55 Total Return (%) 14.90 (28.51) 63.25 2.75 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 3.50 2.74 3.18 8.64 e Ratio of net expenses to average net assets 1.43 1.45 1.45 1.45 e Ratio of net investment income to average net assets 1.43 1.21 1.15 1.31 e Portfolio Turnover Rate 157.45 128 76 31 d Net Assets, end of period ($ x 1,000) 16,585 15,328 13,671 5,693 a The fund commenced offering three classes of shares on March 31, 2009.The existing shares were redesignated as Class I shares. b From July 10, 2006 (commencement of operations) to September 30, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Emerging Markets Core Equity Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to achieve long-term growth of capital. Prior to December 1, 2008,The Boston Company Asset Management LLC, a wholly owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), served as the funds investment adviser. Effective December 1, 2008,The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. At a meeting of the Board of Trustees held on August 27, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Trust and the fund from Mellon Institutional Funds Investment Trust and The Boston Company Emerging Markets Core Equity Fund to Dreyfus Investment Funds and Dreyfus/The Boston Company Emerging Markets Core Equity Fund, respectively. The Board of Trustees approved, effective March 31, 2009, the implementation of a multiple class structure for the fund. On March 31, 2009, existing shares were classified as Class I shares and the fund added Class A and Class C shares. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I shares. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of September 30, 2009, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 738 Class A and 738 Class C shares of the fund. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is 22 available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  16,436,314 114,880  Mutual Funds/ Exchange Traded Funds 253,683   Other Financial Instruments   173  Liabilities ($) Other Financial Instruments   (470)  24 The following is a reconciliation of the change in value of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Investments in Equity Private Investment Fund ($)  SecuritiesForeign ($) Balance as of 9/30/2008 144,388  Realized gain (loss)   Change in unrealized appreciation (depreciation)  2,566 Net purchases (sales) (144,388)  Transfers in and/or out of Level 3  (2,566) Balance as of 9/30/2009    Investment in BlackRock Cash Strategies Fund LLC. See Note 1(c). (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies,currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2009,The Bank of New York Mellon earned $1,016 from lending fund portfolio securities, pursuant to the securities lending agreement. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. Until December 10, 2007, all cash collateral received by the fund and other series of the Trust in connection with the securities lending program was invested in the BlackRock Cash Strategies Fund LLC (the 26 BlackRock Fund), a private investment fund not affiliated with the Trust or its investment adviser. On December 10, 2007, the BlackRock Fund announced that it was suspending investor withdrawal privileges due to conditions related to the credit markets and the adverse affect of such conditions on the liquidity of the BlackRock Funds portfolio holdings. Commencing on December 11, 2007, all new cash collateral received in connection with the securities lending activity of the fund and other series of theTrust was invested by the securities lending agent in the Dreyfus Institutional Cash Advantage Fund (the Dreyfus Fund), an affiliated money market fund registered as an investment company under the Act.To the extent that the BlackRock Fund agreed to permit withdrawals during the period December 11, 2007 through January 22, 2009, the securities lending agent effected such withdrawals and the cash proceeds from such withdrawals by the fund were reinvested in the shares of the Dreyfus Fund. As of January 22, 2009, the final withdrawal was reinvested in the shares of the Dreyfus Fund. Repayments of cash collateral during the period were made from the proceeds of redemptions of shares of the Dreyfus Fund. At September 30, 2009, the fund did not have any securities on loan outstanding. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid semiannually and annually, respectively, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).The Board ofTrustees approved, effective on or about January 1, 2010, the fund to pay dividends from investment income-net annu-ally.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2009, the components of accumulated earnings on tax basis were as follows: undistributed ordinary income $210,597, accumulated capital losses $1,300,051, and unrealized appreciation $2,765,683. In addition, the fund had $3,370,386 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2009 and September 30, 2008 were as follows: ordinary income $200,787 and $1,125,936 and long-term capital gains $609,326 and $355,579, respectively. During the period ended September 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, passive foreign investment compa-nies,Thailand capital gain taxes and dividend reclassification, the fund increased accumulated undistributed investment income-net by 28 $5,015 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to September 24, 2009, the Trust had entered into two separate agreements with The Bank of New York Mellon, that enabled the fund, and other funds in the Trust, to borrow, in the aggregate, (i) up to $35 million under a committed line of credit and (ii) up to $15 million under an uncommitted line of credit (collectively, the Prior Facilities). Effective September 24, 2009, the fund began participating, with other Dreyfus-managed funds, in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon (each, a Facility and, collectively, the Current Facilities), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the amount of the Citibank, N.A. Facility was increased from $145 million to $215 million. The fund has agreed to pay its pro rata portion of facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Prior Facilities and Current Facilities during the period ended September 30, 2009, was approximately $15,600 with a related weighted average annualized interest rate of .81%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the investment advisory fee is computed at the annual rate of 1.10% of the value of the funds average daily net assets and is payable monthly. The Manager was limiting the funds operating expenses or assuming all or part of the expenses of the fund (excluding Rule 12b-1 The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings, acquired fund fees and extraordinary expenses), not to exceed an annual rate of 1.75% of the value of the funds average daily net assets of Class A and Class C shares. Effective October 1, 2009 the Manager is currently limiting the funds operating expenses or assuming all or part of the expenses of the fund (excluding certain expenses as described above), not to exceed an annual rate of 2.00% of the value of the funds average daily net assets of Class A and Class C shares.The Manager was limiting the funds operating expenses or assuming all or part of the expenses of the fund, not to exceed an annual rate of 1.45% of the value of the funds average daily net assets of Class I shares. Effective October 1, 2009 the Manager is currently limiting the funds operating expenses or assuming all or part of the expenses of the fund, not to exceed an annual rate of 1.50% of the value of the funds average daily net assets of Class I shares.The expense limitation and waiver are voluntary, not contractual, and may be terminated at any time. The expense reimbursement, pursuant to the undertaking, amounted to $254,594 during the period ended September 30, 2009. The Trust entered into an agreement with The Bank of New York Mellon pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $33,000 during the period ended September 30, 2009 for administration and fund accounting services. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2009, Class C shares were charged $175 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services pro- 30 vided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2009, Class A and Class C shares were charged $20 and $58, respectively, pursuant to the Shareholder Services Plan. (d) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009, the fund was charged $3,238 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $128 pursuant to the cash management agreements.These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $129,353 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $6,254 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $14,851, Rule 12b-1 distribution plan fees $107, shareholder services plan fees $40, custodian fees $30,000, chief compliance officer fees $3,341 and transfer agency per account fees $235, which are offset against an expense reimbursement currently in effect in the amount of $17,706. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) (e) Effective December 1, 2008, each Trustee receives $45,000 per year, plus $6,000 for each joint Board meeting ofThe Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust and The Dreyfus/Laurel Tax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds), the Trust and Dreyfus Funds, Inc. attended, $2,000 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that are conducted by telephone and is reimbursed for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings, the Chair of the compensation committee receives $900 per meeting. In the event that there is an in person joint committee meeting of the Dreyfus/Laurel Funds, the Trust, Dreyfus Funds, Inc. and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, as applicable, will be allocated between the Dreyfus/Laurel Funds, the Trust, Dreyfus Funds, Inc. and Dreyfus High Yield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. (f) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. During the period ended September 30, 2009, there were no redemption fees charged and retained by the fund. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended September 30, 2009, amounted to $19,667,090 and $19,575,956, respectively. 32 The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. During the period ended September 30, 2009, the average market value of forward contracts was $70,598, which represented .57% of average net assets. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) those dates.The fund is exposed to foreign currency risk as a result of changes in value of underlying instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at September 30, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: South African Rand, Expiring 10/2/2009 713,662 95,473 95,003 (470) Thai Baht, Expiring 10/1/2009 1,369,193 40,871 40,981 110 Sales: Proceeds ($) Indonesian Rupiah, Expiring 10/1/2009 36,219,849 3,753 3,747 6 Indonesian Rupiah, Expiring 10/2/2009 51,298,802 5,314 5,308 6 Indonesian Rupiah, Expiring 10/5/2009 58,972,657 6,153 6,102 51 Gross Unrealized Appreciation Gross Unrealized Depreciation At September 30, 2009, the cost of investments for federal income tax purposes was $14,041,821; accordingly, accumulated net unrealized appreciation on investments was $2,763,056, consisting of $4,103,302 gross unrealized appreciation and $1,340,246 gross unrealized depreciation. NOTE 5Change in Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP (PWC), 300 Madison Avenue, New York, New York 10017, an independent registered public accounting firm, was the independent registered public accounting firm for the 34 fund for the fiscal year ended September 30, 2008. At the meetings held on February 9-10, 2009, the Audit Committee and the Board of Trustees of the Trust engaged KPMG LLP to replace PWC as the independent registered public accounting firm for the Trust, effective upon the conclusion of the audit of the December 31, 2008 financial statements of other series of the Trust. During the funds past two fiscal years and any subsequent interim period: (i) no report on the funds financial statements contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles; and (ii) there were no disagreements (as such term is used in Item 304 of Regulation S-K) with PWC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of PWC, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through November 24, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 35 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/The Boston Company Emerging Markets Core Equity Fund We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Emerging Markets Core Equity Fund (the Fund) (formerly The Boston Company Emerging Markets Core Equity Fund), a series of Dreyfus Investment Funds (formerly Mellon Institutional Funds), including the statement of investments as of September 30, 2009, and the related statement of operations, the statement of changes in net assets and financial highlights for the year then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit.The statement of changes in net assets for the year ended September 30, 2008 and the financial highlights for each of the years in the four-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on that statement of changes in net assets and those financial highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Emerging Markets Core Equity Fund as of September 30, 2009, and the results of its operations, the changes in its net assets, and the financial highlights for the year then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2009 36 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the funds foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby makes the following designations regarding its fiscal year ended September 30, 2009: the total amount of taxes paid to foreign countries was $33,454 the total amount of income sourced from foreign countries was $285,266. As required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2009 calendar year with Form 1099-DIV which will be mailed in early 2010.Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $48,176 represents the maximum amount that may be considered qualified dividend income. Also, the fund designates $.8320 per share as a long-term capital gain distribution and $.0140 per share as a short-term capital gain distribution paid on December 15, 2008. The Fund 37 38 The Fund 39 40 The Fund 41 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus/The Boston Company International Core Equity Fund ANNUAL REPORT September 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company International Core Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this annual report for Dreyfus/The Boston Company International Core Equity Fund, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices.These indicators continue to help fuel a sustained rally among domestic and international stocks, many of which hit 52-week lows back in March. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through September 30, 2009, as provided by William S. Patzer, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus/The Boston Company International Core Equity Funds Class I shares produced a total return of 4.97%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Europe,Australasia, Far East Index (MSCI EAFE Index), produced a total return of 3.23% for the same period. 2 International stock markets fell sharply over the first half of a volatile reporting period as a global recession and banking crisis took their toll. However, stocks later rebounded when credit markets and economic conditions began to stabilize, offsetting earlier losses.The fund produced lower returns than its benchmark, primarily due to its emphasis on higher-quality stocks that lagged their more speculative counterparts during the rally. The Funds Investment Approach The objective of the fund is to achieve long-term growth of capital by investing, under normal circumstances, at least 80% of net assets in equity securities of companies that are represented in the MSCI EAFE Index and Canada.The fund intends to invest in a broad range of (and in any case at least five different) countries.The fund may invest up to 25% of its assets in emerging market countries, but no more than 5% of its assets may be invested in issuers located in any one emerging market country. We employ a bottom-up investment approach, which emphasizes individual stock selection, and is designed to produce a diversified portfolio that, relative to the MSCI EAFE Index, frequently has a below-average price/earnings ratio and an above-average earnings growth trend. Equity Markets Plunged, Then Rebounded Sharply Just weeks before the start of the reporting period, the failures of several major financial institutions sparked a financial crisis that nearly led The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) to the collapse of the worldwide banking system. Meanwhile, rising unemployment, declining housing markets and plunging consumer confidence produced the most severe global recession since the 1930s. These influences fueled a bear market that drove many of the worlds stock markets to multi-year lows during the first quarter of 2009. Market sentiment began to improve in March, when it became clearer that aggressive remedial actions by government and monetary authoritiesincluding historically low short-term interest rates,rescues of troubled corporations and massive injections of liquidity into the banking systemhad helped repair the worlds credit markets. Subsequently, mounting evidence of global economic stabilization propelled the worlds equity markets higher through the reporting periods end. Security Selections Boosted Relative Results Although the funds focus on higher-quality stocks caused it to lag the benchmarks performance for the reporting period overall, our security selection strategy proved effective across a variety of markets and industry groups. In Belgium, food retailer Delhaize Group held up relatively well during the downturn and advanced in the rally. In Norway, video conferencing specialist Tandberg rose sharply after an acquisition offer from U.S.-based Cisco Systems. The fund also achieved gains stemming from favorable timing in the purchase and sale of Norwegian bank NOR. Among companies based in Ireland, global building materials provider CRH rebounded from depressed levels after announcing better-than-expected quarterly earnings. The fund also posted relatively strong results in Switzerland, where we favored financial giant Credit Suisse Group over the more troubled UBS. From a market sector perspective, the fund achieved strong relative results in the information technology sector, where favorable trades of handset maker Nokia helped cushion declines during the downturn, and German enterprise software developer, Software , participated in the rally over the reporting periods second half. Materials producers such as Australias BHP Billiton and German chemicals manufacturer Lanxess fared well, as did energy companies, including oil services providers Technip in France and Fugro in the Netherlands. 4 Disappointments were concentrated mainly in the financials sector, as financial institutions in Japansuch as Mitsubishi UFJ Financial Group and Nomura Holdingswere hurt by larger-than-expected write-downs during the global banking crisis.The United Kingdoms Barclays and Aviva also weighed on the funds results.Also in the U.K., industrial components supplier Cookson Group and transportation equipment maker Stagecoach Group lost value, prompting the sale of the funds positions. Among industrial stocks, international trading concern Mitsui & Co. and marine transport provider NipponYusen suffered when Japanese exports plunged in the recession. In Greece, household goods and veterinary supplier Alapis saw sales of health products decline during the downturn, prompting us to sell the funds position. The fund also encountered lagging results from an underweighted position in the better-performing Hong Kong market. Finding Opportunities in Recovering Markets Even in the wake of a sustained and robust market rally, we have continued to find attractive values among growing companies. Still, we expect a sub-par economic recovery,and international stock markets may remain volatile, requiring careful selectivity. In our judgment, our disciplined approach may be particularly well suited to such an environment. October 15, 2009 Effective September 1, 2009, the funds shares have been redesignated as Class I shares. Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The Dreyfus Corporation currently is limiting the funds operating expenses. Had these expense limitations not been in effect, returns would have been lower.These expense limitations are voluntary, not contractual, and may be terminated at any time. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 9/30/09 1 Year 5 Years 10 Years Class I shares 4.97% 3.34% 4.95%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company International Core Equity Fund on 9/30/99 to a $10,000 investment made in the Morgan Stanley Capital International Europe Australasia Far East Index (the Index) on that date.All dividends and capital gain distributions are reinvested. Effective on December 1, 2008,The Dreyfus Corporation became the funds investment adviser and the funds name changed from The Boston Company International Core Equity Fund to Dreyfus/The Boston Company International Core Equity Fund.The fund is a series of Dreyfus Investment Funds (prior to December 1, 2008, Mellon Institutional Funds Investment Trust). Effective on September 1, 2009, the single class shares of Dreyfus/The Boston Company International Core Equity Fund were re-designated as Class I shares. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company International Core Equity Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009  Expenses paid per $1,000  $ 7.53 Ending value (after expenses) $1,441.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009  Expenses paid per $1,000  $ 6.23 Ending value (after expenses) $1,018.90  Effective September 1, 2009, the funds shares were redesignated as Class I shares.  Expenses are equal to the funds annualized expense ratio of 1.23% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS September 30, 2009 Common Stocks97.4% Shares Value ($) Australia6.7% AGL Energy 26,670 321,631 BHP Billiton 40,613 1,351,820 Commonwealth Bank of Australia 18,150 828,617 Macquarie Group 8,680 450,184 Qantas Airways 192,060 484,585 Stockland 150,980 543,434 Westfield Group 55,302 678,145 Westpac Banking 14,014 324,533 Austria.7% Erste Group Bank 11,460 Belgium.4% KBC Groep 5,230 a Denmark.8% Carlsberg, Cl. B 7,990 Finland1.5% Fortum 17,660 452,767 Metso 23,480 660,736 France9.3% Atos Origin 7,370 a 372,081 AXA 41,067 1,111,771 BNP Paribas 11,840 946,008 BNP Paribas (Rights) 11,840 a 25,643 Credit Agricole 22,520 470,595 GDF Suez 13,733 609,822 Sanofi-Aventis 16,678 1,223,955 Technip 4,320 275,942 Total 15,450 918,033 Vallourec 2,170 367,721 Vinci 10,930 618,347 Germany9.1% BASF 14,580 772,568 Bayer 13,680 947,887 Commerzbank 26,150 a 331,582 E.ON 12,670 537,311 8 Common Stocks (continued) Shares Value ($) Germany (continued) GEA Group 29,670 619,138 HeidelbergCement 6,160 398,792 HeidelbergCement (Rights) 3,670 a 19,764 Lanxess 8,310 286,380 Metro 15,950 902,112 Rheinmetall 4,710 278,867 RWE 7,575 703,561 Salzgitter 5,800 555,930 Siemens 4,750 439,856 Greece.5% Public Power 17,910 a Hong Kong2.7% Esprit Holdings 69,900 469,003 Hongkong Land Holdings 140,000 609,000 Hutchison Whampoa 76,000 548,667 New World Development 163,375 351,623 Ireland.5% CRH 13,135 Italy4.0% Banco Popolare 50,350 a 482,973 ENI 42,340 1,058,252 Fondiaria-Sai 22,320 469,355 Terna Rete Elettrica Nazionale 63,960 249,434 UniCredit 182,240 a 712,042 Japan19.0% Amada 22,000 148,031 Astellas Pharma 16,400 674,160 Canon 21,200 857,305 Central Japan Railway 122 876,622 Daihatsu Motor 27,000 275,820 Daito Trust Construction 7,500 327,522 Fast Retailing 3,100 392,313 Fujitsu 125,000 817,412 Fukuoka Financial Group 73,000 303,336 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Honda Motor 23,200 714,622 JSR 11,700 239,826 Kaneka 49,000 352,086 KDDI 65 366,401 Keihin 48,800 808,939 Lawson 17,500 812,956 Mitsubishi UFJ Financial Group 108,500 582,599 Mitsui & Co. 37,500 490,447 Murata Manufacturing 8,800 417,624 Nomura Holdings 49,800 306,794 Pacific Metals 25,000 189,662 Sankyo 14,400 901,554 Shin-Etsu Chemical 5,100 313,619 Shinko Electric Industries 12,600 224,446 Softbank 15,300 336,288 Sumitomo Trust & Banking 43,000 228,497 Tokai Rika 26,600 477,387 Tokyo Gas 105,000 436,306 Toyota Tsusho 22,500 339,386 Yamaguchi Financial Group 26,000 269,660 Yamato Holdings 46,000 755,863 Netherlands3.6% Fugro 4,860 280,672 ING Groep 35,630 a 636,101 Koninklijke DSM 13,300 555,659 Koninklijke Vopak 6,560 a 425,839 TNT 29,310 786,621 Norway1.1% DNB NOR 29,600 a 342,833 Petroleum Geo-Services 52,600 a 513,151 Singapore1.4% Flextronics International 51,340 a 382,996 SembCorp Marine 184,000 415,376 10 Common Stocks (continued) Shares Value ($) Singapore (continued) United Overseas Bank 20,000 238,242 Spain5.1% Banco Bilbao Vizcaya Argentaria 38,670 686,413 Banco Santander 82,470 1,327,514 Repsol 10,290 279,927 Telefonica 53,340 1,471,736 Sweden1.8% Alfa Laval 31,890 374,189 Electrolux, Ser. B 40,690 a 930,961 Switzerland7.2% Credit Suisse Group 20,090 1,114,711 Nestle 46,150 1,966,597 Novartis 6,566 328,522 Petroplus Holdings 11,580 a 292,098 Roche Holding 8,854 1,431,096 Swiss Life Holding 1,970 a 233,062 United Kingdom20.9% 3i Group 73,922 340,949 Barclays 121,910 a 720,877 Berkeley Group Holdings 34,010 a 481,571 BP 99,060 875,474 British American Tobacco 33,040 1,036,526 BT Group 224,680 466,797 Compass Group 101,680 621,241 Cookson Group 52,380 a 344,138 Eurasian Natural Resources 23,340 326,944 GlaxoSmithKline 69,840 1,372,312 HSBC Holdings 135,690 1,552,676 IMI 51,420 367,826 Imperial Tobacco Group 21,320 616,035 Kazakhmys 40,640 697,554 Kingfisher 112,170 381,656 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) Legal & General Group 330,330 463,514 Man Group 46,640 246,870 Old Mutual 238,690 381,465 Royal Dutch Shell, Cl. B 62,570 1,735,944 Tesco 117,150 748,148 Thomas Cook Group 224,610 833,870 Vodafone Group 205,517 460,485 WPP 68,830 590,707 United States1.1% iShares MSCI EAFE Index Fund 14,410 Total Common Stocks (cost $62,244,491) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $207,323) 207,323 b Total Investments (cost $62,451,814) 97.7% Cash and Receivables (Net) 2.3% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 26.0 Utilities 5.0 Industrial 12.5 Telecommunication Services 4.2 Consumer Discretionary 10.6 Information Technology 4.1 Consumer Staples 8.9 Exchange Traded Funds 1.1 Materials 8.6 Money Market Investments .3 Energy 8.4 Health Care 8.0  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 62,244,491 72,600,883 Affiliated issuers 207,323 207,323 Cash denominated in foreign currencies 347,709 347,358 Receivable for investment securities sold 1,941,843 Dividends and interest receivable 1,630,616 Receivable for shares of Beneficial Interest subscribed 40,000 Unrealized appreciation on forward foreign currency exchange contractsNote 4 1,550 Prepaid expenses 19,894 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 126,503 Cash overdraft due to Custodian 221,461 Payable for investment securities purchased 1,730,234 Payable for shares of Beneficial Interest redeemed 145,431 Unrealized depreciation on forward foreign currency exchange contractsNote 4 2,368 Accrued expenses 59,675 Net Assets ($) Composition of Net Assets ($): Paid-in capital 180,121,250 Accumulated undistributed investment incomenet 617,903 Accumulated net realized gain (loss) on investments (116,790,004) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 10,554,646 Net Assets ($) Class I Shares Outstanding a (Unlimited number of $.001 par value shares of Beneficial Interest authorized) 4,569,484 Net Asset Value, offering and redemption price per shareNote 3(d) ($) a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended September 30, 2009 Investment Income ($): Income: Cash dividends (net of $265,609 foreign taxes withheld at source): Unaffiliated issuers 2,841,900 Affiliated issuers 8,380 Income from securities lendingNote 1(c) 233 Total Income Expenses: Investment advisory feeNote 3(a) 738,371 Custodian feesNote 3(b) 114,970 Shareholder servicing costsNote 3(b) 91,380 Accounting and administration feesNote 3(a) 60,000 Professional fees 51,431 Prospectus and shareholders reports 37,751 Registration fees 19,438 Trustees fees and expensesNote 3(c) 13,204 Loan commitment feesNote 2 2,764 Interest expenseNote 2 1,270 Miscellaneous 37,596 Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) (55,052) Lessreduction in fees due to earnings creditsNote 1(c) (601) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (81,666,697) Net realized gain (loss) on financial futures 324,473 Net realized gain (loss) on forward foreign currency exchange contracts 240,020 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and forward foreign currency exchange contracts [including $53,897 net unrealized appreciation on financial futures and ($79,388) net unrealized depreciation on forward foreign currency exchange contracts] 48,787,858 Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2009 a 2008 Operations ($): Investment incomenet 1,737,991 7,675,540 Net realized gain (loss) on investments (81,102,204) 15,161,848 Net unrealized appreciation (depreciation) on investments 48,787,858 (163,215,482) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (585,331) (5,823,004) Net realized gain on investments  (251,708,803) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold 16,123,438 70,954,970 Dividends reinvested 492,304 247,332,619 Cost of shares redeemed (85,828,572) (1,002,877,155) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 174,878,311 1,257,377,778 End of Period Undistributed (distributions in excess of) investment incomenet 617,903 (78,570) Capital Share Transactions (Shares): Shares sold 1,199,137 2,724,470 Shares issued for dividends reinvested 36,440 9,696,307 Shares redeemed (6,786,945) (29,614,136) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class I shares 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 17.28 46.03 39.01 34.34 27.03 Investment Operations: Investment incomenet b .25 .49 .78 .71 .50 Net realized and unrealized gain (loss) on investments (1.13) (10.82) 7.82 5.59 7.73 Total from Investment Operations (.88) (10.33) 8.60 6.30 8.23 Distributions: Dividends from investment incomenet (.10) (.44) (.60) (.40) (.39) Dividends from net realized gain on investments  (17.98) (.98) (1.23) (.53) Total Distributions (.10) (18.42) (1.58) (1.63) (.92) Net asset value, end of period 16.30 17.28 46.03 39.01 34.34 Total Return (%) (4.97) (35.03) 22.37 19.01 31.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.27 1.07 .78 c .88 c 1.01 c Ratio of net expenses to average net assets 1.21 .87 .77 c .88 c 1.01 c Ratio of net investment income to average net assets 1.88 1.70 1.78 1.91 1.59 Portfolio Turnover Rate 163.94 98 83 d 51 d 58 d Net Assets, end of period ($ x 1,000) 74,504 174,878 1,257,378 2,015,088 287,065 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c For the period October 1, 2006 to September 19, 2007 and for the fiscal years ended September 30, 2005-2006, the ratios include the funds share of the The Boston Company International Core Equity Portfolios (the Portfolio) allocated expenses. d On September 19, 2007, the fund, which had owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interests in the Portfolio. Effective September 20, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents combined investment activity of the fund and the Portfolio for the year ended September 30, 2007.The amount shown for 2005-2006 are the turnover rates for the Portfolio. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company International Core Equity Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to achieve long-term growth of capital. Prior to December 1, 2008,The Boston Company Asset Management LLC, a wholly owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), served as the funds investment adviser. Effective December 1, 2008,The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. At a meeting of the Board of Trustees held on August 27, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Trust and the fund from Mellon Institutional Funds Investment Trust and The Boston Company International Core Equity Fund to Dreyfus Investment Funds and Dreyfus/The Boston Company International Core Equity Fund, respectively. The Board of Trustees approved, effective September 1, 2009, the funds existing shares were redesignated as Class I shares. Class I shares are sold at net asset value per share only to institutional investors. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the 18 Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of September 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  71,812,944   Mutual Funds/ Exchange Traded Funds 995,262   Other Financial Instruments   1,550  Liabilities ($) Other Financial Instruments   (2,368)   See Statement of Investments for country classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Private Investment Fund ($)  Balance as of 9/30/2008 7,364 Realized gain (loss)  Change in unrealized appreciation (depreciation)  Net purchases (sales) (7,364) Transfers in and/or out of Level 3  Balance as of 9/30/2009   Investment in BlackRock Cash Strategies Fund LLC. See Note 1(c). (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. 20 Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments, resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2009,The Bank of New York Mellon earned $125 from lending fund portfolio securities, pursuant to the securities lending agreement. Until December 10, 2007, all cash collateral received by the fund and other series of the Trust in connection with the securities lending program was invested in the BlackRock Cash Strategies Fund LLC (the BlackRock Fund), a private investment fund not affiliated with the Trust or its investment adviser. On December 10, 2007, the BlackRock Fund announced that it was suspending investor withdrawal privileges due to conditions related to the credit markets and the adverse affect of such conditions on the liquidity of the BlackRock Funds portfolio holdings. Commencing on December 11, 2007, all new cash collateral received in connection with the securities lending activity of the fund and other series of the Trust was invested by the securities lending agent in the Dreyfus Institutional Cash Advantage Fund (the Dreyfus Fund), an affiliated money market fund registered as an investment company under the Investment Company Act of 1940, as amended.To the extent that the BlackRock Fund agreed to permit withdrawals during the period December 11, 2007 through January 22, 2009, the securities lending agent effected such withdrawals and the cash proceeds from such withdrawals by the fund were reinvested in the shares of the Dreyfus Fund. As of January 22, 2009, the final withdrawal was reinvested in the shares of the Dreyfus Fund. Repayments of cash collateral during the period were made from the 22 proceeds of redemptions of shares of the Dreyfus Fund.At September 30, 2009, the fund did not have any securities on loan outstanding. (d) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid semi-annually and annually, respectively, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).The Board of Trustees approved, effective on or about January 1, 2010, the fund to pay dividends from investment income-net annually. To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,064,599, The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) accumulated capital losses $49,294,163, and unrealized appreciation $7,400,144. In addition, the fund had $64,788,035 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2009 and September 30, 2008 were as follows: ordinary income $585,331 and $11,931,652 and long-term capital gains $0 and $245,600,155, respectively. During the period ended September 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, passive foreign investment companies and recognition of book to tax differences resulting from prior year fund restructure, the fund decreased accumulated undistributed investment income-net by $456,187, increased accumulated net realized gain (loss) on investments by $367,360 and increased paid-in capital by $88,827. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to September 24, 2009, the Trust had entered into two separate agreements with The Bank of New York Mellon, that enabled the fund, and other funds in the Trust, to borrow, in the aggregate, (i) up to $35 million under a committed line of credit and (ii) up to $15 million under an uncommitted line of credit (collectively, the Prior Facilities). Effective September 24, 2009, the fund began participating, with other Dreyfus-managed funds, in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility and, collectively, the Current Facilities), each to be utilized primarily for temporary or emergency purposes, including the financ- 24 ing of redemptions. Effective October 14, 2009, the amount of the Citibank, N.A. Facility changed from $145 million to $215 million. The fund has agreed to pay its pro rata portion of facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Prior Facilities and Current Facilities during the period ended September 30, 2009 was approximately $157,300 with a related weighted average annualized interest rate of .81%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the investment advisory fee is computed at the annual rate of .80% of the value of the funds average daily net assets up to $500 million, .75% of the next $500 million of such assets, .70% of the next $500 million of such assets, .60% of the next $500 million of such assets, and .50% of the funds average daily net assets in excess of $2 billion and is payable monthly. The Manager currently is limiting the funds operating expenses or assuming all or part of the expenses of the fund, so that such expenses do not exceed an annual rate of 1.25% of the value of the funds average daily net assets. The expense limitation and waiver are voluntary, not contractual, and may be terminated at any time.The reduction in investment advisory fee, pursuant to the undertaking, amounted to $55,052 during the period ended September 30, 2009. The Trust entered into an agreement with The Bank of New York Mellon pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $60,000 for the period ended September 30, 2009 for administration and fund accounting services. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009, the fund was charged $13,513 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $601 pursuant to the cash management agreements.These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $114,970 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $6,254 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $85,233, custodian fees $37,629, chief compliance officer fees $3,341 and transfer agency per account fees $300. (c) Effective December 1, 2008, each Trustee receives $45,000 per year, plus $6,000 for each joint Board meeting ofThe Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust and The Dreyfus/Laurel Tax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds), Dreyfus Funds, Inc., and the Trust attended, $2,000 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that are conducted by telephone and is reimbursed for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings, the 26 Chair of the compensation committee receives $900 per meeting. In the event that there is an in person joint committee meeting of the Dreyfus/Laurel Funds, Dreyfus Funds, Inc., the Trust and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, as applicable, will be allocated between the Dreyfus/Laurel Funds, Dreyfus Funds, Inc., the Trust and Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. (d) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. During the period ended September 30, 2009, redemption fees charged and retained by the fund amounted to $17,845. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures and forward contracts, during the period ended September 30, 2009, amounted to $147,232,257 and $211,234,194, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure.The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) Fair value of derivative instruments as of September 30, 2009 is shown below: Derivative Derivative Assets ($) Liabilities ($) Foreign currency risk 1 1,550 Foreign currency risk 2 (2,368) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Unrealized appreciation on forward foreign currency exchange contracts. 2 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments on the Statement of Operations for the period ended September 30, 2009 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Foreign Currency Underlying risk Futures 3 Contracts 4 Total Equity 324,473  Foreign currency  240,020 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 5 Foreign Currency Underlying risk Futures Contracts Total Equity 53,897  Foreign currency  (79,388) Total Statement of Operations location: 3 Net realized gain (loss) on financial futures. 4 Net realized gain (loss) on forward foreign currency exchange contracts. 5 Net unrealized appreciation (depreciation) on investments, financial futures and forward foreign currency exchange contracts. During the period ended September 30, 2009, the average market value of equity futures contracts was $3,644,400, which represented 3.95% of average net assets.The average market value of forward contracts was $4,212,379, which represented 4.56% of average net assets. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. 28 The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. At September 30, 2009, there were no open financial futures contracts outstanding. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates.The fund is exposed to foreign currency risk as a result of changes in value of the underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperfor- The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) mance on these forward contracts, which is typically limited to the unrealized gain on each open contract. The following summarizes open forward contracts at September 30, 2009: Unrealized Foreign Appreciation Forward Foreign Currency Currency (Depreciation) Exchange Contracts Amounts Cost ($) Value ($) at 9/30/2009 ($) Purchases: British Pound, expiring 10/1/2009 55,218 88,222 88,247 25 Euro, expiring 10/1/2009 236,095 343,967 345,492 1,525 Sales: Proceeds ($) Japanese Yen, expiring 10/1/2009 70,045,933 778,202 780,326 (2,124) Swiss Franc, expiring 10/1/2009 164,013 158,024 158,268 (244) Gross Unrealized Appreciation Gross Unrealized Depreciation At September 30, 2009, the cost of investments for federal income tax purposes was $65,606,316; accordingly, accumulated net unrealized appreciation on investments was $7,201,890, consisting of $11,853,103 gross unrealized appreciation and $4,651,213 gross unrealized depreciation. NOTE 5Change in Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP (PWC), 300 Madison Avenue, New York, New York 10017, an independent registered public accounting firm, was the independent registered public accounting firm for the fund for the fiscal year ended September 30, 2008. At the meetings held on February 9-10, 2009, the Audit Committee and the Board of Trustees of the Trust engaged KPMG LLP to replace PWC as the independent registered public accounting firm for the Trust, effective upon the conclusion of the audit of the December 31, 2008 financial statements of other series of the Trust. 30 During the funds past two fiscal years and any subsequent interim period: (i) no report on the funds financial statements contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles; and (ii) there were no disagreements (as such term is used in Item 304 of Regulation S-K) with PWC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of PWC, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through November 24, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of The Dreyfus/The Boston Company International Core Equity Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company International Core Equity Fund (the Fund) (formerly The Boston Company International Core Equity Fund), a series of Dreyfus Investment Funds (formerly Mellon Institutional Funds), including the statement of investments as of September 30, 2009, and the related statement of operations, the statement of changes in net assets and financial highlights for the year then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit.The statement of changes in net assets for the year ended September 30, 2008 and the financial highlights for each of the years in the four-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on that statement of changes in net assets and those financial highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company International Core Equity Fund as of September 30, 2009, and the results of its operations, the changes in its net assets, and the financial highlights for the year then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2009 32 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the funds foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby makes the following designations regarding its fiscal year ended September 30, 2009: the total amount of taxes paid to foreign countries was $246,298. the total amount of income sourced from foreign countries was $1,900,828. As required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2009 calendar year with Form 1099-DIV which will be mailed in early 2010.Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $585,331 represents the maximum amount that may be considered qualified dividend income. The Fund 33 34 The Fund 35 36 The Fund 37 For More Information Ticker Symbol: SDIEX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus/The Boston Company Large Cap Core Fund ANNUAL REPORT September 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Board Members Information 34 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Large Cap Core Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this annual report for Dreyfus/The Boston Company Large Cap Core Fund, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices.These indicators continue to help fuel a sustained rally among domestic and international stocks, many of which hit 52-week lows back in March. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through September 30, 2009, as provided by Sean P. Fitzgibbon and Jeffrey D. McGrew, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus/The Boston Company Large Cap Core Funds Class I shares produced a total return of 6.43%. 1 On March 31, 2009, the fund also began offering Class A and Class C shares, which returned 34.84% and 34.33%, respectively, through September 30, 2009. 1 In comparison, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), the funds benchmark, achieved a total return of 6.91% for the 12-month reporting period and 33.98% for the six-month period. 2 Despite a severe recession and banking crisis over the first half of the reporting period, large-cap stocks rallied over the spring and summer of 2009, offsetting a significant portion of earlier losses.The fund produced higher returns than its benchmark, primarily due to strong results over the reporting periods second half from stocks that had previously declined to compelling valuations during the downturn. The Funds Investment Approach The fund seeks long-term growth of capital.The fund normally invests at least 80% of its assets in equity securities of large cap companies that appear to be undervalued relative to underlying business fundamentals. The fund currently considers large cap companies to be those with total market capitalizations, at the time of purchase, that are greater than the market capitalizations of companies in the bottom 5% of the capitalization range represented in the S&P 500 Index.The portfolio managers employ a value-based investment style in managing the funds portfolio, which means they seek to identify those companies with stocks trading at prices below what the portfolio managers believe are their intrinsic value. The portfolio managers use a combination of quantitative and fundamental research to identify portfolio candidates. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Equity Markets Plunged, Then Rebounded Sharply The U.S. stock market endured a year of extreme volatility. Just weeks before the start of the reporting period, the failures of several major financial institutions nearly led to the collapse of the worldwide banking system. Meanwhile, rising unemployment, plunging housing prices and depressed consumer confidence exacerbated the longest and most severe economic downturn since the 1930s.These influences fueled a bear market that drove stock market averages to multi-year lows.The decline was broad-based, affecting industry groups and individual stocks seemingly regardless of their underlying business fundamentals. Market sentiment suddenly began to improve in early March, as aggressive measures adopted by government and monetary authorities appeared to have averted a collapse of the banking system. Evidence of economic stabilization later supported a market rally that lasted through the reporting periods end. Value Stocks Bounced Back in the 2009 Market Rally Although our stock selection strategy caused the fund to slightly lag market averages over the fall of 2008, when deleveraging pressures forced institutional investors to sell fundamentally sound stocks along with more speculative ones, our process worked better during the 2009 rally. A consistent focus on companies with healthy balance sheets and attractive valuations enabled the fund to outperform its benchmark for the reporting period overall. The fund proved particularly successful in the consumer discretionary sector.Automobile components supplier Autoliv rebounded as it became clearer that major carmakers were likely to survive the recession, and appliances manufacturer Whirlpool climbed as investors anticipated the effects of pent-up consumer demand in a recovery.We also emphasized companies that we believed would benefit from greater cost-consciousness among consumers during the recession, including, for a time, budget dining chain Darden Restaurants, which reported better-than-expected earnings. We sold the funds position in Darden Restaurants at an opportune time, avoiding subsequent weakness in the stock as investors turned to more speculative investments. In the industrials sector, truck manufacturer Cummins advanced due to expectations of robust demand for new products, especially from the 4 emerging markets. Among consumer staples stocks, bottler Coca-Cola Enterprises benefited from a favorable renegotiation of its contract with The Coca-Cola Company, and CVS Caremark announced better-than-expected financial results.The fund also benefited from an underweighted position in weaker-performing household goods providers. On the other hand, disappointments were concentrated in the financials sector, where regional banks Fifth Third Bancorp and KeyCorp announced worse-than-expected earnings, prompting us to eliminate the funds positions in both stocks. In the information technology sector, we eliminated software developer Adobe Systems, which was hurt by recession-related concerns despite the recent launch of new products. Conversely, the fund owned Internet media giant Google, which fared well amid expectations of increased spending on online advertising. Positioned for an Improved Environment As of the reporting periods end, the U.S. economy appears to be gaining strength, and investors have been refocusing on fundamentals. In our judgment, these developments could lead to an investment environment that is particularly well suited to our investment process. Indeed, we have continued to find attractive value-oriented opportunities, particularly in the consumer discretionary sector. Conversely, fewer stocks have met our investment criteria in the consumer staples and telecommunications services sectors. October 15, 2009 Effective 3/31/2009, the fund adopted a multiple class structure.The funds existing shares were reclassified as Class I shares and Class A and Class C have been added. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation. Had these expenses not been absorbed, the funds return would have been lower. This waiver is voluntary and may be terminated or changed at any time. 2 SOURCE: LIPPER INC.  Reflects the monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Index return does not reflect fees and expenses associated with operating a mutual fund. The Fund 5  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Large Cap Core Fund on 9/30/99 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date. All dividends and capital gain distributions are reinvested. Effective on December 1, 2008,The Dreyfus Corporation became the funds investment adviser and the funds name changed from The Boston Company Large Cap Core Fund to Dreyfus/The Boston Company Large Cap Core Fund.The fund is a series of Dreyfus Investment Funds (prior to December 1, 2008, Mellon Institutional Funds Investment Trust). Effective on March 31, 2009, Dreyfus/The Boston Company Large Cap Core Fund implemented a multi-class structure. Existing shares were re-designated as Class I shares and Class A and Class C shares were adopted. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class I shares. Performance for Class A and Class C shares will vary from the performance of Class I shares shown above due to differences in charges and expenses.The Index is a widely accepted, unmanaged Index of U.S. stock market performance Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/09 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 3/31/09 11.91%  0.47%  2.30%  without sales charge 3/31/09 6.55%  1.67%  2.91%  Class C shares with applicable redemption charge  3/31/09 7.82%  1.59%  2.87%  without redemption 3/31/09 6.90%  1.59%  2.87%  Class I shares 1/31/91 6.43% 1.70% 2.93% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the funds Class I shares for periods prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for that class. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Large Cap Core Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 6.77 $ 11.16 $ 5.30 Ending value (after expenses) $1,348.40 $1,343.30 $1,350.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 5.82 $ 9.60 $ 4.56 Ending value (after expenses) $1,019.30 $1,015.54 $1,020.56  Expenses are equal to the funds annualized expense ratio of 1.15% for Class A, 1.90% for Class C, and .90% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2009 Common Stocks99.7% Shares Value ($) Consumer Discretionary11.9% Autoliv 11,650 391,440 Gap 10,350 221,490 Hasbro 9,110 252,802 Home Depot 12,620 336,197 Limited Brands 12,220 207,618 Newell Rubbermaid 16,630 260,925 News, Cl. A 38,090 456,699 Nordstrom 8,820 269,363 Omnicom Group 9,480 350,191 Rent-A-Center 7,580 a 143,110 Target 9,010 420,587 Time Warner 13,890 399,754 Whirlpool 5,930 414,863 Consumer Staples9.2% Coca-Cola Enterprises 20,610 441,260 CVS Caremark 13,480 481,775 Kroger 19,450 401,448 Nestle, ADR 15,750 672,368 PepsiCo 8,850 519,141 Philip Morris International 13,360 651,166 Energy9.8% Anadarko Petroleum 4,140 259,702 Chevron 10,702 753,742 ConocoPhillips 9,740 439,858 ENSCO International 6,550 278,637 Hess 4,640 248,054 Newfield Exploration 7,580 a 322,605 Occidental Petroleum 8,270 648,368 XTO Energy 10,965 453,074 Financial15.8% Bank of America 54,990 930,431 BlackRock 1,218 264,087 Citigroup 74,250 359,370 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Franklin Resources 3,060 307,836 Genworth Financial, Cl. A 22,510 268,994 Goldman Sachs Group 3,290 606,511 JPMorgan Chase & Co. 20,690 906,636 Lincoln National 11,630 301,333 MetLife 9,450 359,762 Morgan Stanley 15,530 479,566 State Street 6,770 356,102 Wells Fargo & Co. 11,430 322,097 Health Care15.1% Abbott Laboratories 6,250 309,187 Alexion Pharmaceuticals 5,530 a 246,306 AmerisourceBergen 12,340 276,169 Amgen 9,390 a 565,560 CIGNA 12,330 346,350 Covidien 5,447 235,637 Gilead Sciences 6,200 a 288,796 Hospira 4,820 a 214,972 King Pharmaceuticals 15,080 a 162,412 Merck & Co. 11,450 362,164 Pfizer 53,980 893,369 Roche Holding, ADR 4,280 173,768 Schering-Plough 7,730 218,373 St. Jude Medical 3,950 a 154,090 Teva Pharmaceutical Industries, ADR 3,760 190,106 Universal Health Services, Cl. B 4,260 263,822 Vertex Pharmaceuticals 8,770 a 332,383 Industrial10.4% Cummins 4,690 210,159 Dover 9,320 361,243 FedEx 5,610 421,984 General Electric 16,780 275,528 JetBlue Airways 40,750 a 243,685 Norfolk Southern 12,790 551,377 Parker Hannifin 6,930 359,251 10 Common Stocks (continued) Shares Value ($) Industrial (continued) R.R. Donnelley & Sons 1,200 25,512 Raytheon 9,580 459,553 Textron 15,490 294,000 Tyco International 11,767 405,726 Materials2.9% Dow Chemical 15,960 416,077 E.I. du Pont de Nemours & Co. 11,980 385,037 Owens-Illinois 5,280 a 194,832 Technology19.7% Apple 5,130 a 950,948 BMC Software 7,400 a 277,722 Broadcom, Cl. A 7,870 a 241,530 Cisco Systems 32,500 a 765,050 EMC 23,420 a 399,077 Flextronics International 32,980 a 246,031 Google, Cl. A 1,320 a 654,522 Hewlett-Packard 14,170 668,966 International Business Machines 6,380 763,112 Microsoft 21,190 548,609 Motorola 29,200 250,828 NetApp 11,730 a 312,956 Sybase 7,140 a 277,746 Teradata 8,147 a 224,205 Vishay Intertechnology 27,100 a 214,090 Telecommunication Services1.7% AT & T 21,360 Utilities3.2% American Electric Power 6,830 211,662 Mirant 11,630 a 191,081 PG & E 6,840 276,952 Sempra Energy 8,340 415,415 Total Common Stocks (cost $30,992,488) The Fund 11 STATEMENT OF INVESTMENTS (continued) Other Investment.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $120,369) 120,369 b Total Investments (cost $31,112,857) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 19.7 Consumer Staples 9.2 Financial 15.8 Utilities 3.2 Health Care 15.1 Materials 2.9 Consumer Discretionary 11.9 Telecommunication Services 1.7 Industrial 10.4 Money Market Investments .3 Energy 9.8  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 30,992,488 34,463,826 Affiliated issuers 120,369 120,369 Cash 31,650 Receivable for investment securities sold 723,980 Dividends and interest receivable 32,378 Prepaid expenses 22,335 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(d) 70,578 Payable for investment securities purchased 702,016 Payable for shares of Beneficial Interest redeemed 4,010 Accrued expenses 26,815 Net Assets ($) Composition of Net Assets ($): Paid-in capital 50,866,775 Accumulated undistributed investment incomenet 129,673 Accumulated net realized gain (loss) on investments (19,876,667) Accumulated net unrealized appreciation (depreciation) on investments 3,471,338 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 15,952 13,531 34,561,636 Shares Outstanding 571.19 485.44 1,236,359 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended September 30, 2009 Investment Income ($): Income: Cash dividends (net of $7,551 foreign taxes withheld at source): Unaffiliated issuers 881,463 Affiliated issuers 709 Total Income Expenses: Investment advisory feeNote 3(a) 188,113 Shareholder servicing costsNote 3(c,d) 54,857 Accounting and administration feeNote 3(a) 45,000 Custodian feesNote 3(d) 39,913 Registration fees 31,447 Auditing fees 31,241 Legal fees 22,597 Prospectus and shareholders reports 15,556 Trustees fees and expensesNote 3(e) 6,164 Loan commitment feesNote 2 4,205 Interest expenseNote 2 310 Distribution feesNote 3(b) 45 Miscellaneous 25,266 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (121,461) Lessreduction in fees due to earnings creditsNote 1(b) (359) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (16,113,462) Net unrealized appreciation (depreciation) on investments 7,886,234 Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2009 a 2008 Operations ($): Investment incomenet 539,278 1,123,129 Net realized gain (loss) on investments (16,113,462) (2,660,809) Net unrealized appreciation (depreciation) on investments 7,886,234 (21,250,644) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (105)  Class C Shares (68)  Class I Shares (650,474) (1,382,840) Net realized gain on investments: Class I Shares  (9,312,016) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 12,000  Class C Shares 10,000  Class I Shares 2,844,463 5,624,260 Dividends reinvested: Class A Shares 16  Class I Shares 400,365 9,590,146 Cost of shares redeemed: Class I Shares (20,333,550) (44,326,241) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 59,996,422 122,591,437 End of Period Undistributed investment incomenet 129,673 241,037 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, 2009 a 2008 Capital Share Transactions: Class A Shares sold 570  Shares issued for dividends reinvested 1  Net Increase (Decrease) in Shares Outstanding  Class C Shares sold  Class I Shares sold 126,265 149,102 Shares issued for dividends reinvested 17,755 250,056 Shares redeemed (881,809) (1,257,717) Net Increase (Decrease) in Shares Outstanding a The fund changed to a multiple class fund on March 31, 2009. The existing shares were redesignated as Class I and the fund commenced offering Class A and Class C shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, 2009 a Class A Shares Class C Shares Per Share Data ($): Net asset value, beginning of period 20.60 20.60 Investment Operations: Investment incomenet b .09 .00 c Net realized and unrealized gain (loss) on investments 7.43 7.41 Total from Investment Operations 7.52 7.41 Distributions: Dividends from investment incomenet (.19) (.14) Net asset value, end of period 27.93 27.87 Total Return (%) d,e 36.67 36.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f 4.43 3.45 Ratio of net expenses to average net assets f 1.15 1.90 Ratio of net investment income to average net assets f .74 .01 Portfolio Turnover Rate g 116.21 116.21 Net Assets, end of period ($ x 1,000) 16 14 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g Represents portfolio turnover for the fund for the year. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class I Shares 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 30.39 43.28 37.58 39.57 35.24 Investment Operations: Investment incomenet b .34 .43 .43 .36 .41 Net realized and unrealized gain (loss) on investments (2.38) c (9.32) c 7.01 c 3.22 4.28 c Total from Investment Operations (2.04) (8.89) 7.44 3.58 4.69 Distributions: Dividends from investment incomenet (.40) (.53) (.33) (.39) (.36) Dividends from net realized gain on investments  (3.47) (1.41) (5.18)  Total Distributions (.40) (4.00) (1.74) (5.57) (.36) Net asset value, end of period 27.95 30.39 43.28 37.58 39.57 Total Return (%) (6.43) (22.41) 20.27 9.84 13.34 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.23 .84 .80 d .99 d .85 d Ratio of net expenses to average net assets .91 .84 .80 d .90 d .85 d Ratio of net investment income to average net assets 1.43 1.17 1.05 .98 1.10 Portfolio Turnover Rate 116.21 61 59 e 103 e 85 e Net Assets, end of period ($ x 1,000) 34,562 59,996 122,591 93,745 46,036 a The fund commenced offering three classes of shares on March 31, 2009.The existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amounts includes litigation proceeds received by the fund of $0.02 for the year ended September 30, 2008, $0.04 for the year ended September 30, 2007 and $0.02 for the year ended September 30, 2005. d For the period October 1, 2006 to September 19, 2007 and for the fiscal years ended September 30, 2004-2006, the ratio includes the funds share of the TBC Large Cap Core Portfolios (the Portfolio) allocated expenses. e On September 19, 2007 the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interest in the Portfolio. Effective September 20, 2007, the fund began investing directly in securities.Portfolio turnover represents combined investment activity of the fund and the Portfolio for the year ended September 30, 2007.The amounts shown for 2005-2006 are ratios for the Portfolio. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Large Cap Core Fund (the fund) is a separate diversified series of Dreyfus Investment Funds, (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund. The funds investment objective is to achieve long-term growth of capital. Prior to December 1, 2008, The Boston Company Asset Management, LLC (TBCAM) a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), served as the funds investment adviser. After December 1, 2008,The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. At a meeting of the Board of Trustees held on August 27, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Trust and the fund from Mellon Institutional Funds Investment Trust and The Boston Company Large Cap Core Fund to Dreyfus Investment Funds and Dreyfus/The Boston Company Large Cap Core Fund, respectively. The Board of Trustees approved, effective March 31, 2009, the implementation of a multiple class structure for the fund. On March 31, 2009, existing shares were redesignated as Class I shares and the fund added Class A and Class C shares. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C, and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) redeemed within one year of purchase and Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of September 30, 2009, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 485 Class A and 485 Class C shares of the fund. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used 20 for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  32,554,476   Equity Securities Foreign  1,063,214 846,136  Mutual Funds 120,369   Other Financial Instruments      Liabilities ($) Other Financial Instruments       See Statement of Investments for industry classification.  Other financial instruments include derivative instruments such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 22 Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid semi-annually and annually, respectively, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).The Board of Trustees approved, effective on or about January 1, 2010, the fund to pay dividends from investment income-net annually. To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $129,673, accumulated capital loss $6,566,434 and unrealized appreciation $3,237,766. In addition, the fund had $13,076,661 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, the carryover expires in fiscal 2017. The tax characters of distributions paid to shareholders during the fiscal periods ended September 30, 2009 and September 30, 2008, were as follows: ordinary income $650,647 and $4,956,185 and long-term capital gains $0 and $5,738,671, respectively. During the period ended September 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for dividend reclassification, the fund increased accumulated undistributed investment income-net by $5, decreased net realized gain (loss) on investments by $15 and increased paid-in capital by $10. Net assets and net asset value per share were not affected by this reclassification. 24 NOTE 2Bank Lines of Credit: Prior to September 24, 2009, the Trust had entered into two separate agreements with The Bank of New York Mellon, that enabled the fund, and other funds in the Trust, to borrow, in the aggregate, (i) up to $35 million under a committed line of credit and (ii) up to $15 million under an uncommitted line of credit (collectively, the Prior Facilities). Effective September 24, 2009, the fund began participating, with other Dreyfus-managed funds, in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility and, collectively, the Current Facilities), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the amount of the Citibank, N.A. Facility changed from $145 million to $215 million. The fund has agreed to pay its pro rata portion of facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Prior Facilities and Current Facilities during the period ended September 30, 2009 was approximately $35,700 with a related weighted average annualized interest rate of .87%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. The Manager is currently limiting the funds operating expenses or assuming all or part of the expenses of the fund so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, and extraordinary expenses) do not exceed .90% of the value of the funds average daily net assets. The expense limitation and waiver are voluntary, not contractual, and may be terminated at any time. The reduction in The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) expenses, pursuant to the undertaking, amounted to $121,461 during the period ended September 30, 2009. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of New York Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $45,000 for the period ended September 30, 2009 for administration and fund accounting services. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets. During the period ended September 30, 2009, Class C shares were charged $45 pursuant to the plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2009, Class A and Class C shares were charged $17 and $15, respectively, pursuant to the Shareholder Services Plan. (d) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009 the fund was charged $10,511 pursuant to the transfer agency agreement. 26 The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $359 pursuant to the cash management agreements. These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $39,913 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $6,254 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $14,073, custodian fees $20,463, administrative service fees $32,689, Rule 12b-1 distribution plan fees $8, shareholder services plan fees $6, chief compliance officer fees $3,341 and transfer agency per account fees $4,449, which are offset against an expense reimbursement currently in effect in the amount of $4,451. (e) Effective December 1, 2008, each Trustee receives $45,000 per year, plus $6,000 for each joint Board meeting ofThe Dreyfus/Laurel Funds, Inc.,The Dreyfus /Laurel FundsTrust andThe Dreyfus/LaurelTax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds), Dreyfus Funds, Inc., and the Trust attended, $2,000 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that are conducted by telephone and is reimbursed for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings, the The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) Chair of the compensation committee receives $900 per meeting. In the event that there is an in-person joint committee meeting of the Dreyfus/Laurel Funds, Dreyfus Funds, Inc., the Trust and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, as applicable, will be allocated between the Dreyfus/Laurel Funds, Dreyfus Funds, Inc., the Trust and Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2009, amounted to $44,687,107 and $61,210,701, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended September 30, 2009.These disclosures did not impact the notes to the financial statements. At September 30, 2009, the cost of investments for federal income tax purposes was $31,346,429; accordingly, accumulated net unrealized appreciation on investments was $3,237,766, consisting of $4,738,494 gross unrealized appreciation and $1,500,728 gross unrealized depreciation. NOTE 5Change in Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP (PWC), 300 Madison Avenue, New York, New York 10017, an independent registered public accounting firm, was the independent registered public accounting firm for the fund for the fiscal year ended September 30, 2008. At the meetings held on February 9-10, 2009, the Audit Committee 28 and the Board of Trustees of the Trust engaged KPMG LLP to replace PWC as the independent registered public accounting firm for the Trust, effective upon the conclusion of the audit of the December 31, 2008 financial statements of other series of the Trust. During the funds past two fiscal years and any subsequent interim period: (i) no report on the funds financial statements contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles; and (ii) there were no disagreements (as such term is used in Item 304 of Regulation S-K) with PWC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of PWC, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through November 24, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Dreyfus/The Boston Company Large Cap Core Fund We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Large Cap Core Fund (the Fund) (formerly The Boston Company Large Cap Core Fund), a series of Dreyfus Investment Funds (formerly Mellon Institutional Funds), including the statement of investments as of September 30, 2009, and the related statement of operations, the statement of changes in net assets and financial highlights for the year then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. The statement of changes in net assets for the year ended September 30, 2008 and the financial highlights for each of the years in the four-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on that statement of changes in net assets and those financial highlights. We coducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Large Cap Core Fund as of September 30, 2009, and the results of its operations, the changes in its net assets, and the financial highlights for the year then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2009 30 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended September 30, 2009 as qualifying for the corporate dividends received deduction. Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $409,605 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2010 of the percentage applicable to the preparation of their 2009 income tax returns. The Fund 31 32 The Fund 33 34 The Fund 35 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus/The Boston Company Small Cap Growth Fund ANNUAL REPORT September 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this annual report for Dreyfus/The Boston Company Small Cap Growth Fund, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices.These indicators continue to help fuel a sustained rally among domestic and international stocks, many of which hit 52-week lows back in March. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through September 30, 2009, as provided by B. Randall Watts and P. Hans Von Der Luft, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus/The Boston Company Small Cap Growth Funds Class I shares produced a total return of 13.14%. 1 In comparison, the funds benchmark, the Russell 2000 Growth Index (the Index), produced a total return of 6.32% for the same period. 2 After suffering steep declines stemming from a global financial crisis and recession, small-cap stocks reversed course in mid-March, as renewed economic optimism fueled a market rally through the reporting periods end. The fund produced a lower return than its benchmark, mainly due to its bias toward higher-quality companies at a time when lower-quality stocks led the market. On a separate note, effective September 1, 2009, the funds shares were redesignated as Class I shares. The Funds Investment Approach The fund seeks long-term growth of capital.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of small-cap U.S. companies with total market capitalizations, at the time of purchase, equal to or less than that of the largest company in the Index. When choosing stocks, we seek to identify high-quality, small-cap companies with rapid current or expected earnings or revenue growth.We employ fundamental research to identify companies with attractive characteristics, such as strong business and competitive positions, solid cash flows and balance sheets, high-quality management, high sustainable growth. We also may invest in companies that our research indicates will experience accelerating revenues and expanding operating margins. Stocks Rallied in 2009 from Multi-Year Lows The reporting period opened in the midst of a severe recession characterized by rising unemployment, plummeting housing values and depressed consumer sentiment.The economic downturn was intensi- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) fied by a financial crisis that nearly led to the collapse of the global banking system. Consequently, investors favored the stocks of traditionally defensive market sectors and companies during the worst of the downturn. However, in early March, evidence of stabilization in the credit markets and economy buoyed investor sentiment. Bargain-hunting investors quickly regained their appetites for risk, and they began to flock toward the lower-quality, beaten-down stocks they previously had avoided. Quality Bias Undermined Performance Although the fund held up relatively well compared to its benchmark during the worst of the downturn, we remained resolute in our focus on higher-quality companies with positive cash flows, healthy balance sheets and solid business franchises. Because many of the benchmarks stronger performers during the 2009 rally did not meet our investment criteria, the funds return trailed its benchmark for the reporting period overall. In addition, the traditionally defensive health care sector suffered due to uncertainty surrounding government health care reform legislation, and cash-strapped consumers found ways to reduce health care costs, including postponing elective procedures. In light of these headwinds, the funds health care holdings weighed on its performance. Biotechnology firms BioMarin Pharmaceutical, Myriad Genetics and Onyx Pharmaceuticals detracted from returns during the volatile reporting period, as did equipment suppliers ArthroCare, Conmed and Natus Medical. Negative industry trends also punished the stocks of lifesciences tools companies Covance, Parexel International and Thermo Fisher Scientific. An increase in the funds exposure to the stronger-performing information technology sector proved too late to fully capture the segments advance during the reporting period. The fund also encountered disappointments in Internet software and services companies SkillSoft, Marchex and Limelight Networks, the last of which we sold, missing subsequent gains. Among software developers, expense management solutions provider Concur Technologies underperformed when it missed earnings targets, our timing in the sale of Informatica proved unfortunate, and Sybase climbed less robustly than sector averages. Computer peripherals company Synaptics was hurt by lower- 4 than-expected earnings and reduced guidance to analysts. Within the volatile financials sector, overweighted exposure to insurance companies RLI Corp.,Tower Group andValidus Holdings detracted from performance when investors questioned the firms investment portfolios. The funds holdings in the energy sector achieved better relative results, as compared to the Index, through an overweighted position. In addition, strong stock selections included exploration-and-production firms Concho Resources, which we sold after it hit our price targets, Plains Exploration & Production and Arena Resources. Rising oil prices in 2009 also benefited equipment providers Dril-Quip and Oil States International. In the telecommunications services sector, an underweighted position and strong stock selection boosted the funds performance. Successes included connection services provider Neutral Tandem, which we sold before its stock subsequently declined. Focusing on High-Quality Growth Stocks We have continued to favor information technology companies due to their economic sensitivity and the prospect of robust demand from companies that have postponed upgrades to their systems.We continue to watch the growth potential of certain insurers in the financials sector. Conversely, the fund has maintained underweighted exposure to the industrials sector, which may have rallied too strongly, and the consumer discretionary sector, where we have not yet seen signs of stabilization in consumer spending. Regardless of the markets direction, we intend to remain steadfast in our investment approach, focusing on higher-quality companies with strong growth prospects and attractive valuations. October 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation. Had these expenses not been absorbed, return would have been lower.This waiver is voluntary and may be terminated or changed at any time. 2 SOURCE: LIPPER INC.  The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 9/30/09 1 Year 5 Years 10 Years Class I shares 13.14% 2.70% 3.34%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Small Cap Growth Fund on 9/30/99 to a $10,000 investment made in the Russell 2000 Growth Index (the Index) on that date. All dividends and capital gain distributions are reinvested. Effective on December 1, 2008,The Dreyfus Corporation became the funds investment adviser and the funds name changed from The Boston Company Small Cap Growth Fund to Dreyfus/The Boston Company Small Cap Growth Fund.The fund is a series of Dreyfus Investment Funds (prior to December 1, 2008, Mellon Institutional Funds Investment Trust). Effective on September 1, 2009, the single class shares of Dreyfus/The Boston Company Small Cap Growth Fund were re-designated as Class I shares. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is an unmanaged index that measures the performance of those Russell 2000 companies (the 2,000 smallest companies in the Russell 3000 Index) with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small Cap Growth Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009  Expenses paid per $1,000  $ 5.54 Ending value (after expenses) $1,326.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009  Expenses paid per $1,000  $ 4.81 Ending value (after expenses) $1,020.31  Effective September 1, 2009, the funds shares were redesignated as Class I shares.  Expenses are equal to the fund's annualized expense ratio of .95%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS September 30, 2009 Common Stocks97.6% Shares Value ($) Consumer Discretionary12.4% Callaway Golf 220,210 1,675,798 Carters 109,450 a 2,922,315 Cato, Cl. A 163,120 3,309,705 Chipotle Mexican Grill, Cl. B 18,877 a 1,570,944 Citi Trends 96,640 a 2,751,341 Columbia Sportswear 37,340 b 1,536,914 Gentex 109,550 1,550,133 Hibbett Sports 86,460 a,b 1,576,166 Interface, Cl. A 202,780 1,683,074 Jarden 70,550 1,980,339 Lions Gate Entertainment 447,270 a,b 2,755,183 Lumber Liquidators 41,290 a,b 895,580 Movado Group 102,320 1,486,710 OfficeMax 136,400 a 1,715,912 Papa Johns International 90,410 a 2,221,374 PEP Boys-Manny Moe & Jack 160,440 1,567,499 Pool 87,150 b 1,936,473 Take-Two Interactive Software 236,100 a,b 2,646,681 Wolverine World Wide 57,870 1,437,491 Consumer Staples3.4% Alberto-Culver 96,240 2,663,923 Caseys General Stores 47,640 1,494,943 Central Garden & Pet 106,282 a,b 1,248,814 Hain Celestial Group 75,670 a,b 1,450,594 Inter Parfums 123,520 b 1,508,179 Peets Coffee & Tea 41,590 a 1,174,086 Seneca Foods, Cl. A 21,590 a 591,566 Energy5.9% Arena Resources 84,480 a 2,999,040 Comstock Resources 77,380 a 3,101,390 Dril-Quip 59,630 a 2,960,033 Key Energy Services 208,630 a 1,815,081 Oil States International 56,460 a 1,983,440 8 Common Stocks (continued) Shares Value ($) Energy (continued) Penn Virginia 133,740 3,063,983 Pioneer Drilling 69,370 a 509,176 Plains Exploration & Production 47,840 a 1,323,254 Exchange Traded Funds1.7% iShares Russell 2000 Growth Index Fund 78,060 Financial8.2% Altisource Portfolio Solutions 108,810 a 1,571,216 Arch Capital Group 41,450 a 2,799,533 Hatteras Financial 95,140 b 2,852,297 Knight Capital Group, Cl. A 175,130 a 3,809,078 RLI 20,060 b 1,058,767 Starwood Property Trust 143,310 b 2,902,028 Tower Group 116,160 2,833,142 Validus Holdings 122,390 3,157,662 Westamerica Bancorporation 71,560 b 3,721,120 Health Care24.7% Affymetrix 218,820 a 1,921,240 Alexion Pharmaceuticals 49,800 a,b 2,218,092 Allscripts-Misys Healthcare Solutions 187,490 a,b 3,800,422 Alnylam Pharmaceuticals 61,530 a,b 1,395,500 Analogic 34,920 1,292,738 AngioDynamics 115,220 a 1,587,732 ArQule 166,350 a 755,229 Bio-Rad Laboratories, Cl. A 20,405 a 1,874,811 Cardiome Pharma 257,480 a 1,114,888 Catalyst Health Solutions 74,790 a 2,180,128 Centene 80,760 a 1,529,594 Chemed 49,490 2,172,116 Cyberonics 77,840 a 1,240,770 Cytokinetics 190,740 a 1,009,015 Eclipsys 108,450 a 2,093,085 Emergency Medical Services, Cl. A 54,588 a,b 2,538,342 Emergent Biosolutions 78,140 a 1,379,952 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) ev3 121,520 a 1,495,911 Exelixis 276,100 a,b 1,761,518 Haemonetics 34,780 a 1,951,854 Human Genome Sciences 151,370 a,b 2,848,783 MAP Pharmaceuticals 85,740 a,b 896,840 MEDNAX 40,270 a 2,211,628 Natus Medical 159,270 a 2,457,536 Nektar Therapeutics 151,020 a 1,470,935 NuVasive 67,100 a,b 2,802,096 OncoGenex Pharmaceutical 41,840 a,b 1,506,240 Owens & Minor 36,200 1,638,050 PerkinElmer 117,120 2,253,389 PharMerica 64,670 a 1,200,922 Phase Forward 99,560 a 1,397,822 PSS World Medical 69,130 a,b 1,509,108 Resmed 49,500 a 2,237,400 Salix Pharmaceuticals 65,940 a 1,401,884 SonoSite 100,210 a 2,651,557 SXC Health Solutions 60,320 a 2,822,373 Thermo Fisher Scientific 49,030 a 2,141,140 Thoratec 38,630 a,b 1,169,330 United Therapeutics 29,710 a,b 1,455,493 Volcano 146,643 a 2,466,535 Industrial11.7% Administaff 143,820 b 3,778,151 Applied Industrial Technologies 71,930 1,522,039 Barnes Group 147,910 2,527,782 Columbus McKinnon 94,210 a 1,427,282 Cornell 102,660 a 2,303,690 Crane 58,110 1,499,819 Duff & Phelps, Cl. A 45,430 870,439 EnerSys 129,940 a 2,874,273 EnPro Industries 95,330 a 2,179,244 Exponent 40,160 a 1,131,307 GrafTech International 116,280 a 1,709,316 10 Common Stocks (continued) Shares Value ($) Industrial (continued) Great Lakes Dredge and Dock 130,190 908,726 Heidrick & Struggles International 66,840 b 1,554,698 Hub Group, Cl. A 60,310 a 1,378,084 ICF International 99,940 a 3,030,181 Mueller Industries 121,810 2,907,605 Old Dominion Freight Line 10,950 a,b 333,209 Quanex Building Products 209,690 3,011,148 Materials2.0% Aurizon Mines 251,747 a 1,097,617 H.B. Fuller 111,140 2,322,826 Haynes International 33,440 a 1,064,061 Horsehead Holding 118,710 a 1,391,281 Technology27.3% 3PAR 204,200 a 2,252,326 Acxiom 309,560 a 2,928,438 ADTRAN 62,660 1,538,303 Advanced Energy Industries 199,610 a 2,842,446 AsiaInfo Holdings 72,100 a 1,439,837 Atheros Communications 43,470 a,b 1,153,259 ATMI 124,640 a 2,262,216 CACI International, Cl. A 44,910 a 2,122,896 Celestica 161,110 a 1,527,323 Cogent 105,290 a 1,063,429 Coherent 106,840 a,b 2,491,509 CyberSource 215,270 a 3,588,551 F5 Networks 39,070 a 1,548,344 FEI 65,180 a 1,606,687 Intermec 40,660 a 573,306 International Rectifier 117,930 a 2,298,456 Internet Capital Group 104,030 a 869,691 j2 Global Communications 77,320 a 1,779,133 Jabil Circuit 174,750 2,343,398 JDA Software Group 74,270 a 1,629,484 Lawson Software 229,130 a 1,429,771 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Technology (continued) Mellanox Technologies 96,460 a 1,580,979 Mentor Graphics 333,500 a 3,104,885 Metavante Technologies 43,787 a 1,509,776 NCI, Cl. A 29,010 a 831,427 NETGEAR 80,240 a 1,472,404 NetScout Systems 144,510 a 1,952,330 Novatel Wireless 114,550 a 1,301,288 Novellus Systems 70,730 a 1,483,915 Pericom Semiconductor 6,120 a 60,037 PMC-Sierra 392,130 a 3,748,763 Polycom 171,060 a 4,575,855 Quality Systems 24,590 1,514,006 Quest Software 245,420 a 4,135,327 SkillSoft, ADR 351,250 a,b 3,372,000 SuccessFactors 112,020 a 1,576,121 TeleCommunication Systems, Cl. A 191,750 a 1,603,030 Ultratech 79,340 a 1,049,668 Verigy 233,540 a,b 2,713,735 Vishay Intertechnology 350,650 a 2,770,135 Volterra Semiconductor 116,440 a 2,139,003 Telecommunication Services.3% Above Net 20,470 a Total Common Stocks (cost $244,560,089) Other Investment3.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,652,872) 9,652,872 c 12 Investment of Cash Collateral for Securities Loaned15.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $46,771,888) 46,771,888 c Total Investments (cost $300,984,849) 116.4% Liabilities, Less Cash and Receivables (16.4%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At September 30, 2009, the total market value of the funds securities on loan is $45,392,156 and the total market value of the collateral held by the fund is $46,771,888. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 27.3 Energy 5.9 Health Care 24.7 Consumer Staples 3.4 Money Market Investments 18.8 Materials 2.0 Consumer Discretionary 12.4 Exchange Traded Funds 1.7 Industrial 11.7 Telecommunication Services .3 Financial 8.2  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $45,392,156)Note 1(b): Unaffiliated issuers 244,560,089 292,375,042 Affiliated issuers 56,424,760 56,424,760 Receivable for investment securities sold 3,387,318 Receivable for shares of Beneficial Interest subscribed 188,963 Dividends and interest receivable 141,268 Prepaid expenses 1,390 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 247,430 Cash overdraft due to Custodian 867,140 Liability for securities on loanNote 1(b) 46,771,888 Payable for investment securities purchased 4,639,670 Payable for shares of Beneficial Interest redeemed 369,959 Accrued expenses 59,384 Net Assets ($) Composition of Net Assets ($): Paid-in capital 334,565,482 Accumulated net realized gain (loss) on investments (82,817,165) Accumulated net unrealized appreciation (depreciation) on investments 47,814,953 Net Assets ($) Class I Shares Outstanding a (unlimited number of $.001 par value shares of Beneficial Interest authorized) 6,908,957 Net Asset Value, offering and redemption price per shareNote 3(d) ($) a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2009 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,253,892 Affiliated issuers 26,046 Income from securities lendingNote 1(b) 234,758 Total Income Expenses: Investment advisory feeNote 3(a) 1,820,035 Custodian feesNote 3(b) 120,535 Shareholder servicing costsNote 3(b) 78,605 Professional fees 70,577 Prospectus and shareholders reports 51,734 Accounting and administration feesNote 3(a) 45,000 Trustees fees and expensesNote 3(c) 27,910 Registration fees 22,901 Loan commitment feesNote 2 3,612 Miscellaneous 41,425 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (5,097) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (60,661,937) Net realized gain (loss) on financial futures 555,186 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 53,910,681 Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2009 a 2008 Operations ($): Investment (loss)net (762,541) (393,276) Net realized gain (loss) on investments (60,106,751) (19,698,792) Net unrealized appreciation (depreciation) on investments 53,910,681 (18,454,914) Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold 154,067,155 126,620,420 Cost of shares redeemed (80,251,671) (42,357,582) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 232,706,397 186,990,541 End of Period Capital Share Transactions (Shares): Shares sold 4,424,502 2,297,970 Shares redeemed (2,179,770) (781,112) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class I Shares 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 49.89 59.41 49.67 46.30 37.95 Investment Operations: Investment (loss)net b (.12) (.11) (.11) (.14) (.20) Net realized and unrealized gain (loss) on investments (6.41) (9.41) c 9.85 c 3.51 8.55 Total from Investment Operations (6.53) (9.52) 9.74 3.37 8.35 Net asset value, end of period 43.36 49.89 59.41 49.67 46.30 Total Return (%) (13.14) (16.02) 19.61 7.28 22.00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.00 1.01 1.09 d 1.38 d 1.41 d Ratio of net expenses to average net assets 1.00 1.01 1.09 d 1.10 d 1.17 d Ratio of net investment (loss) to average net assets (.34) (.20) (.20) (.30) (.48) Portfolio Turnover Rate 271 207 175 e 166 e 135 e Net Assets, end of period ($ x 1,000) 299,563 232,706 186,991 42,103 36,323 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amounts include litigation proceeds received by the fund of $.01 for the year ended September 30, 2008 and $.01 for the year ended September 30, 2007. d For the period October 1, 2006 to September 19, 2007 and for the fiscal years ended September 30, 2005-2006, the ratios include the funds share of the TBC Small Cap Growth Portfolios (the Portfolio) allocated expenses. e On September 19, 2007, the fund, which had owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interests in the Portfolio. Effective September 20, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents combined investment activity of the fund and the Portfolio for the year ended September 30, 2007.The amount shown for 2005-2006 are the turnover rates for the Portfolio. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Small Cap Growth Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to seek long-term growth of capital. Prior to December 1, 2008,The Boston Company Asset Management LLC, a wholly owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), served as the funds investment adviser. Effective December 1, 2008, The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. At a meeting of the Board of Trustees held on August 27, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Trust and the fund from Mellon Institutional Funds Investment Trust and The Boston Company Small Cap Growth Fund to Dreyfus Investment Funds and Dreyfus/The Boston Company Small Cap Growth Fund, respectively. The Board of Trustees approved, effective September 1, 2009, the funds existing shares were redesignated as Class I shares. Class I shares are sold at net asset value per share only to institutional investors. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 18 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of secu- The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) rities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 20 The following is a summary of the inputs used as of September 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  279,374,957   Equity Securities Foreign  7,893,400   Mutual Funds/ Exchange Traded Funds 61,531,445   Other Financial Instruments      Liabilities ($) Other Financial Instruments       See Statement of Investments for industry classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Private Investment Fund ($)  Balance as of 9/30/2008 7,349,961 Realized gain (loss)  Change in unrealized appreciation (depreciation)  Net purchases (sales) (7,349,961) Transfers in and/or out of Level 3  Balance as of 9/30/2009   Investment in BlackRock Cash Strategies Fund LLC. See Note 1(b). (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2009, The Bank of New York Mellon earned $78,253 from lending fund portfolio securities, pursuant to the securities lending agreement. Until December 10, 2007, all cash collateral received by the fund and other series of the Trust in connection with the securities lending program was invested in the BlackRock Cash Strategies Fund LLC (the BlackRock Fund), a private investment fund not affiliated with the Trust or its investment adviser. On December 10, 2007, the BlackRock Fund announced that it was suspending investor withdrawal privileges due to conditions related to the credit markets and 22 the adverse affect of such conditions on the liquidity of the BlackRock Funds portfolio holdings. Commencing on December 11, 2007, all new cash collateral received in connection with the securities lending activity of the fund and other series of the Trust was invested by the securities lending agent in the Dreyfus Institutional Cash Advantage Fund (the Dreyfus Fund), an affiliated money market fund registered as an investment company under the Investment Company Act of 1940, as amended.To the extent that the BlackRock Fund agreed to permit withdrawals during the period December 11, 2007 through December 31, 2008, the securities lending agent effected such withdrawals and the cash proceeds from such withdrawals by the fund were reinvested in the shares of the Dreyfus Fund. As of January 22, 2009, the final withdrawal was reinvested in the shares of the Dreyfus Fund. Repayments of cash collateral during the period were made from the proceeds of redemptions of shares of the Dreyfus Fund. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid semi-annually and annually, respectively, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).The Board of Trustees approved, effective on or about January 1, 2010, the fund to pay dividends from investment income-net annually. To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable pro- The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) visions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2009, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $32,142,902 and unrealized appreciation $42,576,863. In addition, the fund had $45,436,173 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, $939,793 of the carryover expires in fiscal 2011 and $31,203,109 expires in fiscal 2017. During the period ended September 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses, the fund increased accumulated undistributed investment income-net by $762,541 and decreased paid-in capital by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to September 24, 2009, the Trust had entered into two separate agreements with The Bank of New York Mellon, that enabled the fund, and other funds in the Trust, to borrow, in the aggregate, (i) up to $35 million under a committed line of credit and (ii) up to $15 million under an uncommitted line of credit (collectively, the Prior 24 Facilities). Effective September 24, 2009, the fund began participating, with other Dreyfus-managed funds, in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility and, collectively, the Current Facilities), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the amount of the Citibank, N.A. Facility changed from $145 million to $215 million. The fund has agreed to pay its pro rata portion of facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended September 30, 2009, the fund did not borrow under the Prior Facilities or the Current Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the investment advisory fee is computed at the annual rate .80% of the value of the funds average daily net assets and is payable monthly. The Manager currently is limiting the funds operating expenses or assuming all or part of the expenses of the fund, so that such expenses do not exceed an annual rate of 1.10% of the value of the funds average daily net assets. The expense limitation and waiver are voluntary, not contractual, and may be terminated at any time. During the period ended September 30, 2009, no expense reimbursement was required pursuant to the undertaking. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of New York Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Pursuant to this agreement, the fund was charged $45,000 for the period ended September 30, 2009 for administration and fund accounting services. (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009, the fund was charged $27,861 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $5,097 pursuant to the cash management agreements. These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $120,535 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $6,254 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $197,088, custodian fees $44,301, chief compliance officer fees $3,341 and transfer agency per account fees $2,700. (c) Effective December 1, 2008, each Trustee receives $45,000 per year, plus $6,000 for each joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc.,The Dreyfus /Laurel Funds Trust and The Dreyfus/Laurel Tax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds), Dreyfus Funds, Inc. and the Trust attended, $2,000 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meet- 26 ing and $1,500 for Board meetings and separate committee meetings attended that are conducted by telephone and is reimbursed for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings, the Chair of the compensation committee receives $900 per meeting. In the event that there is an in person joint committee meeting of the Dreyfus/Laurel Funds, Dreyfus Funds, Inc., the Trust and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, as applicable, will be allocated between Dreyfus/Laurel Funds, Dreyfus Funds, Inc., the Trust and Dreyfus High Yield Strategies Fund. These fees and expenses are charged and allocated to each series based on net assets. (d) Prior to December 1, 2008, at which time the fee was eliminated, a 2% redemption fee was charged and retained by the fund on certain shares redeemed within thirty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. From October 1, 2008 to November 30, 2008, there were no redemption fees charged and retained by the fund.The fund reserves the right to reimpose a redemption fee in the future. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended September 30, 2009, amounted to $684,308,114 and $608,004,544, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. At September 30, 2009, there were no open financial futures contracts outstanding. At September 30, 2009, the cost of investments for federal income tax purposes was $306,222,939; accordingly, accumulated net unrealized appreciation on investments was $42,576,863, consisting 28 of $49,698,524 gross unrealized appreciation and $7,121,661 gross unrealized depreciation. NOTE 5Change in Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP (PWC), 300 Madison Avenue, New York, New York 10017, an independent registered public accounting firm, was the independent registered public accounting firm for the fund for the fiscal year ended September 30, 2008. At the meetings held on February 9-10, 2009, the Audit Committee and the Board of Trustees of the Trust engaged KPMG LLP to replace PWC as the independent registered public accounting firm for the fund, effective upon the conclusion of the audit of the December 31, 2008 financial statements of other series of the Trust. During the funds past two fiscal years and any subsequent interim period: (i) no report on the funds financial statements contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles; and (ii) there were no disagreements (as such term is used in Item 304 of Regulation S-K) with PWC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of PWC, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through November 24, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of The Dreyfus/The Boston Company Small Cap Growth Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Small Cap Growth Fund (the Fund) (formerly The Boston Company Small Cap Growth Fund), a series of Dreyfus Investment Funds (formerly Mellon Institutional Funds), including the statement of investments as of September 30, 2009, and the related statement of operations, the statement of changes in net assets and financial highlights for the year then ended. These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. The statement of changes in net assets for the year ended September 30, 2008 and the financial highlights for each of the years in the four-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on that statement of changes in net assets and those financial highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management,as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Small Cap Growth Fund as of September 30, 2009, and the results of its operations, the changes in its net assets, and the financial highlights for the year then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2009 30 The Fund 31 32 The Fund 33 34 NOTES For More Information Ticker Symbol: SSETX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund ANNUAL REPORT September 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 18 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this annual report for Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices.These indicators continue to help fuel a sustained rally among domestic and international stocks, many of which hit 52-week lows back in March. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through September 30, 2009, as provided by Todd Wakefield and B. Randall Watts, Jr., Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Funds Class I shares produced a total return of 13.54%. 1 In comparison, the funds benchmark, the Russell 2000 Growth Index (the Index), produced a total return of 6.32% for the same period. 2 After suffering steep declines stemming from a global financial crisis and recession, small-cap stocks reversed course in mid-March, as renewed economic optimism fueled a market rally through the reporting periods end. The fund produced a lower return than its benchmark, mainly due to its bias toward higher-quality companies at a time when lower-quality stocks led the market. On a separate note, effective September 1, 2009, the funds shares were redesignated as Class I shares. The Funds Investment Approach The fund seeks to maximize after-tax total return, consisting of long-term growth of capital.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of small-cap U.S. companies with total market capitalizations, at the time of purchase, equal to or less than that of the largest company in the Russell 2000 Growth Index.When choosing stocks, we seek to identify small-cap companies which are experiencing or are expected to experience rapid growth. We use tax-sensitive strategies in seeking to reduce the impact of federal and state income taxes on the funds after-tax returns, including minimizing sales of securities that result in capital gains and selling underperforming securities to realize capital losses that can be offset against realized capital gains. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Stocks Rallied in 2009 from Multi-Year Lows The reporting period opened in the midst of a severe recession characterized by rising unemployment, plummeting housing values and depressed consumer sentiment.The economic downturn was intensified by a financial crisis that nearly led to the collapse of the global banking system. Consequently, investors favored the stocks of traditionally defensive market sectors and companies during the downturn. However, in early March, evidence of stabilization in the credit markets and economy buoyed investor sentiment. Investors quickly regained their appetites for risk, and they flocked toward the lower-quality, beaten-down stocks they previously had avoided. Quality Bias Undermined Performance Although the fund held up relatively well compared to its benchmark during the downturn, we remained resolute in our focus on higher-quality companies. Because many of the benchmarks stronger performers during the 2009 rally did not meet our investment criteria, the funds return trailed its benchmark for the reporting period overall. In addition, the traditionally defensive health care sector suffered due to uncertainty surrounding government health care reform proposals, and cash-strapped consumers found ways to reduce health care expenditures. In light of these headwinds, biotechnology firms BioMarin Pharmaceutical, Myriad Genetics and Onyx Pharmaceuticals encountered pressure during the volatile reporting period, as did equipment suppliers ArthroCare, Conmed and Natus Medical. Negative industry trends also punished the stocks of lifesciences tools companies Covance, Parexel International and Thermo Fisher Scientific. An increase in the funds exposure to the stronger-performing information technology sector proved too late to fully capture its advance during the reporting period.The fund also encountered disappointments in Internet software and services companies SkillSoft, Marchex and Limelight Networks, the last of which we sold.Among software developers, expense management solutions provider Concur Technologies underperformed when it missed earnings targets, our timing in the sale of Informatica proved unfortunate,and Sybase climbed less robustly than sector averages. Computer peripherals company Synaptics also was hurt 4 by lower-than-expected earnings. Within the volatile financials sector, overweighted exposure to weaker-performing insurance companies RLI Corp.,Tower Group and Validus Holdings detracted from performance when investors questioned their investment portfolios. The fund achieved better relative results through an overweighted position in the energy sector. In addition, strong stock selections included exploration-and-production firms Concho Resources, which we sold after it hit our price targets, Plains Exploration & Production and Arena Resources. Rising oil prices in 2009 also benefited equipment providers Dril-Quip and Oil States International. In the telecommunications services sector, an underweighted position boosted the funds performance, and strong stock selections included connection services provider Neutral Tandem, which we sold before its stock subsequently declined. Focusing on High-Quality Growth Stocks We have continued to favor information technology companies due to their economic sensitivity and the prospect of robust demand from companies that have postponed upgrades to their systems.We continue to watch the growth potential of certain insurers. Conversely, the fund has maintained underweighted exposure to the industrials sector, which may have rallied too strongly, and the consumer discretionary sector, where we have not yet seen signs of stabilization in consumer spending. Regardless of the markets direction, we intend to remain steadfast in our investment approach, focusing on higher-quality companies with strong growth prospects and attractive valuations. October 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation. Had these expenses not been absorbed, return would have been lower.This waiver is voluntary and may be terminated or changed at any time. 2 SOURCE: LIPPER INC.  The Russell 2000 Growth Index is an unmanaged index, which measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. The Fund 5 Average Annual Total Returns as of 9/30/09 1 Year 5 Years 10 Years Class I shares 13.54% 2.85% 3.59%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund on 9/30/99 to a $10,000 investment made in the Russell 2000 Growth Index (the Index) on that date. All dividends and capital gain distributions are reinvested. Effective on December 1, 2008,The Dreyfus Corporation became the funds investment adviser and the funds name changed from The Boston Company Small Cap Tax-Sensitive Equity Fund to Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund.The fund is a series of Dreyfus Investment Funds (prior to December 1, 2008, Mellon Institutional Funds Investment Trust). Effective on September 1, 2009, the single class shares of Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund were re-designated as Class I shares. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is an unmanaged index that measures the performance of those Russell 2000 companies (the 2,000 smallest companies of the Russell 3000 Index) with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009  Expenses paid per $1,000  $ 6.12 Ending value (after expenses) $1,325.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009  Expenses paid per $1,000  $ 5.32 Ending value (after expenses) $1,019.80  Effective September 1, 2009, the funds shares were redesignated as Class I shares.  Expenses are equal to the fund's annualized expense ratio of 1.05% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS September 30, 2009 Common Stocks98.3% Shares Value ($) Consumer Discretionary12.7% Callaway Golf 155,580 1,183,964 Carters 74,690 a 1,994,223 Cato, Cl. A 112,730 2,287,292 Chipotle Mexican Grill, Cl. B 13,022 a 1,083,691 Citi Trends 67,720 a 1,927,988 Columbia Sportswear 26,370 1,085,389 Gentex 76,490 1,082,333 Hibbett Sports 60,060 a,b 1,094,894 Interface, Cl. A 137,820 1,143,906 Jarden 48,760 1,368,693 Lions Gate Entertainment 315,962 a,b 1,946,326 Lumber Liquidators 28,810 a,b 624,889 Movado Group 69,990 1,016,955 OfficeMax 95,380 a 1,199,880 Papa Johns International 62,990 a 1,547,664 PEP Boys-Manny Moe & Jack 112,080 1,095,022 Pool 60,270 b 1,339,199 Take-Two Interactive Software 162,330 a,b 1,819,719 Wolverine World Wide 40,250 999,810 Consumer Staples3.6% Alberto-Culver 66,873 1,851,045 Caseys General Stores 33,110 1,038,992 Central Garden & Pet 72,420 a,b 850,935 Hain Celestial Group 51,480 a,b 986,872 Inter Parfums 88,780 a 1,084,004 Peets Coffee & Tea 36,100 a 1,019,103 Seneca Foods, Cl. A 15,280 a 418,672 Energy6.0% Arena Resources 58,950 a 2,092,725 Comstock Resources 53,820 a 2,157,106 Dril-Quip 40,180 a,b 1,994,535 Key Energy Services 147,740 a 1,285,338 Oil States International 39,740 a 1,396,066 8 Common Stocks (continued) Shares Value ($) Energy (continued) Penn Virginia 93,030 2,131,317 Pioneer Drilling 47,370 a 347,696 Plains Exploration & Production 33,000 a 912,780 Exchange Traded Funds.5% iShares Russell 2000 Growth Index Fund 15,730 Financial8.5% Altisource Portfolio Solutions 74,320 a 1,073,181 Arch Capital Group 28,230 a 1,906,654 Hatteras Financial 65,780 b 1,972,084 Knight Capital Group, Cl. A 122,800 a 2,670,900 RLI 17,560 b 926,817 Starwood Property Trust 101,110 2,047,478 Tower Group 79,750 1,945,103 Validus Holdings 84,010 2,167,458 Westamerica Bancorporation 49,950 b 2,597,400 Health Care25.0% Affymetrix 149,900 a 1,316,122 Alexion Pharmaceuticals 34,230 a,b 1,524,604 Allscripts-Misys Healthcare Solutions 128,070 a,b 2,595,979 Alnylam Pharmaceuticals 43,307 a,b 982,203 Analogic 24,070 891,071 AngioDynamics 79,070 a 1,089,585 ArQule 115,440 a 524,098 Bio-Rad Laboratories, Cl. A 13,865 a 1,273,916 Cardiome Pharma 181,670 a,b 786,631 Catalyst Health Solutions 50,960 a 1,485,484 Centene 55,430 a 1,049,844 Chemed 34,400 1,509,816 Cyberonics 53,230 a 848,486 Cytokinetics 128,680 a 680,717 Eclipsys 74,360 a 1,435,148 Emergency Medical Services, Cl. A 37,598 a 1,748,307 Emergent Biosolutions 54,560 a 963,530 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) ev3 83,810 a 1,031,701 Exelixis 191,520 a,b 1,221,898 Haemonetics 23,850 a 1,338,462 Human Genome Sciences 104,730 a,b 1,971,019 MAP Pharmaceuticals 59,190 a,b 619,127 MEDNAX 27,440 a 1,507,005 Natus Medical 110,530 a 1,705,478 Nektar Therapeutics 105,340 a 1,026,012 NuVasive 46,240 a,b 1,930,982 OncoGenex Pharmaceutical 28,970 a,b 1,042,920 Owens & Minor 24,870 1,125,368 PerkinElmer 81,710 1,572,100 PharMerica 51,120 a,b 949,298 Phase Forward 68,680 a 964,267 PSS World Medical 47,100 a 1,028,193 Resmed 33,690 a 1,522,788 Salix Pharmaceuticals 45,740 a 972,432 SonoSite 69,550 a 1,840,293 SXC Health Solutions 42,090 a 1,969,391 Thermo Fisher Scientific 33,360 a 1,456,831 Thoratec 26,540 a,b 803,366 United Therapeutics 20,440 a,b 1,001,356 Volcano 101,480 a 1,706,894 Industrial11.9% Administaff 100,120 b 2,630,152 Applied Industrial Technologies 48,890 1,034,512 Barnes Group 101,010 1,726,261 Columbus McKinnon 64,710 a 980,356 Cornell 72,920 a 1,636,325 Crane 40,640 1,048,918 Duff & Phelps, Cl. A 30,950 593,002 EnerSys 89,550 a 1,980,846 EnPro Industries 66,310 a 1,515,847 Exponent 27,550 a 776,083 GrafTech International 79,910 a 1,174,677 10 Common Stocks (continued) Shares Value ($) Industrial (continued) Great Lakes Dredge and Dock 89,490 624,640 Heidrick & Struggles International 46,840 b 1,089,498 Hub Group, Cl. A 42,090 a 961,757 ICF International 70,090 a 2,125,129 Mueller Industries 84,670 2,021,073 Old Dominion Freight Line 7,650 a,b 232,790 Quanex Building Products 144,120 2,069,563 Materials2.0% Aurizon Mines 174,381 a 760,301 H.B. Fuller 77,190 1,613,271 Haynes International 22,990 a 731,542 Horsehead Holding 86,320 a 1,011,670 Technology27.8% 3PAR 138,730 a,b 1,530,192 Acxiom 218,600 a 2,067,956 ADTRAN 43,930 1,078,481 Advanced Energy Industries 139,430 a 1,985,483 AsiaInfo Holdings 49,730 a,b 993,108 Atheros Communications 30,390 a,b 806,247 ATMI 85,670 a 1,554,910 CACI International, Cl. A 31,084 a 1,469,341 Celestica 112,670 a 1,068,112 Cogent 73,870 a 746,087 Coherent 73,490 a,b 1,713,787 CyberSource 145,000 a,b 2,417,150 F5 Networks 27,400 a 1,085,862 FEI 45,110 a 1,111,961 Intermec 28,380 a 400,158 International Rectifier 80,110 a 1,561,344 Internet Capital Group 70,840 a 592,222 j2 Global Communications 52,960 a 1,218,610 Jabil Circuit 122,200 1,638,702 JDA Software Group 50,940 a 1,117,624 Lawson Software 162,270 a 1,012,565 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Technology (continued) Mellanox Technologies 66,547 a 1,090,705 Mentor Graphics 229,190 a 2,133,759 Metavante Technologies 30,542 a 1,053,088 NCI, Cl. A 20,020 a 573,773 NETGEAR 54,880 a 1,007,048 NetScout Systems 103,010 a 1,391,665 Novatel Wireless 79,500 a 903,120 Novellus Systems 49,450 a 1,037,461 Pericom Semiconductor 4,180 a 41,006 PMC-Sierra 273,580 a 2,615,425 Polycom 118,530 a,b 3,170,678 Quality Systems 16,750 1,031,298 Quest Software 169,190 a 2,850,852 SkillSoft, ADR 241,070 a 2,314,272 SuccessFactors 78,050 a 1,098,164 TeleCommunication Systems, Cl. A 134,390 a 1,123,500 Ultratech 53,910 a 713,229 Verigy 162,360 a,b 1,886,623 Vishay Intertechnology 239,790 a 1,894,341 Volterra Semiconductor 80,920 a 1,486,500 Telecommunication Services.3% Above Net 13,940 a Total Common Stocks (cost $164,004,933) Other Investment2.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,817,937) 5,817,937 c 12 Investment of Cash Collateral for Securities Loaned14.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $30,401,130) 30,401,130 c Total Investments (cost $200,224,000) 116.1% Liabilities, Less Cash and Receivables (16.1%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At September 30, 2009, the total market value of the funds securities on loan is $29,554,764 and the total market value of the collateral held by the fund is $30,401,130. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 27.8 Energy 6.0 Health Care 25.0 Consumer Staples 3.6 Money Market Investments 17.8 Materials 2.0 Consumer Discretionary 12.7 Exchange Traded Funds .5 Industrial 11.9 Telecommunication Services .3 Financial 8.5  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $29,554,764)Note 1(b): Unaffiliated issuers 164,004,933 200,362,213 Affiliated issuers 36,219,067 36,219,067 Receivable for investment securities sold 2,373,050 Dividends and interest receivable 98,344 Receivable for shares of Beneficial Interest subscribed 11,000 Prepaid expenses 8,428 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 211,598 Cash overdraft due to Custodian 357,362 Liability for securities on loanNote 1(b) 30,401,130 Payable for investment securities purchased 3,167,246 Payable for shares of Beneficial Interest redeemed 1,054,287 Accrued expenses 75,426 Net Assets ($) Composition of Net Assets ($): Paid-in capital 266,950,695 Accumulated net realized gain (loss) on investments (99,502,922) Accumulated net unrealized appreciation (depreciation) on investments 36,357,280 Net Assets ($) Class I Shares Outstanding a (unlimited number of $.001 par value shares of Beneficial Interest authorized) 7,014,626 Net Asset Value, offering and redemption price per shareNote 3(d) ($) a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2009 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,149,689 Affiliated issuers 26,637 Income from securities lendingNote 1(b) 258,231 Total Income Expenses: Investment advisory feeNote 3(a) 1,710,982 Custodian feesNote 3(b) 154,123 Shareholder servicing costsNote 3(b) 117,960 Professional fees 72,594 Prospectus and shareholders reports 66,545 Accounting and administration feesNote 3(a) 45,000 Registration fees 26,381 Trustees fees and expensesNote 3(c) 25,508 Loan commitment feesNote 2 2,224 Miscellaneous 22,026 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (3,212) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (76,027,244) Net realized gain (loss) on financial futures 611,207 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 31,483,918 Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2009 a 2008 Operations ($): Investment (loss)net (805,574) (590,010) Net realized gain (loss) on investments (75,416,037) (18,842,623) Net unrealized appreciation (depreciation) on investments 31,483,918 (34,260,173) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net Realized Gain on Investments  Beneficial Interest Transactions ($): Net proceeds from shares sold 76,973,547 99,647,850 Dividends reinvested  17,523,679 Cost of shares redeemed (131,676,622) (53,896,929) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 303,245,821 316,479,079 End of Period Capital Share Transactions (Shares): Shares sold 3,295,500 2,664,479 Shares issued for dividends reinvested  452,107 Shares redeemed (5,308,402) (1,423,379) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class I Shares 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 33.59 43.15 42.27 42.35 34.71 Investment Operations: Investment (loss)net b (.09) (.07) (.07) (.08) (.10) Net realized and unrealized gain (loss) on investments (4.45) c (6.42) c 8.07 c 3.08 7.74 Total from Investment Operations (4.54) (6.49) 8.00 3.00 7.64 Dristributions: Dividends from net realized gains on investments  (3.07) (7.12) (3.08)  Net asset value, end of period 29.05 33.59 43.15 42.27 42.35 Total Return (%) (13.54) (15.99) 20.79 7.49 22.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 .95 .96 .99 .99 Ratio of net expenses to average net assets 1.05 d .95 .96 .99 .99 Ratio of net investment (loss) to average net assets (.38) (.19) (.17) (.18) (.26) Portfolio Turnover Rate 265.74 209 170 169 137 Net Assets, end of period ($ x 1,000) 203,805 303,246 316,479 160,552 160,035 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amounts include litigation proceeds received by the fund of $.01 for the year ended September 30, 2008 and $.04 for the year ended September 30, 2007. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/ The Boston Company Small Cap Tax-Sensitive Equity Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to achieve a maximize after-tax total return, consisting of long-term growth of capital. Prior to December 1, 2008, The Boston Company Asset Management, LLC (TBCAM), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (BNY Mellon), served as the funds investment adviser. After December 1, 2008, The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. At a meeting of the funds Board of Trustees held on August 27, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Trust and the fund from Mellon Institutional Funds InvestmentTrust and The Boston Company Small CapTax-Sensitive Equity Fund to Dreyfus Investment Funds and Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund, respectively. The Board of Trustees approved, effective September 1, 2009, the funds existing shares were redesignated as Class I shares. Class I shares are sold at net asset value per share only to institutional investors. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 18 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on the exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 20 The following is a summary of the inputs used as of September 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  193,838,381   Equity Securities Foreign  5,494,775   Mutual Funds/ Exchange Traded Funds 37,248,124   Other Financial Instruments      Liabilities ($) Other Financial Instruments       See Statement of Investments for industry classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Private Investment Fund ($)  Balance as of 9/30/2008 13,102,183 Realized gain (loss)  Change in unrealized appreciation (depreciation)  Net purchases (sales) (13,102,183) Transfers in and/or out of Level 3  Balance as of 9/30/2009   Investment in BlackRock Cash Strategies Fund LLC. See Note 1(b). (b) Securities transactions and investment income: Securities trans- actions are recorded on a trade date basis. Realized gains and losses The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy, that at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned and that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2009, The Bank of New York Mellon earned $86,077 from lending fund portfolio securities, pursuant to the securities lending agreement. Until December 10, 2007, all cash collateral received by the fund and other series of the Trust in connection with the securities lending program was invested in the BlackRock Cash Strategies Fund LLC (the BlackRock Fund), a private investment fund not affiliated with the Trust or its investment adviser. On December 10, 2007, the BlackRock Fund announced that it was suspending investor withdrawal privileges due to conditions related to the credit markets and the 22 adverse affect of such conditions on the liquidity of the BlackRock Funds portfolio holdings. Commencing on December 11, 2007, all new cash collateral received in connection with the securities lending activity of the fund and other series of the Trust was invested by the securities lending agent in the Dreyfus Institutional Cash Advantage Fund (the Dreyfus Fund), an affiliated money market fund registered as an investment company under the Investment Company Act of 1940, as amended.To the extent that the BlackRock Fund agreed to permit withdrawals during the period December 11, 2007 through December 31, 2008, the securities lending agent effected such withdrawals and the cash proceeds from such withdrawals by the fund were reinvested in the shares of the Dreyfus Fund. As of January 22, 2009, the final withdrawal was reinvested in the Dreyfus Fund. Repayments of cash collateral during the period were made from the proceeds of redemptions of shares of the Dreyfus Fund. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid semi-annually and annually, respectively, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).The Board of Trustees approved, effective on or about January 1, 2010, the fund to pay dividends from investment income-net annually. To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2009, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $34,288,195 and unrealized appreciation $32,541,559. In addition, the fund had $61,399,006 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal years ended September 30, 2009 and September 30, 2008 were as follows: ordinary income $0 and $9,849,655 and long-term capital gains $0 and $12,965,397, respectively. During the period ended September 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses, the fund increased accumulated undistributed investment income-net by $805,574 and decreased paid-in capital by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to September 24, 2009, the Trust had entered into two separate agreements withThe Bank of NewYork Mellon, that enabled the fund, and other funds in the Trust, to borrow, in the aggregate, (i) up to $35 million under a committed line of credit and (ii) up to $15 million 24 under an uncommitted line of credit (collectively, the Prior Facilities). Effective September 24, 2009, the fund began participating, with other Dreyfus-managed funds, in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon (each, a Facility and, collectively, the Current Facilities), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the amount of the Citibank, N.A. Facility changed from $145 million to $215 million. The fund has agreed to pay its pro rata portion of facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended September 30, 2009, the fund did not borrow under the Prior Facilities or the Current Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the advisory fee is computed at the annual rate of .80% of the value of the funds average daily net assets and is payable monthly. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $45,000 for the period ended September 30, 2009 for administration and fund accounting services. The Manager currently is limiting the funds operating expenses or assuming all or part of the expenses of the fund, so that such expenses do not exceed an annual rate of 1.10% of the value of the funds average daily net assets. The expense limitation and waiver are voluntary, not contractual, and may be terminated at any time. During the period ended September 30, 2009, no expense reimbursement was required pursuant to the undertaking. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009, the fund was charged $20,908 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $3,212 pursuant to the cash management agreements. These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $154,123 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $6,254 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $133,759, custodian fees $73,898, chief compliance officer fees $3,341 and transfer agency per account fees $600. (c) Effective December 1, 2008, EachTrustee receives $45,000 per year, plus $6,000 for each joint Board meeting ofThe Dreyfus/Laurel Funds, Inc.,The Dreyfus /Laurel FundsTrust andThe Dreyfus/LaurelTax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds), Dreyfus Funds, Inc. and the Trust attended, $2,000 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that are conducted by telephone and is reimbursed for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings, the 26 Chair of the compensation committee receives $900 per meeting. In the event that there is an in-person joint committee meeting of the Dreyfus/Laurel Funds, Dreyfus Funds, Inc., the Trust and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, as applicable, will be allocated between the Dreyfus/Laurel Funds, Dreyfus Funds, Inc., the Trust and Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. (d) Prior to December 1, 2008 at which time the fee was eliminated, a 2% redemption fee was charged and retained by the fund on certain shares redeemed within thirty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. From October 1, 2008 to November 30, 2008, there were no redemption fees charged and retained by the fund. The fund reserves the right to reimpose a redemption fee in the future. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended September 30, 2009, amounted to $568,835,510 and $616,047,523, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) as a result of changes in value of underlying financial instruments.The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker,which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.Futures contracts are valued daily at the last sales price established by the Board ofTrade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default.At September 30,2009,there were no open financial futures contracts outstanding. At September 30, 2009, the cost of investments for federal income tax purposes was $204,039,721; accordingly, accumulated net unrealized appreciation on investments was $32,541,559, consisting of $37,124,363 gross unrealized appreciation and $4,582,804 gross unrealized depreciation. NOTE 5Change in Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP (PWC), 300 Madison Avenue, New York, New York 10017, an independent registered public accounting firm, was the independent registered public accounting firm for the fund for the fiscal year ended September 30, 2008. At the meetings 28 held on February 9-10, 2009, the Audit Committee and the Board of Trustees of the Trust engaged KPMG LLP to replace PWC as the independent registered public accounting firm for the fund, effective upon the conclusion of the audit of the December 31, 2008 financial statements of other series of the Trust. During the funds past two fiscal years and any subsequent interim period: (i) no report on the funds financial statements contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles; and (ii) there were no disagreements (as such term is used in Item 304 of Regulation S-K) with PWC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of PWC, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through November 24, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of The Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund (the Fund) (formerly The Boston Company Small Cap Tax-Sensitive Equity Fund), a series of Dreyfus Investment Funds (formerly Mellon Institutional Funds), including the statement of investments as of September 30, 2009, and the related statement of operations, the statement of changes in net assets and financial highlights for the year then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. The statement of changes in net assets for the year ended September 30, 2008 and the financial highlights for each of the years in the four-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on that statement of changes in net assets and those financial highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management,as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund as of September 30, 2009, and the results of its operations, the changes in its net assets, and the financial highlights for the year then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2009 30 The Fund 31 32 The Fund 33 34 NOTES For More Information Ticker Symbol: SDCEX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus/The Boston Company Small Cap Value Fund ANNUAL REPORT September 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 14 Statement of Financial Futures 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Board Members Information 35 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small Cap Value Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this annual report for Dreyfus/The Boston Company Small Cap Value Fund, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices.These indicators continue to help fuel a sustained rally among domestic and international stocks, many of which hit 52-week lows back in March. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through September 30, 2009, as provided by Joseph M. Corrado, CFA, and Stephanie K. Brandaleone, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus/The Boston Company Small Cap Value Funds Class I shares produced a total return of 5.83%. 1 In comparison, the funds benchmark, the Russell 2000 Value Index (the Index), produced a total return of 12.61% for the same period. 2 After suffering steep declines stemming from a global financial crisis and recession, small-cap stocks reversed course in mid-March, as renewed economic optimism and attractive valuations fueled a market rally through the reporting periods end. The fund produced higher returns than its benchmark, mainly due to strong stock selections in the financials, consumer discretionary and consumer staples sectors. On a separate note, effective September 1, 2009, the funds shares were redesignated as Class I shares. The Funds Investment Approach The fund seeks long-term growth of capital.The fund normally invests at least 80% of its assets in equity securities of small-cap U.S. companies. The fund currently considers small-cap companies to be those with total market capitalizations, at the time of purchase, that are equal to or less than the total market capitalization of the largest company included in the Index. We use fundamental research and qualitative analysis to select stocks among the portfolio candidates. We look for companies with strong competitive positions, high-quality management and financial strength. We use a consistent three-step fundamental research process to evaluate the stocks, consisting of valuation, fundamentals and catalyst. We focus primarily on individual stock selection to produce a diversified portfolio of companies that we believe are undervalued relative to expected business growth. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Stocks Rallied in 2009 from Multi-Year Lows The reporting period opened in the midst of a severe recession characterized by rising unemployment, plummeting housing values and depressed consumer sentiment.The economic downturn was intensified by a financial crisis that nearly led to the collapse of the global banking system. Consequently, investors favored the stocks of traditionally defensive market sectors and companies during the downturn. However, in early March, evidence of stabilization in the credit markets and economy buoyed investor sentiment. Bargain-hunting investors quickly regained their appetites for risk, and they began to flock toward stocks they previously had avoided. Stock Selections Bolstered Performance The funds investment approach proved relatively effective during the downturn, as successful stock selections helped cushion declines compared to the benchmark. Our security selection process also fared well during the 2009 rally, when investors favored stocks selling at attractive prices relative to historical averages. Although low valuations abounded in the troubled financials sector, we maintained an underweighted position due to concerns regarding underlying credit conditions. We proceeded particularly cautiously with regard to commercial banks, where fund holdings with strong deposit franchisessuch as First Horizon National, BancorpSouth, FirstMerit Corp. and Hancock Holdingheld up better than sector averages. In the capital markets industry, we found opportunities in smaller investment banks Piper Jaffray Cos., Jefferies Group and Lazard, which captured market share from their larger counterparts.A number of fundamentally sound insurance companies, such as Fidelity National Financial, First American Corp. and Philadelphia Consolidated Holdings, also fared well. The consumer discretionary sector was one of the harder-hit market segments during the downturn, creating pockets of attractive value among companies that may have been punished too severely by indiscriminate selling among investors.An overweighted position enabled the fund to participate more fully than the benchmark in the sectors rebound, and relatively successful stock selections included retailers J. Crew Group, OfficeMax,Williams-Sonoma and Jos.A. Bank Clothiers. 4 The fund also found value among component manufacturers in the troubled automotive industry, and Drew Industries, BorgWarner and Gentex Corp.rebounded when government support helped rescue large U.S. automakers. In the consumer staples sector, grocery chain Whole Foods Markets advanced partly due to effective cost controls. We sold Whole Foods Markets when it reached our price target. Disappointments during the reporting period included the materials sector, where packaging manufacturer Temple-Inland was hurt by tight credit conditions despite good quarterly earnings and reduced costs. Road salt producer Compass Minerals International also declined, partly as a result of a warmer-than-average winter in 2009. Health care companies generally were hurt by the debate over health care reform. In addition, KV Pharmaceutical missed its earnings target and encountered regulatory problems, prompting us to sell the funds position. Finding Value in a Recovering Market As of the reporting periods end, we have continued to find attractive values among individual stocks despite the magnitude of the current rally.We have identified a number of opportunities in the information technology sector, where some businesses appear poised to benefit from rising demand from corporations that have postponed upgrades to their systems. We also began to look at increasing our position in the materials sector due to the expected benefits of economic stimulus spending on infrastructure projects. Although we have maintained the funds underweighted exposure to the financials sector, we will continue to look for attractive valuations among financial companies that seem likely to produce earnings growth. October 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation. Had these expenses not been absorbed, return would have been lower.This waiver is voluntary and may be terminated or changed at any time. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Value Index is an unmanaged index, which measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. The Fund 5 Average Annual Total Returns as of 9/30/09 Inception From Date 1 Year 5 Years Inception Class I shares 2/1/00 5.83% 3.86% 11.29%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Small Cap Value Fund on 2/1/00 (inception date) to a $10,000 investment made in the Russell 2000 Value Index (the Index) on that date. All dividends and capital gain distributions are reinvested. Effective on December 1, 2008,The Dreyfus Corporation became the funds investment adviser and the funds name changed from The Boston Company Small Cap Value Fund to Dreyfus/The Boston Company Small Cap Value Fund.The fund is a series of Dreyfus Investment Funds (prior to December 1, 2008, Mellon Institutional Funds Investment Trust). Effective on September 1, 2009, the single class shares of Dreyfus/The Boston Company Small Cap Value Fund were re-designated as Class I shares. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is an unmanaged index, which measures the performance of those Russell 2000 companies (the 2,000 smallest companies in the Russell 3000 Index) with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small CapValue Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009  Expenses paid per $1,000  $ 5.57 Ending value (after expenses) $1,416.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009  Expenses paid per $1,000  $ 4.66 Ending value (after expenses) $1,020.46  Effective September 1, 2009, the funds shares were redesignated as Class I shares.  Expenses are equal to the fund's annualized expense ratio of .92% for Class I shares, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS September 30, 2009 Common Stocks98.5% Shares Value ($) Consumer Discretionary18.8% Autoliv 100,380 3,372,768 Bebe Stores 252,500 a 1,858,400 Brinks Home Security Holdings 104,736 b 3,224,821 Callaway Golf 150,230 1,143,250 Cavco Industries 37,662 b 1,337,001 Chicos FAS 185,960 a,b 2,417,480 Childrens Place Retail Stores 60,540 a,b 1,813,778 Courier 57,260 867,489 Dicks Sporting Goods 174,862 b 3,916,909 Drew Industries 131,900 b 2,860,911 Ethan Allen Interiors 204,880 a 3,380,520 Gentex 203,780 a 2,883,487 Gymboree 78,830 a,b 3,813,795 JoS. A. Bank Clothiers 54,680 a,b 2,448,024 MDC Holdings 119,650 4,156,641 Meredith 126,490 a 3,787,111 OfficeMax 562,704 a,b 7,078,816 Panera Bread, Cl. A 65,030 a,b 3,576,650 Ryland Group 266,020 a 5,605,041 Saks 537,180 a,b 3,663,568 Skechers USA, Cl. A 163,780 b 2,807,189 Snap-On 59,020 2,051,535 Sonic Automotive, Cl. A 113,590 a 1,192,695 Thor Industries 92,700 2,869,065 Timberland, Cl. A 187,220 b 2,606,102 Tractor Supply 77,433 a,b 3,749,306 Williams-Sonoma 299,892 a 6,066,815 Wolverine World Wide 74,400 1,848,096 Consumer Staples3.4% BJs Wholesale Club 139,660 a,b 5,058,485 Caseys General Stores 155,514 4,880,029 Hain Celestial Group 106,150 a,b 2,034,896 Winn-Dixie Stores 260,920 b 3,423,270 8 Common Stocks (continued) Shares Value ($) Energy7.3% Arena Resources 120,960 b 4,294,080 CARBO Ceramics 50,690 a 2,613,070 Comstock Resources 107,440 b 4,306,195 Dril-Quip 89,143 a,b 4,425,059 Goodrich Petroleum 94,620 a,b 2,442,142 Lufkin Industries 63,840 3,395,011 Penn Virginia 260,290 5,963,244 Unit 142,850 b 5,892,563 Financial27.5% Alexandria Real Estate Equities 61,020 a,d 3,316,437 Aspen Insurance Holdings 139,810 3,700,771 BancorpSouth 147,972 a 3,611,997 BioMed Realty Trust 172,140 d 2,375,532 CBL & Associates Properties 243,880 a,d 2,365,636 City National 191,917 a 7,471,329 Cohen & Steers 152,262 a 3,654,288 CVB Financial 99,890 a 758,165 DiamondRock Hospitality 312,940 b 2,534,814 Douglas Emmett 266,740 a 3,275,567 EastGroup Properties 56,360 d 2,154,079 Essex Property Trust 42,960 a,d 3,418,757 Extra Space Storage 249,100 2,628,005 Financial Federal 163,513 a 4,035,501 First American 269,930 8,737,634 First Horizon National 341,739 a,b 4,521,206 FirstMerit 237,045 4,510,966 Hanover Insurance Group 107,000 4,422,310 Investment Technology Group 181,101 b 5,056,340 LaSalle Hotel Properties 211,560 d 4,159,270 Lazard, Cl. A 110,630 4,570,125 Mack-Cali Realty 98,410 d 3,181,595 Mission West Properties 138,340 d 931,028 National Penn Bancshares 105,590 645,155 NewAlliance Bancshares 284,387 3,042,941 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Old National Bancorp 55,820 625,184 Omega Healthcare Investors 182,260 d 2,919,805 PacWest Bancorp 111,830 a 2,130,362 Piper Jaffray 119,780 b 5,715,902 Provident Financial Services 111,650 1,148,879 Raymond James Financial 200,630 a 4,670,666 Redwood Trust 141,366 d 2,191,173 Southwest Bancorp 125,727 1,765,207 Texas Capital Bancshares 86,630 b 1,458,849 TradeStation Group 166,240 b 1,354,856 Trustmark 73,825 a 1,406,366 U-Store-It Trust 404,130 2,525,813 Urstadt Biddle Properties, Cl. A 38,790 565,946 Viad 73,930 1,471,946 W.P. Carey & Co. 37,040 a 1,048,602 Washington Federal 287,641 4,849,627 Washington Trust Bancorp 41,020 718,670 Health Care7.6% Air Methods 105,570 a,b 3,438,415 Analogic 66,710 a 2,469,604 Assisted Living Concepts, Cl. A 29,080 b 602,538 Immucor 115,090 b 2,037,093 Kensey Nash 83,634 b 2,421,204 LifePoint Hospitals 128,910 b 3,488,305 Magellan Health Services 150,480 b 4,673,909 MEDNAX 68,633 b 3,769,324 Odyssey HealthCare 217,310 b 2,716,375 PAREXEL International 168,040 b 2,283,664 RehabCare Group 107,410 b 2,329,723 STERIS 145,230 4,422,254 Sun Healthcare Group 32,880 284,083 Industrial11.0% American Ecology 106,080 1,983,696 Astec Industries 110,800 a,b 2,822,076 10 Common Stocks (continued) Shares Value ($) Industrial (continued) Brinks 109,640 2,950,412 Clean Harbors 47,690 a,b 2,683,039 Comfort Systems USA 59,190 686,012 Curtiss-Wright 95,810 3,269,995 Encore Wire 48,940 a 1,093,320 GrafTech International 142,710 b 2,097,837 Granite Construction 123,524 a 3,821,833 Heidrick & Struggles International 40,510 942,263 II-VI 69,320 b 1,763,501 Layne Christensen 81,400 b 2,608,870 Marten Transport 86,380 b 1,473,643 McGrath Rentcorp 77,980 1,658,635 Shaw Group 112,649 b 3,614,906 Simpson Manufacturing 86,540 2,186,000 Spirit Aerosystems Holdings, Cl. A 139,780 b 2,524,427 Steelcase, Cl. A 231,580 1,438,112 Team 128,500 b 2,178,075 Thomas & Betts 46,210 b 1,389,997 Triumph Group 58,080 a 2,787,259 Waste Connections 155,679 b 4,492,896 Materials4.2% AMCOL International 67,051 a 1,534,797 Carpenter Technology 56,710 1,326,447 Coeur dAlene Mines 71,320 b 1,462,060 H.B. Fuller 90,770 1,897,093 Packaging Corp. of America 264,470 5,395,188 RTI International Metals 114,710 b 2,857,426 Temple-Inland 191,230 a 3,139,997 Wausau Paper 178,020 b 1,780,200 Technology15.1% Arris Group 258,040 b 3,357,100 Aspen Technology 242,368 b 2,472,154 Avid Technology 62,850 b 885,556 Cadence Design Systems 357,490 b 2,623,977 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Technology (continued) Cirrus Logic 345,990 b 1,923,704 Comtech Telecommunications 24,450 b 812,229 Cymer 97,530 b 3,790,016 DealerTrack Holdings 186,445 a,b 3,525,675 Diebold 125,570 4,135,020 Electronics for Imaging 231,601 b 2,610,143 EPIQ Systems 177,620 a,b 2,575,490 FEI 137,440 b 3,387,896 FormFactor 171,690 a,b 4,106,825 Harmonic 370,087 b 2,472,181 Informatica 161,050 b 3,636,509 International Rectifier 13,420 b 261,556 Methode Electronics 171,832 1,489,783 MKS Instruments 184,030 b 3,549,939 MTS Systems 95,040 2,776,118 NIC 184,280 1,638,249 Semtech 118,180 b 2,010,242 Sonus Networks 858,877 b 1,820,819 SRA International, Cl. A 149,010 b 3,217,126 Teradyne 413,530 a,b 3,825,153 Triquint Semiconductor 434,260 b 3,352,487 Websense 182,370 a,b 3,063,816 Utilities3.6% El Paso Electric 201,120 b 3,553,790 Energen 96,150 4,144,065 IDACORP 112,850 a 3,248,952 Nicor 74,220 2,715,710 Portland General Electric 143,880 2,837,314 Total Common Stocks (cost $414,292,009) 12 Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,438,649) 5,438,649 c Investment of Cash Collateral for Securities Loaned19.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $89,959,065) 89,959,065 c Total Investments (cost $509,689,723) 119.3% Liabilities, Less Cash and Receivables (19.3%) Net Assets 100.0% a All or a portion of these securities are on loan. At September 30, 2009, the total market value of the funds securities on loan is $86,374,752 and the total market value of the collateral held by the fund is $89,959,065. b Non-income producing security. c Investment in affiliated money market mutual fund. d Investment in Real Estate Investment Trust. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 27.5 Energy 7.3 Money Market Investments 20.8 Materials 4.2 Consumer Discretionary 18.8 Utilities 3.6 Technology 15.1 Consumer Staples 3.4 Industrial 11.0 Health Care 7.6  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF FINANCIAL FUTURES Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2009 ($) Russell 2000 Mini Index 77 4,643,100 December 2009 See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $86,374,752)Note 1(b): Unaffiliated issuers 414,292,009 451,388,705 Affiliated issuers 95,397,714 95,397,714 Cash 422,552 Due to Broker 308,000 Receivable for investment securities sold 4,277,089 Dividends and interest receivable 525,770 Receivable for shares of Beneficial Interest subscribed 34,582 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 359,790 Liability for securities on loanNote 1(b) 89,959,065 Payable for investment securities purchased 3,023,495 Payable for shares of Beneficial Interest redeemed 343,684 Payable for futures variation marginNote 4 29,260 Accrued expenses 140,489 Net Assets ($) Composition of Net Assets ($): Paid-in capital 562,201,720 Accumulated undistributed investment incomenet 530,940 Accumulated net realized gain (loss) on investments (141,247,892) Accumulated net unrealized appreciation (depreciation) on investments [including ($82,835) net unrealized (depreciation) on financial futures] 37,013,861 Net Assets ($) Class I Shares Outstanding a (unlimited number of $.001 par value shares of Beneficial Interest authorized) 24,724,622 Net Asset Value, offering and redemption price per shareNote 3(d) ($) a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended September 30, 2009 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 5,675,172 Affiliated issuers 25,797 Income from securities lendingNote 1(b) 657,448 Total Income Expenses: Investment advisory feeNote 3(a) 2,941,712 Shareholder servicing costsNote 3(b) 171,819 Prospectus and shareholders reports 130,801 Professional fees 108,704 Custodian feesNote 3(b) 107,115 Accounting and administration feesNote 3(a) 45,000 Trustees fees and expensesNote 3(c) 42,449 Registration fees 24,986 Loan commitment feesNote 2 4,468 Miscellaneous 5,150 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (2,103) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (101,877,884) Net realized gain (loss) on financial futures 220,129 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments [including ($82,835) net unrealized (depreciation) on financial futures] 65,039,732 Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2009 a 2008 Operations ($): Investment incomenet 2,778,316 5,430,317 Net realized gain (loss) on investments (101,657,755) (47,615,210) Net unrealized appreciation (depreciation) on investments 65,039,732 (75,258,363) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (2,759,107) (5,742,158) Net realized gain on investments  (44,868,181) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold 89,918,544 117,769,869 Dividends reinvested 1,989,473 35,454,052 Cost of shares redeemed (101,183,732) (310,753,797) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 504,373,158 829,956,629 End of Period Undistributed investment incomenet 530,940 564,966 Capital Share Transactions (Shares): Shares sold 6,042,574 5,531,668 Shares issued for dividends reinvested 143,192 1,645,174 Shares redeemed (6,875,106) (14,613,617) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class I Shares 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 19.85 25.26 23.70 22.55 21.91 Investment Operations: Investment incomenet b .11 .18 .16 .09 .02 Net realized and unrealized gain (loss) on investments (1.31) (3.95) 2.48 2.58 4.29 Total from Investment Operations (1.20) (3.77) 2.64 2.67 4.31 Distributions: Dividends from investment incomenet (.11) (.19) (.09) (.03)  Dividends from net realized gain on investments  (1.45) (.99) (1.49) (3.67) Total Distributions (.11) (1.64) (1.08) (1.52) (3.67) Net asset value, end of period 18.54 19.85 25.26 23.70 22.55 Total Return (%) (5.83) (15.38) 11.18 12.42 21.34 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .97 .93 .90 d .94 d 1.05 d Ratio of net expenses to average net assets .97 c .93 .90 d .94 d 1.05 d Ratio of net investment income to average net assets .76 .85 .61 .40 .08 Portfolio Turnover Rate 82.04 73 67 e 60 e 70 e Net Assets, end of period ($ x 1,000) 458,499 504,373 829,957 539,560 189,647 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Expense waivers and/or reimbursements amounted to less than .01%. d For the period October 1, 2006 to September 19, 2007 and for the fiscal years ended September 30, 2005-2006, the ratios includes the funds share of the The Boston Company Small Cap Value Portfolios (the Portfolio) allocated expenses. e On September 19, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securities and cash in exchange for its interests in the Portfolio. Effective September 20, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents combined activity of the fund and the Portfolio for the year ended September 30, 2007. The amounts shown for 2005-2006 are the ratios for the Portfolio. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Small CapValue Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective seeks long-term growth of capital. Prior to December 1, 2008, The Boston Company Asset Management LLC., a wholly owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), served as the funds investment advisor. After December 1 2008, The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager is the distributor of the funds shares, which are sold without a sales charge. At a meeting of the Board of Trustees held on August 27, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Trust and the fund from Mellon Institutional Funds Investment Trust and The Boston Company Small CapValue Fund to Dreyfus Investment Funds and Dreyfus/The Boston Company Small Cap Value Fund, respectively. The Board of Trustees approved, effective September 1, 2009, the funds shares were redesignated as Class I shares. Class I shares are sold at net asset value per share only to institutional investors. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securi- 20 ties and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  448,015,937   Equity Securities Foreign  3,372,768   Mutual Funds 95,397,714   Other Financial Instruments      Liabilities ($) Other Financial Instruments  (82,835)    See Statement of Investments for industry classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Private Investment Fund ($)  Balance as of 9/30/2008 34,620,758 Realized gain (loss)  Change in unrealized appreciation (depreciation)  Net purchases (sales) (34,620,758) Transfers in and/or out of Level 3  Balance as of 9/30/2009   Investment in BlackRock Cash Strategies Fund LLC. See Note 1(b). (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. 22 Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2009,The Bank of New York Mellon earned $219,149 from lending fund portfolio securities, pursuant to the securities lending agreement. Until December 10, 2007, all cash collateral received by the fund and other series of the Trust in connection with the securities lending program was invested in the BlackRock Cash Strategies Fund LLC (the BlackRock Fund), a private investment fund not affiliated with the Trust or its investment adviser. On December 10, 2007, the BlackRock Fund announced that it was suspending investor withdrawal privileges due to conditions related to the credit markets and the adverse affect of such conditions on the liquidity of the BlackRock The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) Funds portfolio holdings. Commencing on December 11, 2007, all new cash collateral received in connection with the securities lending activity of the fund and other series of the Trust was invested by the securities lending agent in the Dreyfus Institutional Cash Advantage Fund (the Dreyfus Fund), an affiliated money market fund registered as an investment company under the Investment Company Act of 1940, as amended.To the extent that the BlackRock Fund agreed to permit withdrawals during the period December 11, 2007 through January 22, 2009, the securities lending agent effected such withdrawals and the cash proceeds from such withdrawals by the fund were reinvested in the shares of the Dreyfus Fund. As of January 22, 2009, the final withdrawal was reinvested in the shares of the Dreyfus Fund. Repayments of cash collateral during the period were made from the proceeds of redemptions of shares of the Dreyfus Fund. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid semi-annually and annually, respectively, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).The Board of Trustees approved effective on or about January 1, 2010, the fund to pay dividends from investment income-net annually. To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 24 As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $322,701, accumulated capital losses $61,534,792 and unrealized appreciation $32,926,445. In addition, the fund had $75,417,445 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2009 and September 30, 2008 were as follows: ordinary income $2,759,107 and $16,161,957 and long-term capital gains $0 and $34,448,382, respectively. During the period ended September 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts, limited partnerships and recognition of book to tax difference resulting from prior year fund restructure, the fund decreased accumulated undistributed investment income-net by $53,235, increased accumulated net realized gain (loss) on investments by $2,844,481 and decreased paid-in capital by $2,791,246. Net assets and net asset value per share were not affected by this reclassification. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2Bank Lines of Credit: Prior to September 24, 2009, theTrust entered into two separate agreements with The Bank of New York Mellon, that enable the fund, and other funds in the Trust, to borrow, in the aggregate, (i) up to $35 million under a committed line of credit and (ii) up to $15 million under an uncommitted line of credit (collectively, the Prior Facilities). Effective September 24, 2009, the fund began participating, with other Dreyfus-managed funds, in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility and, collectively, the Current Facilities), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the amount of the Citibank, N.A. Facility changed from $145 million to $215 million.The fund has agreed to pay its pro rata portion of facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended September 30, 2009, the fund did not borrow under the Prior Facilities or the Current Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the investment advisory fee is computed at the annual rate of .80% of the funds average daily net assets and is payable monthly. The Manager currently is limiting the funds operating expenses or assuming all or part of the expenses of the fund, exceed an annual rate of 1.25% of the value of the funds average daily net assets. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant 26 to this agreement, the fund was charged $45,000 for the period ended September 30, 2009 for administration and fund accounting services. (b) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009, the fund was charged $19,600 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $1,983 pursuant to the cash management agreements. These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $107,115 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $6,254 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $299,670, custodian fees $37,206, chief compliance officer fees $3,341 and transfer agency per account fees $19,573. (c) Effective December 1, 2008, each Trustee receives $45,000 per year, plus $6,000 for each joint Board meeting of The Dreyfus/Laurel Funds, Inc.,The Dreyfus /Laurel Funds Trust and The Dreyfus/Laurel Tax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds), Dreyfus Funds, Inc., and the Trust attended, $2,000 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that are The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) conducted by telephone and is reimbursed for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings, the Chair of the compensation committee receives $900 per meeting. In the event that there is an in person joint committee meeting of the Dreyfus/Laurel Funds, Dreyfus Funds, Inc., the Trust and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, as applicable, will be allocated between the Dreyfus/Laurel Funds, Dreyfus Funds, Inc., the Trust and Dreyfus High Yield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. (d) Prior to December 1, 2008, at which time the fee was eliminated, a 2% redemption fee was charged and retained by the fund on certain shares redeemed within thirty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. From October 1, 2008 to November 30, 2008, redemption fees charged and retained by the fund amounted to $15,900. The fund reserves the right to reimpose a redemption fee in the future. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended September 30, 2009, amounted to $308,617,186 and $308,380,261, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at 28 fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. During the period ended September 30, 2009, the average market value of equity futures contracts was $357,162, which represented .1% of average net assets. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at September 30, 2009, are set forth in the Statement of Financial Futures. At September 30, 2009, the cost of investments for federal income tax purposes was $513,859,974; accordingly, accumulated net unrealized appreciation on investments was $32,926,445, consisting of $65,685,889 gross unrealized appreciation and $32,759,444 gross unrealized depreciation. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 5Change in Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP (PWC), 300 Madison Avenue, New York, New York 10017, an independent registered public accounting firm, was the independent registered public accounting firm for the fund for the fiscal year ended September 30, 2008. At the meetings held on February 9-10, 2009, the Audit Committee and the Board of Trustees of the Trust engaged KPMG LLP to replace PWC as the independent registered public accounting firm for the Trust, effective upon the conclusion of the audit of the December 31, 2008 financial statements of other series of the Trust. During the funds past two fiscal years and any subsequent interim period: (i) no report on the funds financial statements contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles; and (ii) there were no disagreements (as such term is used in Item 304 of Regulation S-K) with PWC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of PWC, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through November 24, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Dreyfus/The Boston Company Small Cap Value Fund We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Small CapValue Fund (the Fund) (formerly The Boston Company Small Cap Value Fund), a series of Dreyfus Investment Funds (formerly Mellon Institutional Funds), including the statement of investments as of September 30, 2009, and the related statement of operations, the statement of changes in net assets and financial highlights for the year then ended.These financial statements and financial highlights are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. The statement of changes in net assets for the year ended September 30, 2008 and the financial highlights for each of the years in the four-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on that statement of changes in net assets and those financial highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Small Cap Value Fund as of September 30, 2009, and the results of its operations, the changes in its net assets, and the financial highlights for the year then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2009 The Fund 31 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended September 30, 2009 as qualifying for the corporate dividends received deduction.Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $2,253,043 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2010 of the percentage applicable to the preparation of their 2009 income tax returns. 32 The Fund 33 34 The Fund 35 36 For More Information Ticker Symbol: STSVX Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus/The Boston Company Small/Mid Cap Growth Fund ANNUAL REPORT September 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 33 Report of Independent Registered Public Accounting Firm 34 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/The Boston Company Small/Mid Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this annual report for Dreyfus/The Boston Company Small/Mid Cap Growth Fund, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices.These indicators continue to help fuel a sustained rally among domestic and international stocks, many of which hit 52-week lows back in March. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through September 30, 2009, as provided by Todd Wakefield and B. Randall Watts, Jr., Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus/The Boston Company Small/Mid Cap Growth Funds Class I shares produced a total return of 7.27%. 1 Between their inception on March 31, 2009, and September 30, 2009, the funds Class A and Class C shares returned 31.99% and 31.39%, respectively. 1 In comparison, the funds benchmark, the Russell 2500 Growth Index (the Index), produced a total return of 3.08% for the 12-month period and 42.70% for the six-month period. 2 After suffering steep declines stemming from a global financial crisis and recession, small- and midcap stocks reversed course in mid-March, as renewed economic optimism fueled a market rally through the reporting periods end. The fund produced lower returns than its benchmark, mainly due to its bias toward higher-quality companies at a time when lower-quality stocks led the market. The Funds Investment Approach The fund seeks long-term growth of capital.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of small-cap and midcap U.S. companies with market capitalizations, at the time of purchase, equal to or less than the total market capitalization of the largest company in the Index.When choosing stocks, we seek to identify high-quality small-cap and midcap companies with rapid current or expected earnings or revenue growth. We employ fundamental research to identify companies with attractive characteristics, such as strong business and competitive positions, solid cash flows and balance sheets, high-quality management and high sustainable growth.We also may invest in companies that our research indicates will experience accelerating revenues and expanding operating margins. Stocks Rallied in 2009 from Multi-Year Lows The reporting period opened in the midst of a severe recession characterized by rising unemployment, plummeting housing values and depressed consumer sentiment.The economic downturn was intensi- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) fied by a financial crisis that nearly led to the collapse of the global banking system. Consequently, investors favored the stocks of traditionally defensive market sectors and companies during the worst of the downturn. However, in early March, evidence of stabilization in the credit markets and economy buoyed investor sentiment. Bargain-hunting investors quickly regained their appetites for risk, and they began to flock toward the lower-quality, beaten-down stocks they previously had avoided. Quality Bias Undermined Performance Although the fund held up relatively well compared to its benchmark during the worst of the downturn, we remained resolute in our focus on higher-quality companies with positive cash flows, healthy balance sheets and solid business franchises. Because many of the benchmarks stronger performers during the 2009 rally did not meet our investment criteria, the funds returns, trailed its benchmark for the reporting period overall. In addition, the traditionally defensive health care sector suffered due to uncertainty surrounding government health care reform legislation, and cash-strapped consumers found ways to reduce health care costs, including postponing elective procedures. In light of these headwinds, the funds health care holdings weighed on its performance. Biotechnology firms Myriad Genetics, Onyx Pharmaceuticals, OSI Pharmaceuticals and BioMarin Pharmaceutical detracted from returns during the volatile reporting period, as did equipment suppliers Conmed, Haemonetics, IMMUNOCORP and Wright Medical. Negative industry trends also punished the stocks of lifesciences tools companies Covance,PAREXEL International and Thermo Fisher Scientific. Within the volatile financials sector, overweighted exposure to insurance companies RLI Corp. and Tower Group detracted from performance when investors questioned the firms investment portfolios. An increase in the funds exposure to the stronger-performing information technology sector proved too late to fully capture the segments advance.The fund also encountered disappointments in software developers Concur Technologies, which underperformed when it missed earnings targets, and Sybase, whose stock climbed less robustly than sector averages. Semiconductor makers ON Semiconductor Corp., FormFactor and Microsemi also disappointed amid sluggish consumer and business spending. 4 The fund achieved better relative results through an overweighted position in the energy sector. In addition, strong stock selections included exploration-and-production firms CNX Gas Corp., Continental Resources and Plains Exploration & Production. Rising oil prices in 2009 also benefited equipment provider Dril-Quip, while timely sales in FMC Technologies, and Natco Group limited declines helping to outperform the segment overall. In the telecommunications services sector, an underweighted position and strong stock selections boosted the funds performance. Successes included fiber optics network provider Abovenet, which reported strong quarterly financial results. Focusing on High-Quality Growth Stocks We have continued to favor information technology companies due to their economic sensitivity and the prospect of robust demand from companies that have postponed upgrades to their systems.We continue to watch the growth potential of certain insurers in the financials sector. Conversely, the fund has maintained underweighted exposure to the industrials sector, which may have rallied too strongly, and the consumer discretionary sector, where we have not yet seen signs of stabilization in consumer spending. Regardless of the markets direction, we intend to remain steadfast in our investment approach, focusing on higher-quality companies with strong growth prospects and attractive valuations. October 15, 2009 Effective 3/31/2009, the fund adopted a multiple class structure.The funds existing shares were reclassified as Class I shares and Class A and Class C have been added. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure for Class C shares provided reflects the absorption of certain fund expenses by The Dreyfus Corporation. Had these expenses not been absorbed, the funds Class C return would have been lower.This waiver is voluntary and may be terminated or changed at any time. 2 SOURCE: LIPPER INC.  The Russell 2500 Growth Index is an unmanaged index that measures the performance of those Russell 2500 companies (the 2,500 smallest companies in the Russell 3000 Index, which is comprised of the 3,000 largest U.S. companies based on total market capitalization) with higher price-to-book ratios and higher forecasted growth values.The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/The Boston Company Small/Mid Cap Growth Fund on 9/30/99 to a $10,000 investment made in the Russell 2500 Growth Index and the Russell 2000 Growth Index on that date. All dividends and capital gain distributions are reinvested. Effective on December 1, 2008,The Dreyfus Corporation became the funds investment adviser and the funds name changed from The Boston Company Small/Mid Cap Growth Fund to Dreyfus/The Boston Company Small/Mid Cap Growth Fund.The fund is a series of Dreyfus Investment Funds (prior to December 1, 2008, Mellon Institutional Funds Investment Trust). Effective on March 31, 2009, Dreyfus/The Boston Company Small/Mid Cap Growth Fund implemented a multi- class structure. Existing shares were re-designated as Class I shares and Class A and Class C shares were adopted. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class I shares. Performance for Class A and Class C shares will vary from the performance of Class I shares shown above due to differences in charges and expenses.The Russell 2500 Growth Index is an unmanaged index that measures the performance of those Russell 2500 companies in the Russell 3000 Index with higher price-to-book ratios and higher forecasted growth values.The Russell 2000 Growth Index is an unmanaged index that measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the indices potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/09 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 3/31/09 12.60%  4.62%  4.49%  without sales charge 3/31/09 7.27%  5.87%  5.11%  Class C shares with applicable redemption charge  3/31/09 8.61%  5.77%  5.06%  without redemption 3/31/09 7.69%  5.77%  5.06%  Class I shares 1/1/88 7.27% 5.87% 5.11% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the funds Class I shares for periods prior to 3/31/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for that class. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/The Boston Company Small/Mid Cap Growth Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 7.27 $ 11.63 $ 5.18 Ending value (after expenses) $1,319.90 $1,313.90 $1,319.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 6.33 $ 10.10 $ 4.51 Ending value (after expenses) $1,018.80 $1,015.04 $1,020.61  Expenses are equal to the funds annualized expense ratio of 1.25% for Class A, 2.00% for Class C and .89% for Class I , multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2009 Common Stocks97.5% Shares Value ($) Consumer Discretionary15.2% Bed Bath & Beyond 22,260 a,b 835,640 Carters 61,500 b 1,642,050 Cato, Cl. A 38,950 790,296 Childrens Place Retail Stores 57,260 b 1,715,510 Choice Hotels International 28,280 a 878,377 Columbia Sportswear 40,130 a 1,651,751 GameStop, Cl. A 65,590 b 1,736,167 Gentex 60,580 857,207 Interactive Data 51,880 1,359,775 International Game Technology 59,830 a 1,285,148 ITT Educational Services 15,250 a,b 1,683,753 Jarden 38,590 1,083,221 Lions Gate Entertainment 244,788 a,b 1,507,894 Panera Bread, Cl. A 30,190 a,b 1,660,450 Papa Johns International 87,678 b 2,154,248 Pool 48,180 a 1,070,560 Urban Outfitters 27,410 a,b 826,960 WMS Industries 28,990 a,b 1,291,794 Wolverine World Wide 66,120 1,642,421 Consumer Staples4.3% Alberto-Culver 46,150 1,277,432 Caseys General Stores 27,020 847,888 Estee Lauder, Cl. A 56,060 2,078,705 Hain Celestial Group 39,720 a,b 761,432 Whole Foods Market 73,930 a,b 2,254,126 Energy7.0% Arena Resources 35,200 b 1,249,600 CNX Gas 55,502 a,b 1,703,911 Concho Resources 51,120 b 1,856,678 Dril-Quip 32,930 b 1,634,645 Lufkin Industries 16,840 895,551 Plains Exploration & Production 85,100 b 2,353,866 Tidewater 46,440 2,186,860 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Exchange Traded Funds3.1% iShares Russell 2000 Growth Index Fund 78,720 a Financial9.5% Arch Capital Group 21,970 b 1,483,854 Jefferies Group 61,740 a,b 1,681,180 Knight Capital Group, Cl. A 119,080 b 2,589,990 MFA Financial 208,240 d 1,657,590 Plum Creek Timber 43,550 a,d 1,334,372 RLI 7,220 a 381,072 Tower Group 61,970 1,511,448 Validus Holdings 63,290 1,632,882 Westamerica Bancorporation 39,340 a 2,045,680 Willis Group Holdings 59,800 1,687,556 Health Care22.2% Alexion Pharmaceuticals 27,370 a,b 1,219,060 Allscripts-Misys Healthcare Solutions 104,480 a,b 2,117,810 Alnylam Pharmaceuticals 34,693 a,b 786,837 AmerisourceBergen 74,550 1,668,429 Beckman Coulter 28,980 1,997,881 Bio-Rad Laboratories, Cl. A 14,980 b 1,376,362 Centene 45,210 b 856,277 Charles River Laboratories International 32,830 a,b 1,214,053 Chemed 18,240 800,554 Eclipsys 84,970 b 1,639,921 Emergency Medical Services, Cl. A 30,299 b 1,408,903 ev3 67,187 b 827,072 Exelixis 133,740 b 853,261 Haemonetics 19,340 b 1,085,361 Human Genome Sciences 83,570 a,b 1,572,787 MEDNAX 33,220 b 1,824,442 Nektar Therapeutics 84,530 b 823,322 NuVasive 36,980 a,b 1,544,285 Owens & Minor 20,070 908,168 PerkinElmer 66,810 1,285,424 PharMerica 31,562 a,b 586,106 PSS World Medical 63,450 a,b 1,385,114 10 Common Stocks (continued) Shares Value ($) Health Care (continued) Resmed 26,210 a,b 1,184,692 SXC Health Solutions 33,990 b 1,590,392 Thermo Fisher Scientific 26,780 b 1,169,483 Thoratec 21,390 a,b 647,475 United Therapeutics 16,400 a,b 803,436 Universal Health Services, Cl. B 27,960 1,731,563 Vertex Pharmaceuticals 30,880 b 1,170,352 Volcano 80,243 b 1,349,687 Industrial10.6% Applied Industrial Technologies 39,450 834,762 Barnes Group 81,490 1,392,664 Crane 33,090 854,053 EnerSys 71,850 b 1,589,322 Flowserve 14,380 1,417,005 GrafTech International 118,540 b 1,742,538 IDEX 45,380 a 1,268,371 Landstar System 88,700 3,375,922 MSC Industrial Direct, Cl. A 19,230 a 838,043 Mueller Industries 67,350 1,607,645 Old Dominion Freight Line 6,240 a,b 189,883 Pentair 55,150 a 1,628,028 Robert Half International 46,380 1,160,428 Materials1.6% Aurizon Mines 153,350 b 668,606 H.B. Fuller 62,710 1,310,639 Packaging Corp. of America 38,810 791,724 Technology23.7% ADTRAN 35,700 876,435 Atheros Communications 24,810 a,b 658,209 BMC Software 18,780 b 704,813 CACI International, Cl. A 33,440 b 1,580,709 Celestica 91,980 b 871,970 Citrix Systems 23,270 a,b 912,882 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Technology (continued) Cogent 58,140 b 587,214 Coherent 53,580 a,b 1,249,486 CyberSource 44,850 b 747,649 F5 Networks 22,260 b 882,164 FEI 39,910 b 983,782 Genpact 186,380 b 2,292,474 International Rectifier 66,130 b 1,288,874 j2 Global Communications 41,670 a,b 958,827 Jabil Circuit 99,760 1,337,782 Lawson Software 192,500 b 1,201,200 LSI 366,920 b 2,014,391 Mentor Graphics 130,950 b 1,219,145 Metavante Technologies 37,484 b 1,292,448 MKS Instruments 107,590 b 2,075,411 Novatel Wireless 64,560 a,b 733,402 Novellus Systems 40,370 b 846,963 ON Semiconductor 147,680 b 1,218,360 PMC-Sierra 268,440 b 2,566,286 Polycom 96,230 b 2,574,153 Quality Systems 13,640 a 839,815 Quest Software 138,340 b 2,331,029 Rofin-Sinar Technologies 51,440 b 1,181,062 SkillSoft, ADR 95,740 b 919,104 Verigy 129,140 a,b 1,500,607 Vishay Intertechnology 196,390 b 1,551,481 Telecommunications.3% Above Net 11,350 a,b Total Common Stocks (cost $141,304,963) 12 Other Investment2.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,807,629) 4,807,629 c Investment of Cash Collateral for Securities Loaned20.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $34,033,874) 34,033,874 c Total Investments (cost $180,146,466) 120.5% Liabilities, Less Cash and Receivables (20.5%) Net Assets 100.0% ADRAmerican Depository Receipts a All or a portion of these securities are on loan. At September 30, 2009, the total market value of the funds securities on loan is $32,814,561 and the total market value of the collateral held by the fund is $34,033,874. b Non-income producing security. c Investment in affiliated money market mutual fund. d Investment in Real Estate Investment Trust. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology 23.7 Energy 7.0 Money Market Investments 23.0 Consumer Staples 4.3 Health Care 22.2 Exchange Traded Funds 3.1 Consumer Discretionary 15.2 Materials 1.6 Industrial 10.6 Telecommunications .3 Financial 9.5  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $32,814,561)Note 1(b): Unaffiliated issuers 141,304,963 164,579,097 Affiliated issuers 38,841,503 38,841,503 Cash 144,446 Receivable for investment securities sold 4,202,071 Receivable for shares of Beneficial Interest subscribed 482,726 Dividends and interest receivable 55,841 Prepaid expenses 4,515 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(d) 116,949 Liability for securities on loanNote 1(b) 34,033,874 Payable for investment securities purchased 5,234,588 Payable for shares of Beneficial Interest redeemed 43,947 Accrued expenses 50,245 Net Assets ($) Composition of Net Assets ($): Paid-in capital 171,029,793 Accumulated net realized gain (loss) on investments (25,473,331) Accumulated net unrealized appreciation (depreciation) on investments 23,274,134 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 186,012 13,212 168,631,372 Shares Outstanding 16,751 1,196 15,185,328 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2009 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 874,293 Affiliated issuers 11,467 Income from securities lendingNote 1(b) 99,702 Total Income Expenses: Investment advisory feeNote 3(a) 642,089 Custodian feesNote 3(d) 75,301 Registration fees 62,124 Prospectus and shareholders reports 61,604 Professional fees 60,189 Accounting and administration feesNote 3(a) 33,000 Shareholder servicing costsNote 3(c,d) 28,063 Trustees fees and expensesNote 3(e) 9,628 Loan commitment feesNote 2 1,479 Distribution feesNote 3(b) 44 Miscellaneous 22,227 Total Expenses Lessreduction in expenses due to undertakingNote 3(a) (13) Lessreduction in fees due to earnings creditsNote 1(b) (569) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (20,317,790) Net realized gain (loss) on financial futures 336,533 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 27,751,645 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2009 a 2008 Operations ($): Investment (loss)net (9,704) (77,773) Net realized gain (loss) on investments (19,981,257) (3,875,369) Net unrealized appreciation (depreciation) on investments 27,751,645 (7,270,337) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Class I Shares  (17,315) Net realized gain on investments: Class I Shares  (5,326,461) Total Dividend  Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 157,650 94,722,212 Class C Shares 10,000  Class I Shares 97,319,239  Dividends Reinvested: Class I Shares  5,250,865 Cost of shares redeemed: Class I Shares (26,684,215) (15,570,888) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 90,267,238 22,432,304 End of Period 16 Year Ended September 30, 2009 a 2008 Capital Share Transactions: Class A Shares sold  Class C Shares sold  Class I Shares sold 10,482,193 7,051,939 Shares issued for dividends reinvested  371,086 Shares redeemed (2,840,128) (1,150,203) Net Increase (Decrease) in Shares Outstanding a The fund changed to a multiple class fund on March 31, 2009.The existing shares were redesignated as Class I and the fund commenced offering Class A and Class C shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, 2009 a Class A Shares Class C Shares Per Share Data ($): Net asset value, beginning of period 8.36 8.36 Investment Operations: Investment (loss)net b (.02) (.06) Net realized and unrealized gain (loss) on investments 2.76 2.75 Total from Investment Operations 2.74 2.69 Net asset value, end of period 11.10 11.05 Total Return (%) c,d 32.78 32.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 1.26 2.16 Ratio of net expenses to average net assets e 1.25 2.00 Ratio of net investment (loss) to average net assets e (.37) (1.20) Portfolio Turnover Rate f 278.73 278.73 Net Assets, end of period ($ x 1,000) 186 13 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Represents portfolio turnover for the fund for the year. See notes to financial statements. 18 Year Ended September 30, Class I Shares 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.97 17.66 14.92 13.84 11.26 Investment Operations: Investment income (loss)net b (.00) c (.02) .01 (.02) (.04) Net realized and unrealized gain (loss) on investments (.87) (1.93) d 3.74 d 1.10 2.62 Total from Investment Operations (.87) (1.95) 3.75 1.08 2.58 Distributions: Dividends from investment incomenet  (.01)    Dividends from net realized gain on investments  (3.73) (1.01)   Total Distributions  (3.74) (1.01)   Net asset value, end of period 11.10 11.97 17.66 14.92 13.84 Total Return (%) (7.27) (14.32) 26.31 7.80 e 22.91 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 1.11 1.23 1.29 1.38 Ratio of net expenses to average net assets .93 f 1.00 1.00 1.00 1.00 Ratio of net investment income (loss) to average net assets (.01) (.15) .07 (.16) (.32) Portfolio Turnover Rate 278.73 201 180 161 167 Net Assets, end of period ($ x 1,000) 168,631 90,267 22,432 20,389 19,709 a The fund changed to a multiple class fund on March 31, 2009.The existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Amounts include litigation proceeds received by the fund of $.01 for the year ended September 30, 2008 and $.19 for the year ended September 30, 2007. e For the year ended September 30, 2006, .03% of the funds return consisted of a payment by the advisor to compensate the fund for a trading error. Excluding this payment, total return was 7.77%. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/The Boston Company Small/Mid Cap Growth Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to achieve long-term growth of capital. Prior to December 1, 2008,The Boston Company Asset Management, LLC (TBCAM), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), served as the funds investment adviser. Effective December 1, 2008, The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. At a meeting of the Board of Trustees held on August 27, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Trust and the fund from Mellon Institutional Funds Investment Trust and The Boston Company Small/Mid Cap Growth Fund to Dreyfus Investment Funds and Dreyfus/The Boston Company Small/Mid Cap Growth Fund, respectively. The Board of Trustees approved, effective March 31, 2009, the implementation of a multiple class structure for the fund. On March 31, 2009, existing shares were redesignated as Class I shares and the fund added Class A and Class C shares. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I shares. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares 20 redeemed within one year of purchase and Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of September 30, 2009, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 1,196 Class A and Class C shares of the fund. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. 22 GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  156,388,052   Equity Securities Foreign  3,041,183   Mutual Funds/ Exchange Traded Funds 43,991,365   Other Financial Instruments      Liabilities ($) Other Financial Instruments       See Statement of Investments for industry classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The following is a reconciliation of the change in value of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Private Investment Fund ($)  Balance as of 9/30/2008 243,478 Realized gain (loss)  Change in unrealized appreciation (depreciation)  Net purchases (sales) (243,478) Transfers in and/or out of Level 3  Balance as of 9/30/2009   Investment in BlackRock Cash Strategies Fund LLC. See Note 1(b). (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result 24 of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2009, The Bank of New York Mellon earned $33,234 from lending fund portfolio securities, pursuant to the securities lending agreement. Until December 10, 2007, all cash collateral received by the fund and other series of the Trust in connection with the securities lending program was invested in the BlackRock Cash Strategies Fund LLC (the BlackRock Fund), a private investment fund not affiliated with the Trust or its investment adviser. On December 10, 2007, the BlackRock Fund announced that it was suspending investor withdrawal privileges due to conditions related to the credit markets and the adverse affect of such conditions on the liquidity of the BlackRock Funds portfolio holdings. Commencing on December 11, 2007, all new cash collateral received in connection with the securities lending activity of the fund and other series of the Trust was invested by the securities lending agent in the Dreyfus Institutional Cash Advantage Fund (the Dreyfus Fund), an affiliated money market fund registered as an investment company under the Act. To the extent that the BlackRock Fund agreed to permit withdrawals during the period December 11, 2007 through January 22, 2009, the securities lending agent effected such withdrawals and the cash proceeds from such withdrawals by the fund were reinvested in the shares of the Dreyfus Fund. As of January 22, 2009, the final withdrawal was reinvested in the Dreyfus Fund. Repayments of cash collateral during the period were made from the proceeds of redemptions of shares of the Dreyfus Fund. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid semian-nually and annually, respectively, but the fund may make distributions on a more frequent basis to comply with the distribution requirements The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) of the Internal Revenue Code of 1986, as amended (the Code).The Board of Trustees approved, effective on or about January 1, 2010, the fund to pay dividends from investment income-net annually. To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2009, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $9,601,514 and unrealized appreciation $19,865,524. In addition, the fund had $12,463,207 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2009 and September 30, 2008 were as follows: ordinary income $0 and $3,337,115 and long-term capital gains $0 and $2,006,661, respectively. 26 During the period ended September 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for real estate investment trusts and net operating losses, the fund increased accumulated undistributed investment income-net by $9,704, increased accumulated net realized gain (loss) on investments by $42,685 and decreased paid-in capital by $52,389. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to September 24, 2009, the Trust had entered into two separate agreements withThe Bank of NewYork Mellon, that enabled the fund, and other funds in the Trust, to borrow, in the aggregate, (i) up to $35 million under a committed line of credit and (ii) up to $15 million under an uncommitted line of credit (collectively, the Prior Facilities). Effective September 24, 2009, the fund began participating, with other Dreyfus-managed funds, in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon (each, a Facility and, collectively, the Current Facilities), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the amount of the Citibank, N.A. Facility changed from $145 million to $215 million. The fund has agreed to pay its pro rata portion of facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended September 30, 2009, the fund did not borrow under the Prior Facilities or the Current Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the investment advisory fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The Manager currently is limiting the funds operating expenses or assuming all or part of the expenses of the fund so that such expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees, acquired fund fees and extraordinary expenses) do not exceed 1.00% of the value of the funds average daily net assets.The expense limitation and waiver are voluntary, not contractual, and may be terminated at any time.The reduction in expenses, pursuant to the undertaking, amounted to $13 during the period ended September 30, 2009. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $33,000 for the period ended September 30, 2009 for administration and fund accounting services. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2009, Class C shares were charged $44 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2009, Class A and Class C shares were charged $140 and $14, respectively, pursuant to the Shareholder Services Plan. 28 (d) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009 the fund was charged $7,408 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $569 pursuant to the cash management agreements.These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $75,301 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $6,254 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $81,911, Rule 12b-1 distribution plan fees $8, shareholders service fees $40, custodian fees $30,872, chief compliance officer fees $3,341 and transfer agency per account fees $777. (e) Effective December 1, 2008, each Trustee receives $45,000 per year, plus $6,000 for each joint Board meeting ofThe Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust and The Dreyfus/Laurel Tax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds), Dreyfus Funds, Inc. and the Trust attended, $2,000 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that are conducted by telephone and is reimbursed for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings, the Chair of the compensation committee receives $900 per meeting. In the event that there is an in-person joint committee meeting of the Dreyfus/Laurel Funds, Dreyfus Funds, Inc., the Trust and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, as applicable, will be allocated between the Dreyfus/Laurel Funds,The Dreyfus Funds, Inc., the Trust and Dreyfus High Yield Strategies Fund. These fees and expenses are charged and allocated to each series based on net assets. (g) Prior to December 1, 2008, at which time the fee was eliminated, a 2% redemption fee was charged and retained by the fund on certain shares redeemed within thirty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. From October 1, 2008 to November 30, 2008, there were no redemption fees charged and retained by the fund. The fund reserves the right to reimpose a redemption fee in the future. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended September 30, 2009, amounted to $363,276,378 and $293,668,339, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. 30 Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss.There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. At September 30, 2009, there were no open financial futures contracts outstanding. At September 30, 2009, the cost of investments for federal income tax purposes was $183,555,076; accordingly, accumulated net unrealized appreciation on investments was $19,865,524, consisting of $24,459,388 gross unrealized appreciation and $4,593,864, gross unrealized depreciation. NOTE 5Change in Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP (PWC), 300 Madison Avenue, New York, New York 10017, an independent registered public accounting firm, was the independent registered public accounting firm for the fund for the fiscal year ended September 30, 2008. At the meetings held on February 9-10, 2009, the Audit Committee and the Board of Trustees of the Trust engaged KPMG LLP to replace PWC as the independent registered public accounting firm for the Trust, effective The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) upon the conclusion of the audit of the December 31, 2008 financial statements of other series of the Trust. During the funds past two fiscal years and any subsequent interim period: (i) no report on the funds financial statements contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles; and (ii) there were no disagreements (as such term is used in Item 304 of Regulation S-K) with PWC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of PWC, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through November 24, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments other than the following. At a meeting held on October 28-29, 2009, the Board of Trustees of Dreyfus Investment Funds, on behalf of Dreyfus/The Boston Company Small/Mid Cap Growth Fund (the Acquiring Fund), and the Board of Directors of Dreyfus Funds, Inc., on behalf of Dreyfus Discovery Fund (the Fund), each approved an Agreement and Plan of Reorganization pursuant to which, subject to approval by Fund shareholders, the Fund will transfer all of its assets, subject to its liabilities, to the Acquiring Fund, in exchange for a number of shares of the Acquiring Fund equal in value to the assets less liabilities of the Fund (the Exchange).The Acquiring Fund shares will then be distributed to the Funds shareholders on a pro rata basis in liquidation of the Fund. Fund shareholders will receive shares of the corresponding class of the Acquiring Fund in the Exchange, with holders of Class B and F shares of the Fund receiving Class A shares of the Acquiring Fund. 32 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/The Boston Company Large Cap Core Fund We have audited the accompanying statement of assets and liabilities of Dreyfus/The Boston Company Small/Mid Cap Growth Fund (the Fund) (formerly The Boston Company Small/Mid Cap Growth Fund), a series of Dreyfus Investment Funds (formerly Mellon Institutional Funds), including the statement of investments as of September 30, 2009, and the related statement of operations, the statement of changes in net assets and financial highlights for the year then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. The statement of changes in net assets for the year ended September 30, 2008 and the financial highlights for each of the years in the four-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on that statement of changes in net assets and those financial highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management,as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/The Boston Company Small/Mid Cap Growth Fund as of September 30, 2009, and the results of its operations, the changes in its net assets, and the financial highlights for the year then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2009 The Fund 33 34 The Fund 35 36 The Fund 37 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus/Standish Intermediate Tax Exempt Bond Fund ANNUAL REPORT September 30, 2009 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 25 Financial Highlights 27 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Important Tax Information 40 Board Members Information 42 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/Standish Intermediate Tax Exempt Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus/Standish Intermediate Tax Exempt Bond Fund, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner.Along with favorable supply-and-demand factors and stimulus from the U.S governments American Recovery and Reinvestment Act of 2009, municipal bonds have enjoyed an impressive rally since the credit crisis began last year. But as momentum may keep these securities rallying over the near term, only time will tell whether the fiscal situations of many state and local municipalities can maintain adequate credit fundamentals during what many believe will be a long recovery phase. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through September 30, 2009, as provided by Christine Todd, CFA, and Steven Harvey, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus/Standish Intermediate Tax Exempt Bond Funds Class I shares produced a total return of 11.73%. 1 On March 31, 2009, the fund also began offering Class A and Class C shares, which returned 8.32% and 7.92%, respectively, for the six-month period ended September 30, 2009. In comparison, the funds benchmark, the Barclays Capital 3-, 5, 7-, 10-Year Municipal Bond Index (the Index), provided a total return of 11.40% for the 12-month reporting period and 5.13% for the six-month period. 2 After suffering steep declines amid a global financial crisis and recession during the fall of 2008, the municipal bond market rallied over the first nine months of 2009 as credit markets and economic conditions stabilized. Municipal bonds also were positively influenced by favorable supply-and-demand factors. The fund produced higher returns than the Index, primarily due to the success of our security selection strategy. The Funds Investment Approach The fund seeks to provide a high level of interest income exempt from federal income tax, while seeking preservation of shareholders capital. To pursue this goal, the fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal personal income tax. The fund invests exclusively in fixed-income securities rated, at the time of purchase, investment grade or the unrated equivalent as determined by Dreyfus, with an emphasis on high grade securities. 3 The dollar-weighted average effective maturity of the funds portfolio generally will be between three and 10 years, but the fund may invest in individual securities of any maturity.We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting.We The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as escrowed, general obligation and revenue, based on their apparent relative values. Municipal Bonds Lifted by Improving Sentiment After enduring months of extreme volatility in late 2008 when a global financial crisis nearly caused the collapse of the worldwide banking system, municipal bonds rallied in 2009 as credit markets stabilized and investor sentiment improved. The bond market also was supported by signs that the most severe recession since the 1930s was decelerating. Although the market rebound was less pronounced among short-term municipal bonds due to historically low short-term interest rates, intermediate-term securities participated in the benefits of the market rally and prices rose as interest rates declined. In addition, municipal bond prices responded positively to supply-and-demand factors, as the U.S. government enacted the Build America Bonds programpart of a massive economic stimulus packagewhich diverted a significant portion of new issuance to the taxable bond market. Meanwhile, investor demand remained robust from investors concerned about higher taxes, volatile stock prices and record low yields on U.S. government securities. Security Selection Strategy Supported Fund Returns Once investors regained confidence that Washington would not allow the largest financial institutions to fail, they gravitated away from lower-yielding government and money market securities, and into securities with higher income characteristics. In the municipal mar-kets,Treasury-backed pre-refunded securities lagged, while other more income-oriented sectors benefited. The fund received particularly strong contributions to relative performance from bonds backed by revenues from municipal projectssuch as water, sewer and transportation facilitieswhich we favored over locally issued general obligation bonds backed by non-dedicated tax revenues.The fund also benefited from an underweighted position in escrowed bonds for which money has been set aside for redemption at 4 the earliest available opportunity. The funds holdings of corporate-backed municipal bonds also fared relatively well as investors sought competitive yields from tax-exempt securities issued on behalf of housing projects, hospitals, airports and the states settlement of litigation with U.S. tobacco companies. When making new purchases, we focused primarily on investment-grade bonds with maturities in the 12- to 15-year range. During the reporting period, we found especially attractive opportunities for current income in states such as California and Texas, as well as the U.S. territory Puerto Rico. Market Conditions Currently Appear Favorable Despite the sustained rally of the municipal bond market, tax-exempt yields generally remained attractive relative to the taxable yields of U.S. Treasury securities as of the reporting periods end. In addition, we expect demand for intermediate-term municipal bonds to stay robust as long as yields of U.S.Treasury securities hover near historical lows and investors remain concerned about volatility in the stock market and the possibility of higher income taxes.We expect these factors to support municipal bond prices within a relatively narrow range over the foreseeable future. October 15, 2009 1 Total returns include reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital 3-, 5-, 7-, 10-Year Municipal Bond Index, an equal- weighted composite of the Barclays Capital 3-Year, 5-Year, 7-Year and 10-Year Municipal Bond indices, each of which is a broad measure of the performance of investment-grade, fixed-rate municipal bonds. 3 The fund may continue to own investment-grade bonds (at the time of purchase), which are subsequently downgraded to below investment grade. The Fund 5  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/Standish Intermediate Tax Exempt Bond Fund on 9/30/99 to a $10,000 investment made in the Barclays Capital 3-, 5-, 7-, 10-Year Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. Effective on December 1, 2008,The Dreyfus Corporation became the funds investment adviser and the funds name changed from Standish Intermediate Tax Exempt Bond Fund to Dreyfus/Standish Intermediate Tax Exempt Bond Fund.The fund is a series of Dreyfus Investment Funds (prior to December 1, 2008, Mellon Institutional Funds Investment Trust). Effective on March 31, 2009, Dreyfus/Standish Intermediate Tax Exempt Bond Fund implemented a multi-class structure. Existing shares were re-designated as Class I shares and Class A and Class C shares were adopted. The funds performance shown in the line graph takes into account all applicable fees and expenses for Class I shares. Performance for Class A and Class C shares will vary from the performance of Class I shares shown above due to differences in charges and expenses.The Index is an equal-weighted composite of the Barclays Capital 3-Year, 5-Year, 7 Year, and 10-Year Municipal Bond indices, each of which is a broad measure of the performance of investment grade, fixed-rate municipal bonds. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/09 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 3/31/09 6.53%  3.11%  4.36%  without sales charge 3/31/09 11.53%  4.06%  4.84%  Class C shares with applicable redemption charge  3/31/09 10.12%  3.99%  4.80%  without redemption 3/31/09 11.12%  3.99%  4.80%  Class I shares 11/2/92 11.73% 4.10% 4.86% The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish IntermediateTax Exempt Bond Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 4.17 $ 8.07 $ 2.35 Ending value (after expenses) $1,081.00 $1,077.00 $1,082.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 4.05 $ 7.84 $ 2.28 Ending value (after expenses) $1,021.06 $1,017.30 $1,022.81  Expenses are equal to the funds annualized expense ratio of .80% for Class A, 1.55% for Class C and .45% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2009 Long-Term Municipal Coupon Maturity Principal Investments97.3% Rate (%) Date Amount ($) Value ($) Alabama1.1% Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty) 5.00 1/1/17 1,000,000 1,142,750 Alaska1.0% Alaska Student Loan Corporation, Education Loan Revenue 5.25 6/1/14 1,000,000 1,082,170 California10.7% California, GO 5.00 10/1/11 70,000 72,540 California, GO (Insured; AMBAC) 6.00 4/1/16 1,000,000 1,181,740 California, GO (Insured; AMBAC) 6.00 2/1/17 1,000,000 1,182,390 California Housing Finance Agency, Home Mortgage Revenue 4.60 2/1/41 1,500,000 1,218,090 California Housing Finance Agency, Home Mortgage Revenue (Insured; FSA) 5.13 8/1/18 1,250,000 1,232,987 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 1,000,000 1,119,640 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 5.00 6/1/20 500,000 500,845 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 0/4.60 6/1/23 750,000 a 642,165 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,130,000 1,047,860 Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,396,393 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 820,000 776,515 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/18 1,000,000 1,108,170 Colorado3.9% Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.80 2/1/31 1,050,000 1,096,945 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 780,000 829,046 Platte River Power Authority, Power Revenue (Insured; FSA) 5.00 6/1/13 2,000,000 b 2,259,920 District of Columbia.0% District of Columbia, GO (Insured; National Public Finance Guarantee Corp.) 5.75 6/1/10 10,000 10,351 Florida10.3% Broward County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/13 1,000,000 1,097,450 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/14 1,000,000 1,067,100 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/15 2,000,000 2,138,420 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Insured; FSA) 5.75 1/1/17 10,000 10,139 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 1,000,000 1,081,420 Hillsborough County, Capacity Assessment Special Assessment Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/13 1,000,000 1,061,640 Miami-Dade County, Water and Sewer System Revenue (Insured; FSA) 5.25 10/1/19 3,000,000 3,493,560 Pasco County, Solid Waste Disposal and Resource Recovery System Revenue (Insured; AMBAC) 6.00 4/1/10 1,000,000 1,024,940 Georgia1.1% Atlanta, Water and Wastewater Revenue 6.00 11/1/20 1,000,000 1,143,180 Hawaii2.0% Hawaii, Harbor System Revenue (Insured; FSA) 5.00 1/1/14 1,000,000 1,078,010 Honolulu City and County Board of Water Supply, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 1,000,000 1,073,480 Illinois4.2% Bourbonnais, Industrial Project Revenue (Olivet Nazarene University Project) (Insured; Radian) 5.00 11/1/15 1,000,000 1,062,950 Chicago, GO (Insured; FSA) 5.50 1/1/19 2,000,000 2,417,440 Cook County Community High School District Number 219, GO School Bonds (Insured; FGIC) 7.88 12/1/14 100,000 130,582 Cook County Community High School District Number 219, GO School Bonds (Insured; National Public Finance Guarantee Corp.) 7.88 12/1/14 650,000 831,701 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Indiana.5% Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 11/1/11 500,000 536,905 Louisiana1.9% Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) 5.25 6/1/10 2,000,000 2,034,500 Maryland1.1% Anne Arundel County, GO 5.00 3/1/13 1,000,000 1,127,720 Massachusetts3.0% Massachusetts, GO (Consolidated Loan) (Insured; FSA) (Prerefunded) 5.00 3/1/15 1,000,000 c 1,168,170 Massachusetts Health and Educational Facilities Authority, Revenue (Lahey Clinic Medical Center Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/14 1,000,000 1,060,350 Massachusetts Housing Finance Agency, Housing Revenue 3.90 12/1/17 1,000,000 999,980 Michigan3.1% Detroit, Sewage Disposal System Second Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/13 1,000,000 1,084,500 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; FSA) 5.25 7/1/19 1,000,000 1,112,880 Detroit School District, School Building and Site Improvement Bonds (Insured; FSA) 5.00 5/1/14 1,000,000 1,107,390 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Missouri1.0% Saint Louis Board of Education, GO (Missouri Direct Deposit Program) (Prerefunded) 5.25 4/1/12 1,000,000 c 1,105,440 New Jersey1.3% New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 12/15/16 1,000,000 1,136,720 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 225,000 212,236 New Mexico.4% Jicarilla, Apache Nation Revenue 5.00 9/1/13 440,000 473,062 New York9.6% Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/14 1,000,000 1,134,880 Nassau County, General Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/10 25,000 25,955 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/14 1,000,000 1,063,690 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/19 3,000,000 3,505,530 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/17 2,000,000 2,359,160 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.25 5/15/12 1,000,000 1,080,040 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/13 1,000,000 1,096,860 North Carolina1.2% Raleigh-Durham Airport Authority, Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/14 1,190,000 1,295,339 Ohio3.0% Cleveland, Waterworks Improvement First Mortgage Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/13 1,500,000 1,571,385 Franklin County, Revenue (Trinity Health Credit Group) 5.00 6/1/14 1,340,000 1,483,621 Ohio Housing Finance Agency, Residential Mortgage Revenue (Mortgage-Backed Securities Program) (Collateralized; GNMA) 5.35 9/1/18 135,000 138,023 Pennsylvania2.1% Pennsylvania, GO (Insured; FSA) 5.00 9/1/15 1,000,000 1,147,960 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 1,000,000 1,150,490 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Rhode Island.1% Rhode Island Housing and Mortgage Finance Corporation, Homeownership Opportunity Bonds 4.95 10/1/16 110,000 110,124 Texas19.9% Austin Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/1/16 1,000,000 1,175,600 Cypress-Fairbanks Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/16 1,135,000 1,327,451 Dallas Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.25 2/15/16 3,000,000 3,549,240 Fort Bend County, Limited Tax Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/14 1,000,000 1,137,170 Harris County Health Facilities Development Corporation, HR (Memorial Hospital System Project) (Insured; National Public Finance Guarantee Corp.) 6.00 6/1/13 1,000,000 1,077,040 Lubbock County, GO (Insured; FSA) 4.50 2/15/21 1,000,000 1,082,790 Magnolia Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/18 1,000,000 1,167,560 Midlothian Development Authority, Tax Increment Contract Revenue (Insured; Radian) 5.00 11/15/13 530,000 555,906 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Pasadena Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,360,000 1,576,689 SA Energy Acquisition Public Facility Corporation, Gas Supply Revenue 5.25 8/1/14 590,000 630,663 San Antonio, Airport System Revenue (Insured; FSA) 5.00 7/1/13 1,000,000 1,074,670 San Antonio, General Improvement Bonds 5.00 2/1/15 1,000,000 1,157,950 San Manuel Entertainment Authority, Public Improvement Revenue 4.50 12/1/16 1,000,000 831,440 Spring Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/21 1,000,000 1,158,000 Stafford Economic Development Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 9/1/15 525,000 615,731 Texas, GO (College Student Loan) 5.00 8/1/17 1,000,000 1,080,550 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue 5.00 12/15/11 1,000,000 1,031,840 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/16 10,000 d 8,399 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/16 1,000,000 1,173,090 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Utah1.1% Intermountain Power Agency, Power Supply Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 7/1/10 1,000,000 1,041,860 Utah Housing Finance Agency, SMFR (Collateralized; FHA) 5.40 7/1/20 95,000 95,207 Washington4.1% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.50 7/1/15 1,000,000 1,183,300 Energy Northwest, Electric Revenue (Project Three) 5.00 7/1/15 1,000,000 1,156,340 NJB Properties, LR (King County, Washington Project) 5.00 12/1/14 1,000,000 1,152,240 Tobacco Settlement Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/26 830,000 850,850 Wisconsin.0% Wisconsin, Transportation Revenue 5.50 7/1/10 15,000 15,576 Wyoming1.0% Wyoming Community Development Authority, Housing Revenue 5.50 12/1/17 1,000,000 1,066,890 U.S. Related8.6% Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.50 7/1/16 500,000 548,460 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 600,000 643,992 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 1,000,000 1,048,230 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Highways and Transportation Authority, Highway Revenue 5.00 7/1/16 1,000,000 1,045,050 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.00 7/1/12 1,000,000 1,025,760 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.75 7/1/16 2,000,000 2,148,860 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.25 7/1/17 1,000,000 1,043,240 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/22 1,500,000 1,683,345 Total Long-Term Municipal Investments (cost $99,897,716) Short-Term Municipal Investment.3% Wells Fargo National Tax-Free Money Market Fund (cost $298,676) 0.23 10/1/09 298,676 Total Investments (cost $100,196,392) 97.6% Cash and Receivables (Net) 2.4% Net Assets 100.0% a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Denotes all or part of security segregated as collateral for delayed securities, futures and swaps contracts. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. 18 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 37.9 AA Aa AA 24.6 A A A 24.0 BBB Baa BBB 11.8 Not Rated e Not Rated e Not Rated e 1.7  Based on total investments. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 100,196,392 104,395,094 Cash 299,566 Interest receivable 1,391,401 Receivable for shares of Beneficial Interest subscribed 1,011,619 Prepaid expenses 27,404 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(d) 45,910 Payable for shares of Beneficial Interest redeemed 59,041 Accrued expenses 49,119 Net Assets ($) Composition of Net Assets ($): Paid-in capital 102,995,046 Accumulated net realized gain (loss) on investments (222,734) Accumulated net unrealized appreciation (depreciation) on investments 4,198,702 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 55,288 15,694 106,900,032 Shares Outstanding 2,463 699 4,760,649 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Year Ended September 30, 2009 Investment Income ($): Interest Income Expenses: Investment advisory feeNote 3(a) 454,114 Accounting and administration feesNote 3(a) 45,000 Custodian feesNote 3(d) 39,772 Auditing fees 38,836 Registration fees 37,423 Legal fees 35,778 Shareholder servicing costsNote 3(c,d) 35,043 Prospectus and shareholders reports 18,198 Trustees fees and expensesNote 3(e) 11,810 Loan commitment feesNote 2 954 Distribution feesNote 3(b) 40 Miscellaneous 41,886 Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) (248,222) Lessreduction in fees due to earnings creditsNote 1(b) (391) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 68,107 Net unrealized appreciation (depreciation) on investments 7,878,961 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2009 a 2008 Operations ($): Investment incomenet 4,229,767 6,744,730 Net realized gain (loss) on investments 68,107 (49,260) Net unrealized appreciation (depreciation) on investments 7,878,961 (4,510,206) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (289)  Class C Shares (136)  Class I Shares (4,215,271) (6,744,730) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 53,763  Class C Shares 15,000  Class I Shares 26,704,312 67,575,113 Dividends reinvested: Class A Shares 47  Class C Shares 4  Class I Shares 3,671,952 5,959,932 Cost of shares redeemed: Class I Shares (73,384,538) (128,505,996) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 141,949,335 201,479,752 End of Period Undistributed investment incomenet  13,989 The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended September 30, 2009 a 2008 Capital Share Transactions: Class A Shares sold 2,461  Shares issued for dividends reinvested 2  Net Increase (Decrease) in Shares Outstanding  Class C Shares sold  Class I Shares sold 1,257,579 3,123,689 Shares issued for dividends reinvested 172,181 276,664 Shares redeemed (3,477,583) (5,920,990) Net Increase (Decrease) in Shares Outstanding a The fund changed to a multiple class fund on March 31, 2009.The existing shares were redesignated as Class I shares and the fund commenced offering Class A and Class C shares. See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, 2009 a Class A Class C Shares Shares Per Share Data ($): Net asset value, beginning of period 21.07 21.07 Investment Operations: Investment incomenet b .32 .27 Net realized and unrealized gain (loss) on investments 1.42 1.39 Total from Investment Operations 1.74 1.66 Distributions: Dividends from investment incomenet (.36) (.28) Net asset value, end of period 22.45 22.45 Total Return (%) c,d 8.30 7.91 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e .96 1.72 Ratio of net expenses to average net assets e .80 1.55 Ratio of net investment income to average net assets e 3.31 2.59 Portfolio Turnover Rate f 22.49 22.49 Net Assets, end of period ($ x 1,000) 55 16 a From March 31, 2009 (commencement of initial offering) to September 30, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Represents portfolio turnover for the fund for the year. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class I Shares 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 20.85 21.60 21.69 21.71 22.05 Investment Operations: Investment incomenet b .79 .79 .78 .78 .77 Net realized and unrealized gain (loss) on investments 1.60 (.75) (.09) (.02) (.29) Total from Investment Operations 2.39 .04 .69 .76 .48 Distributions: Dividends from investment incomenet (.79) (.79) (.78) (.78) (.77) Dividends from net realized gain on investments     (.05) Total Distributions (.79) (.79) (.78) (.78) (.82) Net asset value, end of period 22.45 20.85 21.60 21.69 21.71 Total Return (%) 11.73 .12 3.26 3.58 2.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .67 .60 .59 .63 .62 Ratio of net expenses to average net assets .45 .45 .45 .45 .45 Ratio of net investment income to average net assets 3.74 3.63 3.63 3.61 3.50 Portfolio Turnover Rate 22.49 34 10 29 35 Net Assets, end of period ($ x 1,000) 106,900 141,949 201,480 127,927 109,314 a The fund commenced offering three classes of shares on March 31, 2009.The existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. See notes to financial statements. 26 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/Standish Intermediate Tax Exempt Bond Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to achieve a high level of interest income exempt from federal income tax, while seeking preservation of shareholders capital. Prior to December 1, 2008, Standish Mellon Asset Management Company LLC, a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), served as the funds investment adviser. Effective December 1, 2008, The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on August 27, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Trust and the fund from Mellon Institutional Funds Investment Trust and Standish Mellon Intermediate Tax Exempt Bond Fund to Dreyfus Investment Funds and Dreyfus/Standish Intermediate Tax Exempt Bond Fund, respectively. The Board of Trustees approved, effective March 31, 2009, the implementation of a multiple class structure for the fund. On March 31, 2009, existing shares were redesignated as Class I shares and the fund added Class A and Class C shares. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase and Class I shares are sold at net asset value per share only to institutional investors. Other differences The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of September 30, 2009, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 475 Class A and 475 Class C shares of the fund. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the 28 Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of September 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  104,096,418  Mutual Funds 298,676   Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Securities transactions and investment income: Securities trans actions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the 30 extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $8,846, accumulated capital losses $111,091, and unrealized appreciation $4,206,216. In addition, the fund had $119,157 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, $61,832 of the carryover expires in fiscal 2015 and $49,259 expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2009 and September 30, 2008 were as follows: tax exempt income $4,212,111 and $6,744,730 and ordinary income $3,585 and $0, respectively. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended September 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $28,060, increased accumulated net realized gain (loss) on investments by $10,129 and increased paid-in capital by $17,931. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to September 24, 2009, the Trust had entered into two separate agreements with The Bank of New York Mellon, that enabled the fund, and other funds in the Trust, to borrow, in the aggregate, (i) up to $35 million under a committed line of credit and (ii) up to $15 million under an uncommitted line of credit (collectively, the Prior Facilities). Effective September 24, 2009, the fund began participating, with other Dreyfus-managed funds, in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility and, collectively, the Current Facilities), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the amount of the Citibank, N.A. Facility changed from $145 million to $215 million. The fund has agreed to pay its pro rata portion of facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended September 30, 2009, the fund did not borrow under the Prior Facilities or the Current Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the funds average daily net assets and is payable monthly. 32 The Manager currently is limiting the funds operating expenses or assuming all or part of the expenses of the fund (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees, acquired fund fees and extraordinary expenses), not to exceed an annual rate of .55% of the value of the funds average daily net assets of Class A and Class C shares.The Manager currently is limiting the funds operating expenses or assuming all or part of the expenses of the fund, not to exceed an annual rate of .45% of the value of the funds average daily net assets of Class I shares. The expense limitations and waivers are voluntary, not contractual, and may be terminated at any time. The reduction in the investment advisory fee, pursuant to the undertaking, amounted to $248,222 during the year ended September 30, 2009. The Trust entered into an agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of New York Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $45,000 for the period ended September 30, 2009 for administration and fund accounting services. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended September 30, 2009, Class C shares were charged $40 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the mainte- The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) nance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2009, Class A and Class C shares were charged $22 and $14, respectively, pursuant to the Shareholder Services Plan. (d) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009 the fund was charged $10,736 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $391 pursuant to the cash management agreements.These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $39,772 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $6,254 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $34,358, Rule 12b-1 distribution plan fees $7, shareholder services plan fees $11, custodian fees $22,500, chief compliance officer fees $3,341 and transfer agency per account fees $4,967, which are offset against an expense reimbursement currently in effect in the amount of $19,274. 34 (e) Effective December 1, 2008, each Trustee receives $45,000 per year, plus $6,000 for each joint Board meeting of The Dreyfus/Laurel Funds, Inc.,The Dreyfus /Laurel Funds Trust and The Dreyfus/Laurel Tax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds), the Trust and Dreyfus Funds,Inc.attended,$2,000 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that are conducted by telephone and is reimbursed for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). With respect to compensation committee meetings, the Chair of the compensation committee receives $900 per meeting. In the event that there is an in person joint committee meeting of the Dreyfus/Laurel Funds, the Trust, Dreyfus Funds, Inc. and Dreyfus High Yield Strategies Fund, the $2,000 or $1,500 fee, as applicable, will be allocated between the Dreyfus/Laurel Funds, the Trust Dreyfus Funds, Inc. and Dreyfus High Yield Strategies Fund. These fees and expenses are charged and allocated to each series based on net assets. (f) Prior to December 1, 2008, at which time the fee was eliminated, a 2% redemption fee was charged and retained by the fund on certain shares redeemed within thirty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. From October 1, 2008 to November 30, 2008, there were no redemption fees charged and retained by the fund. The fund reserves the right to reimpose a redemption fee in the future. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2009, amounted to $25,012,162 and $67,520,313, respectively. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) GAAP requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended September 30, 2009, these disclosures did not impact the notes to the financial statements. At September 30, 2009, the cost of investments for federal income tax purposes was $100,188,878; accordingly, accumulated net unrealized appreciation on investments was $4,206,216, consisting of $4,863,171 gross unrealized appreciation and $656,955 gross unrealized depreciation. NOTE 5Change in Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP (PWC), 300 Madison Avenue, New York, New York 10017, an independent registered public accounting firm, was the independent registered public accounting firm for the fund for the fiscal year ended September 30, 2008. At the meetings held on February 9-10, 2009, the Audit Committee and the Board of Trustees of the Trust engaged KPMG LLP to replace PWC as the independent registered public accounting firm for the Trust, effective upon the conclusion of the audit of the December 31, 2008 financial statements of other services of the Trust. During the funds past two fiscal years and any subsequent interim period: (i) no report on the funds financial statements contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles; and (ii) there were no disagreements (as such term is used in Item 304 of Regulation S-K) with PWC on any matter of accounting principles 36 or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of PWC would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through November 24, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 37 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Dreyfus/Standish Intermediate Tax Exempt Bond Fund We have audited the accompanying statement of assets and liabilities of Dreyfus/Standish Intermediate Tax Exempt Bond Fund (the Fund) (formerly Standish Intermediate Tax Exempt Bond Fund), a series of Dreyfus Investment Funds (formerly Mellon Institutional Funds), including the statement of investments as of September 30, 2009, and the related statement of operations, the statement of changes in net assets and financial highlights for the year then ended. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. The statement of changes in net assets for the year ended September 30, 2008 and the financial highlights for each of the years in the four-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on that statement of changes in net assets and those financial highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/Standish Intermediate Tax Exempt Bond Fund as of September 30, 2009, and the results of its operations, the changes in its net assets, and the financial highlights for the year then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2009 38 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended September 30, 2009 as exempt-interest dividends (not generally subject to regular federal income tax), except $3,585 that is being designated as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the Funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds tax-exempt dividends paid for the 2009 calendar year on Form 1099-INT, both which will be mailed in early 2010. The Fund 39 40 The Fund 41 42 The Fund 43 NOTES For More Information Telephone Call your Financial Representative or 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus/Newton International Equity Fund ANNUAL REPORT September 30, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 21 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Important Tax Information 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/Newton International Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this annual report for Dreyfus/Newton International Equity Fund, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices.These indicators continue to help fuel a sustained rally among domestic and international stocks, many of which hit 52-week lows back in March. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through September 30, 2009, as provided by Paul Markham, Lead Portfolio Manager, of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus/Newton International Equity Funds Class A shares produced a total return of 6.33%, Class C shares returned 6.67%, and Class I shares returned 6.32%. 1 In comparison, the funds benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the Index), produced a total return of 3.23% for the same period. 2 International stocks fell sharply over the first half of the reporting period due to a global recession and banking crisis. However, international equities rebounded over the second half, enabling the markets to offset their earlier losses.The fund produced lower returns than its benchmark, primarily due to disappointing stock selections in several market sectors. The Funds Investment Approach The fund normally invests at least 80% of its assets in common stocks or securities convertible into common stocks of foreign companies and depositary receipts evidencing ownership in such securities. The process of identifying investment ideas begins by identifying a core list of investment themes.These themes are based primarily on observable economic, industrial or social trends (typically global) that Newton believes will positively affect certain sectors or industries. During the reporting period, such themes included  all change  which asserted that the bursting of the credit bubble heralds a number of structural changes in economies and financial markets (and provided the rationale for the funds underweight exposure to the financial sector). Elsewhere, Newton believes the  networked world  theme identifies the opportunities inherent in the growth of information technology networks around the world. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) International Equities Rebounded in a Sustained Rally The reporting period saw both staggering losses and impressive gains in international stock markets. During the fall of 2008, investor sentiment was depressed by a deep global recession characterized by rising unemployment rates and plummeting housing prices. At the same time, the world was in the grip of a financial crisis that limited credit availability and nearly led to the collapse of the global banking system.The effects of the financial crisis were particularly severe among multinational banks. By mid-March, however, investor sentiment began to improve as it became clearer that massive government interventions had helped forestall a collapse of the global banking system. Stock markets throughout the world rallied as investors looked forward to better economic times. As investors grew more tolerant of risks they previously had avoided, the rebound was led by stocks and market sectors that had been severely beaten down during the downturn. Some Stock Selections Dampened Fund Performance Although our security selection strategy helped cushion the effects of the downturn over the reporting periods first half, it prevented the fund from participating more fully in the markets 2009 rally. Relative weakness was particularly apparent in the industrials sector, where U.K.-based defense contractor BAE Systems lost a key contract and was subject to an investigation into previous arms deals. In the traditionally defensive telecommunications sector, British fixed-line and cellular service provider Cable &Wireless lost value when its own broker reduced earnings guidance.The fund also encountered relative weakness in Deutsche Telekom and China Mobile.Among energy companies, Russian exploration-and-production firm Sabir Energy, French integrated oil pro-ducerTotal,UK natural gas producer BG Group and Norwegian oil well services provider Aker Solutions detracted from the funds relative performance amid volatile commodity prices. In the consumer staples sector, the funds results were hindered by retailers and tobacco companies. Japan Tobacco suffered from a lack of pricing power due to heavier government regulation, and a Japanese convenience store operator was hurt by competitive pressures. The 4 contentious debate surrounding health care reform in the United States adversely affected global health care stocks, such as Japans generic drug-maker Takeda Pharmaceutical, despite strong free cash flows and dividends. Among individual stocks, Japanese electronics maker Nintendo saw sales of its new game console peak, causing investors to question the companys growth prospects. Of course, the fund also held its share of winning stock selections during the tumultuous reporting period.The fund fared relatively well in the financials sector when a number of European banks bounced back from oversold levels, including EFG Eurobank in Greece and, in the United Kingdom, Standard Chartered and HSBC Holdings. In addition, an underweighted position in the utilities sector bolstered relative performance when the sector lagged market averages in the rally. Finding Opportunities in a Sluggish Recovery As of the reporting periods end, we remain cautious with regard to the global economy. Historically, recessions driven by balance sheet deleveraging have been followed by relatively weak recoveries. Therefore, we generally have favored companies that we believe have good growth prospects independent of macroeconomic factors, especially those that have demonstrated an ability to grow earnings through higher revenues, not just cost-cutting. In our judgment, maintaining a disciplined approach to identifying such opportunities is key to doing well over the long term. October 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Investments in foreign securities involve special risks. Please read the prospectus for further discussion of these risks. Return figures provided reflect the absorption of certain fund expenses by Newton. Had these expenses not been absorbed, returns would have been lower.This waiver is voluntary and may be terminated or changed at any time. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The Index does not take into account fees and expenses to which the fund is subject. The Fund 5 FUND PERFORMANCE  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class I shares of Dreyfus/Newton International Equity Fund on 12/21/05 (inception date) to a $10,000 investment made in the Morgan Stanley Capital International Europe Australasia Far East Index (the Index) on that date. All dividends and capital gain distributions are reinvested. For comparative purposes, the value of the Index on 12/31/05 is used as the beginning value on 12/21/05. Effective on December 1, 2008,The Dreyfus Corporation became the funds investment adviser and the funds name changed from Newton International Equity Fund to Dreyfus/Newton International Equity Fund.The fund is a series of Dreyfus Investment Funds (prior to December 1, 2008, Mellon Institutional Funds Investment Trust). The funds performance shown in the line graph takes into account all applicable fees and expenses for Class I shares. Performance for Class A and Class C shares will vary from the performance of Class I shares shown above due to differences in charges and expenses.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 9/30/09 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 3/31/08 11.72% 2.61%  without sales charge 3/31/08 6.33% 1.07%  Class C shares with applicable redemption charge  3/31/08 7.56% 1.19%  without redemption 3/31/08 -6.67% 1.19%  Class I shares 12/21/05 6.32% 1.00% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the funds Class I shares for periods prior to 3/31/08 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for that class. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Newton International Equity Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 7.39 $ 6.40 $ 6.63 Ending value (after expenses) $1,339.90 $1,342.20 $1,340.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009 Class A Class C Class I Expenses paid per $1,000  $ 6.38 $ 5.52 $ 5.72 Ending value (after expenses) $1,018.75 $1,019.60 $1,019.40  Expenses are equal to the funds annualized expense ratio of 1.26% for Class A, 1.09% for Class C and 1.13% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS September 30, 2009 Common Stocks93.4% Shares Value ($) Australia4.9% AMP 650,428 a 3,741,225 Newcrest Mining 199,819 5,623,341 QBE Insurance Group 195,667 4,153,175 Santos 270,471 3,626,864 Austria1.1% Strabag 121,395 Brazil4.0% Cia de Bebidas das Americas, ADR 20,550 1,690,443 Natura Cosmeticos 155,739 2,808,682 Petroleo Brasileiro, ADR 67,090 2,637,308 Tele Norte Leste Participacoes, ADR 214,150 4,023,879 Vale, ADR 145,289 2,979,877 Canada1.5% Barrick Gold 67,395 2,551,901 Potash Corporation of Saskatchewan 28,019 2,541,639 Chile.5% Banco Santander Chile, ADR 33,458 China.3% Harbin Power Equipment, Cl. H 1,228,000 France7.5% Air Liquide 31,328 3,564,376 Alstom 60,061 4,383,110 BNP Paribas 52,212 a 4,171,687 GDF Suez 95,662 4,247,927 Thales 87,483 4,339,841 Total 91,622 5,444,146 Germany5.3% Bayer 47,230 3,272,566 Bilfinger Berger 32,058 2,218,483 Deutsche Telekom 331,182 4,521,669 Fresenius Medical Care & Co. 68,976 3,434,871 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Germany (continued) K+S 21,610 1,179,228 SAP 80,510 3,920,880 Greece1.1% EFG Eurobank Ergasias 243,285 b Hong Kong2.3% China Mobile 324,500 3,165,425 Huabao International Holdings 2,530,000 2,712,795 New World Development 943,000 2,029,566 Japan18.9% Advantest 99,100 2,748,944 Asahi Breweries 198,600 3,632,832 CAPCOM 108,300 2,128,237 Elpida Memory 96,300 b 1,262,687 Fuji Machine Manufacturing 166,900 1,970,857 Honda Motor 103,400 3,184,994 INPEX 343 2,926,954 KDDI 1,011 5,698,947 Lawson 113,100 5,254,019 Mitsubishi 162,000 3,277,358 Nintendo 16,100 4,125,216 Nippon Telegraph & Telephone 74,100 3,434,033 Nissan Motor 543,500 b 3,675,202 Nomura Holdings 463,000 2,852,326 Sankyo 43,800 2,742,227 Sawai Pharmaceutical 5,100 295,438 Secom 75,600 3,806,740 Sumitomo Mitsui Financial Group 103,600 3,612,410 Takeda Pharmaceutical 61,300 2,554,024 Toshiba 809,000 4,244,850 Yahoo! Japan 8,096 2,750,827 10 Common Stocks (continued) Shares Value ($) Luxembourg.8% ArcelorMittal 70,614 Netherlands2.1% Koninklijke Ahold 206,804 2,487,604 Unilever 172,128 4,960,871 Singapore2.2% DBS Group Holdings 351,000 3,309,041 Jardine Matheson Holdings 141,200 4,292,480 South Africa1.4% Gold Fields 370,527 South Korea.4% LG Telecom 177,666 Spain.9% Acciona 23,480 Switzerland15.0% ABB 215,519 b 4,325,770 Actelion 77,454 b 4,809,577 Bank Sarasin & Cie, Cl. B 42,683 b 1,775,198 Lonza Group 26,279 2,865,509 Nestle 207,383 8,837,241 Novartis 145,710 7,290,421 Roche Holding 68,025 10,995,067 Syngenta 8,310 1,909,303 UBS 250,224 b 4,580,478 Verwaltungs-Und Privat-Bank 3,304 385,143 Zurich Financial Services 20,344 4,839,135 Taiwan.6% HTC 196,150 Thailand1.8% Advanced Info Service 769,100 2,167,869 Bangkok Bank 464,100 1,629,833 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Thailand (continued) Bank of Ayudhya 4,710,300 2,589,475 United Kingdom20.8% Admiral Group 108,680 2,009,569 Anglo American 208,403 b 6,637,908 BAE Systems 900,658 5,026,366 BG Group 288,406 5,010,185 British American Tobacco 206,889 6,490,493 Bunzl 211,067 2,140,287 Cable & Wireless 2,944,524 6,752,848 Carnival 59,362 2,022,626 Centrica 666,684 2,680,715 GlaxoSmithKline 294,473 5,786,207 HSBC Holdings 780,574 8,931,966 ICAP 429,374 2,900,601 Smith & Nephew 328,107 2,939,078 Standard Chartered 84,626 2,085,490 Tesco 291,448 1,861,258 Ultra Electronics Holdings 93,291 1,994,876 Vodafone Group 3,336,850 7,476,609 Total Common Stocks (cost $290,877,035) Preferred Stocks1.8% Luxembourg Millicom International Cellular, SDR (cost $4,719,249) 87,328 b 12 Other Investment2.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,182,904) 7,182,904 c Total Investments (cost $302,779,188) 97.3% Cash and Receivables (Net) 2.7% Net Assets 100.0% ADRAmerican Depository Receipts SDRSwedish Depository Receipts a Partially purchased on a delayed delivery basis. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 18.7 Information Technology 6.7 Telecommunications Services 12.8 Energy 5.6 Health Care 12.6 Consumer Discretionary 3.3 Industrials 11.0 Utilities 2.9 Consumer Staples 10.9 Money Market Investment 2.1 Materials 10.7  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 295,596,284 333,456,195 Affiliated issuers 7,182,904 7,182,904 Cash 617,674 Cash denominated in foreign currencies 274,227 277,199 Receivable for investment securities sold 13,262,841 Unrealized appreciation on forward foreign currency exchange contractsNote 4 3,473,292 Dividends and interest receivable 1,366,432 Receivable for shares of Beneficial Interest subscribed 687,050 Prepaid expenses 12,114 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 287,583 Payable for investment securities purchased 6,948,287 Unrealized depreciation on forward foreign currency exchange contractsNote 4 2,613,854 Payable for shares of Beneficial Interest redeemed 295,447 Accrued expenses 148,965 Net Assets ($) Composition of Net Assets ($): Paid-in capital 320,660,141 Accumulated undistributed investment incomenet 2,193,689 Accumulated net realized gain (loss) on investments (11,569,087) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 38,756,822 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 16,863,876 1,191,283 331,986,406 Shares Outstanding 1,036,809 73,652 20,407,769 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended September 30, 2009 Investment Income ($): Income: Cash dividends (net of $533,828 foreign taxes withheld at source): Unaffiliated issuers 6,219,658 Affiliated issuers 24,276 Total Income Expenses: Investment advisory feeNote 3(a) 1,412,416 Custodian feesNote 3(c) 230,182 Shareholder servicing costsNote 3(c) 170,621 Accounting and administration feesNote 3(a) 69,000 Professional fees 68,453 Registration fees 51,275 Prospectus and shareholders reports 18,766 Trustees fees and expensesNote 3(d) 13,742 Distribution feesNote 3(b) 4,926 Interest expenseNote 2 1,295 Loan commitment feesNote 2 200 Miscellaneous 43,038 Total Expenses Lessreduction in investment advisory fees due to undertakingNote 3(a) (69,929) Lessreduction in fees due to earnings creditsNote 1(c) (1,864) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (11,303,417) Net realized gain (loss) on forward foreign currency exchange contracts (131,123) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (including $714,165 net unrealized appreciation on forward foreign currency exchange contracts) 50,620,104 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2009 a 2008 b Operations ($): Investment incomenet 4,231,813 668,211 Net realized gain (loss) on investments (11,434,540) 3,571,177 Net unrealized appreciation (depreciation) on investments 50,620,104 (20,814,461) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (121,201) (1,082) Class C Shares (7,177) (733) Class I Shares (2,139,573) (708,426) Class R Shares  (37) Net realized gain on investments: Class A Shares (232,715)  Class C Shares (11,568)  Class I Shares (2,501,575) (3,740,815) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 13,883,301 5,173,646 Class C Shares 822,973 475,874 Class I Shares 279,789,080 33,433,744 Class R Shares  10,000 Dividends reinvested: Class A Shares 313,710 1,027 Class C Shares 18,063 678 Class I Shares 2,279,008 788,804 Cost of shares redeemed: Class A Shares (3,486,300) (59,133) Class C Shares (98,801)  Class I Shares (48,474,375) (1,335,835) Class R Shares (5,738)  Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 66,597,076 49,134,437 End of Period Undistributed investment incomenet 2,193,689 299,395 16 Year Ended September 30, 2009 a 2008 b Capital Share Transactions: Class A Shares sold 1,022,852 245,534 Shares issued for dividends reinvested 23,058 44 Shares redeemed (251,777) (2,902) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 57,661 21,942 Shares issued for dividends reinvested 1,330 29 Shares redeemed (7,310)  Net Increase (Decrease) in Shares Outstanding Class I Shares sold 20,525,024 1,600,217 Shares issued for dividends reinvested 167,828 31,890 Shares redeemed (3,677,286) (63,981) Net Increase (Decrease) in Shares Outstanding Class R Shares sold  428 Shares redeemed (428)  Net Increase (Decrease) in Shares Outstanding a Effective close of business on December 3, 2008, the fund no longer offers Class R shares. b The fund commenced offering four classes of shares on March 31, 2008.The existing shares were redesignated Class I shares and the fund added Class A, Class C and Class R shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended September 30, Class A Shares 2009 2008 a Per Share Data ($): Net asset value, beginning of period 18.18 23.37 Investment Operations: Investment incomenet b .29 .14 Net realized and unrealized gain (loss) on investments (1.57) (5.20) Total from Investment Operations (1.28) (5.06) Distributions: Dividends from investment incomenet (.16) (.13) Dividends from net realized gain on investments (.47)  Total Distributions (.63) (.13) Net asset value, end of period 16.27 18.18 Total Return (%) c (6.33) (21.78) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.52 2.35 e Ratio of net expenses to average net assets 1.26 1.40 e Ratio of net investment income to average net assets 2.27 1.61 e Portfolio Turnover Rate 115.69 105 Net Assets, end of period ($ x 1,000) 16,864 4,412 a From March 31, 2008 (commencement of operations) to September 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 18 Year Ended September 30, Class C Shares 2009 2008 a Per Share Data ($): Net asset value, beginning of period 18.14 23.37 Investment Operations: Investment incomenet b .26 .05 Net realized and unrealized gain (loss) on investments (1.59) (5.15) Total from Investment Operations (1.33) (5.10) Distributions: Dividends from investment incomenet (.17) (.13) Dividends from net realized gain on investments (.47)  Total Distributions (.64) (.13) Net asset value, end of period 16.17 18.14 Total Return (%) c (6.67) (21.95) d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.83 6.42 e Ratio of net expenses to average net assets 1.42 2.15 e Ratio of net investment income to average net assets 2.07 .49 e Portfolio Turnover Rate 115.69 105 Net Assets, end of period ($ x 1,000) 1,191 399 a From March 31, 2008 (commencement of operations) to September 30, 2008. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, Class I Shares 2009 2008 a 2007 2006 b Per Share Data ($): Net asset value, beginning of period 18.21 26.94 21.51 20.00 Investment Operations: Investment incomenet c .30 .31 .35 .27 Net realized and unrealized gain (loss) on investments (1.59) (6.64) 5.41 1.54 Total from Investment Operations (1.29) (6.33) 5.76 1.81 Distributions: Dividends from investment incomenet (.18) (.35) (.20) (.30) Dividends from net realized gain on investments (.47) (2.05) (.13)  Total Distributions (.65) (2.40) (.33) (.30) Net asset value, end of period 16.27 18.21 26.94 21.51 Total Return (%) (6.32) (25.80) 26.92 9.15 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.16 1.59 1.36 1.53 e Ratio of net expenses to average net assets 1.13 1.15 1.15 1.15 e Ratio of net investment income to average net assets 2.41 1.33 1.45 1.63 e Portfolio Turnover Rate 115.69 105 87 84 d Net Assets, end of period ($ x 1,000) 331,986 61,779 49,134 33,354 a The fund commenced offering four classes of shares on March 31, 2008. The existing shares were redesignated Class I and the fund added Class A, Class C and Class R shares. b From December 21, 2005 (commencement of operations) to September 30, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/Newton International Equity Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company and operates as a series company currently offering twelve series, including the fund.The funds investment objective is to achieve long-term growth of capital. Prior to December 1, 2008, Newton Capital Management Limited (Newton), an indirect wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), served as the funds investment adviser. Effective December 1, 2008, The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. Newton serves as the funds sub-investment advisor. At a meeting of the funds Board of Trustees held on August 27, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Trust and the fund from Mellon Institutional Funds Investment Trust and Newton International Equity Fund to Dreyfus Investment Funds and Dreyfus/Newton International Equity Fund, respectively. Effective close of business on December 3, 2008, the fund no longer offers Class R shares. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately 22 fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  333,456,195   Mutual Funds 7,182,904   Other Financial Instruments   3,473,292  Liabilities ($) Other Financial Instruments   (2,613,854)   See Statement of Investments for country classification.  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Foreign currency transactions: The fund does not isolate that por tion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. 24 Net realized foreign exchange gains or losses arise from sales of foreign currencies,currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid semi-annually and annually, respectively, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).The Board of Trustees approved, effective on or about January 1, 2010, for the fund to pay dividends from investment income-net annually.To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed investment income $3,008,692, accumulated capital losses $6,505,639, and unrealized appreciation $32,946,166. In addition, the fund had $67,795 of capital losses realized after October 31, 2008, which were deferred for tax purposes to the first day of the following fiscal year. 26 The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to September 30, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2009 and September 30, 2008 were as follows: ordinary income $2,790,644 and $2,291,606 and long-term capital gains $2,223,165 and $2,159,487, respectively. During the period ended September 30, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses, passive foreign investment companies,Thailand capital gain taxes and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $69,568, increased accumulated net realized gain (loss) on investments by $69,590 and decreased paid-in capital by $22. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: Prior to September 24, 2009, the Trust had entered into two separate agreements with The Bank of New York Mellon, that enabled the fund, and other funds in the Trust, to borrow, in the aggregate, (i) up to $35 million under a committed line of credit and (ii) up to $15 million under an uncommitted line of credit (collectively, the Prior Facilities). Effective September 24, 2009, the fund began participating, with other Dreyfus-managed funds, in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility and, collectively, the Current Facilities), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the amount of the Citibank, N.A. Facility changed from $145 million to $215 million. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The fund has agreed to pay its pro rata portion of facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Prior Facilities and Current Facilities during the period ended September 30, 2009, was approximately $167,100 with a related weighted average annualized interest rate of .77%. NOTE 3Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with Dreyfus, the investment advisory fee is computed at the annual rate of .80% of the value of the funds average daily net assets and is payable monthly. Dreyfus has agreed to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, acquired fund fees and extraordinary expenses) exceed 1.15%. This arrangement is temporary and may be terminated or changed at any time.The reduction in investment advisory fee, pursuant to the undertaking, amounted to $69,929 during the period ended September 30, 2009. Pursuant to a Sub-Investment Advisory Agreement between Dreyfus and Newton, Dreyfus pays Newton a monthly fee at an annual percentage rate of the value of the funds average daily net assets. The Trust entered into an agreement with The Bank of New York Mellon pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. Pursuant to this agreement, the fund was charged $69,000 for the period ended September 30, 2009 for administration and fund accounting services. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay and Class R shares paid 28 the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares and .25% of the value of the average daily net assets of Class R shares. During the period ended September 30, 2009, Class C and Class R shares were charged $4,923 and $3, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay and Class R shares paid the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2009, Class A, Class C and Class R shares were charged $26,265, $1,641 and $3, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009, the fund was charged $59,544 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $1,864 pursuant to the cash management agreements. These fees were offset by earnings credits pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $230,182 pursuant to the custody agreement. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended September 30, 2009, the fund was charged $6,254 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $224,645, Rule 12b-1 distribution plan fees $676, shareholder services plan fees $3,644, custodian fees $74,999, chief compliance officer fees $3,341 and transfer agency per account fees $579, which are offset against an expense reimbursement currently in effect in the amount of $20,301. (d) Each Trustee receives $45,000 per year, plus $6,000 for each joint Board meeting of The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust and The Dreyfus/Laurel Tax-Free Municipal Funds, (collectively, the Dreyfus/Laurel Funds), the Trust and Dreyfus Funds, Inc. attended, $2,000 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $1,500 for Board meetings and separate committee meetings attended that are conducted by telephone and is reimbursed for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts).With respect to compensation committee meetings, the Chair of the compensation committee receives $900 per meeting. In the event that there is an in person joint committee meeting of the Dreyfus/Laurel Funds, the Trust, Dreyfus Funds, Inc. and Dreyfus HighYield Strategies Fund, the $2,000 or $1,500 fee, as applicable, will be allocated between the Dreyfus/Laurel Funds, the Trust, Dreyfus Funds, Inc. and Dreyfus High Yield Strategies Fund. These fees and expenses are charged and allocated to each series based on net assets. (e) Prior to December 1, 2008, at which time the fee was eliminated, a 2% redemption fee was charged and retained by the fund on certain shares redeemed within thirty days following the date of issuance, subject to exceptions, including redemptions made through the use of the funds exchange privilege. From October 1, 2008 to November 30, 2008, 30 redemption fees charged and retained by the fund amounted to $17,001. The fund reserves the right to reimpose a redemption fee in the future. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures and forward contracts, during the period ended September 30, 2009, amounted to $431,587,271 and $199,328,856, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. During the period ended September 30, 2009, the average market value of forward contracts was $60,321,882 which represented 34.2% of average net assets. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) dates.With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at September 30, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 10/6/2009 646,728 570,501 570,544 43 Australian Dollar, Expiring 2/12/2010 11,109,230 9,265,098 9,677,747 412,649 Australian Dollar, Expiring 3/15/2010 11,545,933 9,756,313 10,025,825 269,512 British Pound, Expiring 11/13/2009 2,433,000 3,970,656 3,887,674 (82,982) Euro, Expiring 2/12/2010 4,331,528 6,197,096 6,336,859 139,763 Euro, Expiring 2/12/2010 4,726,194 6,999,165 6,914,239 (84,926) Euro, Expiring 3/15/2010 7,115,182 10,497,336 10,408,241 (89,095) Japanese Yen, Expiring 11/13/2009 362,516,757 3,666,288 4,039,667 373,379 Japanese Yen, Expiring 2/12/2010 1,127,115,000 11,910,456 12,568,681 658,225 Japanese Yen, Expiring 2/12/2010 870,523,742 9,400,904 9,707,381 306,477 Japanese Yen, Expiring 3/15/2010 957,357,000 10,625,494 10,678,197 52,703 Norwegian Krone, Expiring 2/12/2010 14,727,960 2,421,759 2,536,756 114,997 Norwegian Krone, Expiring 2/12/2010 24,413,740 4,073,306 4,205,042 131,736 32 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Australian Dollar, Expiring 2/12/2010 11,109,230 9,400,905 9,677,747 (276,842) British Pound, Expiring 10/2/2009 3,798,892 6,112,037 6,071,233 40,804 British Pound, Expiring 11/13/2009 2,433,000 3,666,288 3,887,675 (221,387) British Pound, Expiring 2/12/2010 1,430,000 2,421,759 2,284,674 137,085 British Pound, Expiring 2/12/2010 2,396,000 4,073,306 3,828,026 245,280 British Pound, Expiring 2/12/2010 3,804,000 6,197,096 6,077,551 119,545 British Pound, Expiring 2/12/2010 4,276,000 6,999,165 6,831,653 167,512 British Pound, Expiring 3/15/2010 5,919,000 9,756,313 9,456,319 299,994 Euro, Expiring 3/15/2010 7,294,704 10,625,494 10,670,850 (45,356) Japanese Yen, Expiring 10/5/2009 108,205,320 1,209,017 1,205,429 3,588 Japanese Yen, Expiring 11/13/2009 388,736,468 3,970,656 4,331,844 (361,188) Japanese Yen, Expiring 2/12/2010 844,750,000 8,851,157 9,419,973 (568,816) Japanese Yen, Expiring 2/12/2010 282,365,000 2,908,161 3,148,707 (240,546) Japanese Yen, Expiring 2/12/2010 872,279,000 9,265,099 9,726,954 (461,855) Japanese Yen, Expiring 3/15/2010 957,357,000 10,497,336 10,678,197 (180,861) Gross Unrealized Appreciation Gross Unrealized Depreciation At September 30, 2009, the cost of investments for federal income tax purposes was $307,774,841; accordingly, accumulated net unrealized appreciation on investments was $32,864,258, consisting of $42,024,780 gross unrealized appreciation and $9,160,522 gross unrealized depreciation. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 5Change in Independent Registered Public Accounting Firm: PricewaterhouseCoopers LLP (PWC), 300 Madison Avenue, New York, New York 10017, an independent registered public accounting firm, was the independent registered public accounting firm for the fund for the fiscal year ended September 30, 2008. At the meetings held on February 9-10, 2009, the Audit Committee and the Board of Trustees of the Trust engaged KPMG LLP to replace PWC as the independent registered public accounting firm for the fund, effective upon the conclusion of the audit of the December 31, 2008 financial statements of other series of the Trust. During the funds past two fiscal years and any subsequent interim period: (i) no report on the funds financial statements contained an adverse opinion or a disclaimer of opinion, or was qualified or modified as to uncertainty, audit scope, or accounting principles; and (ii) there were no disagreements (as such term is used in Item 304 of Regulation S-K) with PWC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement(s), if not resolved to the satisfaction of PWC, would have caused it to make reference to the subject matter of the disagreement(s) in connection with its report. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through November 24, 2009, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of The Dreyfus/Newton International Equity Fund: We have audited the accompanying statement of assets and liabilities of Dreyfus/Newton International Equity Fund (the Fund) (formerly Newton International Equity Fund), a series of Dreyfus Investment Funds (formerly Mellon Institutional Funds), including the statement of investments as of September 30, 2009, and the related statement of operations, the statement of changes in net assets and financial highlights for the year then ended.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit.The statement of changes in net assets for the year ended September 30, 2008 and the financial highlights for each of the years in the four-year period ended September 30, 2008 were audited by other independent registered public accountants whose report thereon, dated November 28, 2008, expressed an unqualified opinion on that statement of changes in net assets and those financial highlights. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/Newton International Equity Fund as of September 30, 2009, and the results of its operations, the changes in its net assets, and the financial highlights for the year then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 24, 2009 The Fund 35 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the funds foreign taxes paid and the income sourced from foreign countries.Accordingly, the fund hereby makes the following designations regarding its fiscal year ended September 30,2009: the total amount of taxes paid to foreign countries was $535,714 the total amount of income sourced from foreign countries was $4,910,713. As required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2009 calendar year with Form 1099-DIV which will be mailed in early 2010.Also certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $1,801,055 represents the maximum amount that may be considered qualified dividend income. Also, the fund designates $.3800 per share as a long-term capital gain distribution and $.0890 per share as a short-term capital gain distribution paid on December 15, 2008. 36 The Fund 37 38 The Fund 39 40 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements, or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $337,011 in 2008 and $226,300 in 2009. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $51,500 in 2008 and $47,300 in 2009. These services consisted of security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice and tax planning ("Tax Services") were $97,829 in 2008 and $22,500 in 2008. These services consisted of (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments, (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2008 and $0 in 2009. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $95,500 in 2008 and $5,463,990 in 2009. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates which were not pre-approved (not requiring pre-approval) is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Schedule of Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ J. David Officer J. David Officer President Date: November 19, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/J. David Officer J. David Officer President Date: November 19, 2009 By: /s/James Windels James Windels Treasurer Date: November 19, 2009 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a- 2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a- 2(b) under the Investment Company Act of 1940. (EX-99.906CERT) Exhibit (a)(1) [INSERT CODE OF ETHICS]
